                  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 1 of 130
   09565602062020                     Erie County Prothonotary                             Page     1
        PYSPRT                          Civil Case Detail Report                            2706/2020
   Case No...........    2019-12019     THE LUTHERAN HOME FOR THE**   (vs) FOREST RIVER, INC.
   Reference No                                                         Filed.              7/29/2019
   Case Type......... CONTRACT - OTHER                                  Time                     9:47
   Judgment..........               $.00                                Execution Date.     0/00/0000
   Judge Assigned.... DOMITROVICH STEPHANIE, JUDGE                      Jury Trial
   Disposed Desc                                                        Disposed Date..     0/00/0000
                 Case Comments                                          Higher Crt 1...
                                                                        Higher Crt 2...

   ******************************************************************************************
                                            ++ GENERAL INDEX ++
   Indexed Partv                                                   Attornev Info
   LUTHERAN HOME FOR THE AGED                 PLAINTIFF            MUSONE MICHAEL, ESQ.
                                                                     KNOX MCLAUGHLIN
                                                                     120 WEST 10TH ST
                                                                     ERIE, PA 16501
   VILLAGE AT LUTHER SQUARE                   PLAINTIFF            MUSONE MICHAEL, ESQ.
                                                                     KNOX MCLAUGHLIN
                                                                     120 WEST 10TH ST
                                                                     ERIE, PA 16501
   LIFE-NORTHWESTERN PENNSYLVANIA             PLAINTIFF            MUSONE MICHAEL, ESQ.
                                                                     KNOX MCLAUGHLIN
                                                                     120 WEST 10TH ST
                                                                     ERIE, PA 16501
   FOREST RIVER INC                           DEFENDANT            BRENNAN JULIE A, ESQ
     ELKHART, IN 46516                                               1500 ONE GATEWAY CENTER
                                            EXHIBIT                  420 FORT DUQUESNE BLVD
                                                                     PITTSBURGH, PA 15222
                                                                   SMITH TIMOTHY, ESQ.
                                                                     1500 ONE GATEWAY CENTER
                                             _A-                     420 FORT DUQUESNE BLVD
                                                                     PITTSBURGH, PA 15222
   -Ar*********      ****************                     ^**^**********-**************-********-****
                                           ++ DOCKET ENTRIES ++
     Date         Entry Text
                                             FIRST ENTRY
    7/29/2019     CAPTION: THE LUTHERAN HOME FOR THE AGED D/B/A THE VILLAGE AT LUTHER
                  SWAURE D/B/A LIFE-NORTHWESTERN PENNSYLVANIA VS FOREST RIVER INC

^-L 7/29/2019     CIVIL COVER SHEET FILED.
                                                 1 Image page(s) exists for this entry

^•2. 7/29/2019    PRAECIPE FOR WRIT OF SUMMONS F/JEFFREY J COLE ESQ.
                                             1 Image page(s) exists for this entry

A3 7/30/2019      WRIT OF SUMMONS FORWARDED TO ATTORNEY.
                                             1 Image page(s) exists for this entry
A4 8/07/2019      RETURN OF SERVICE OF THE WRIT OF SUMMONS UPON DEFT, FOREST RIVER,
                  INC., AT 401 COUNTY ROAD 15, ELKHART, IN 46516 BY PRIORITY U.S.
                  MAIL, CERTIFIED MAIL, RETURN RECEIPT REQUESTED ON 7/30/19.
                  F/JEFFREY J COLE, ESQ., W/EXHIBIT A AND CERT OF SERVICE
                                              3 Image page(s) exists for this entry
                  PRAECIPE TO REISSUE WRIT OF SUMMONS F/JEFFREY J. COLE, ESQ
f^ 8/23/2019                                 1 Image page(s) exists for this entry
    8/26/2019     WRIT OF SUMMONS REISSUED (ONE FORWARDED TO THE SHERIFF AND
                  FIVE HANDED TO ATTY COLE)

/\\g9/09/2019     PRAECIPE FOR RULE TO FILE COMPLAINT F/JULIE A. BRENNAN, ESQ
                  W/CERT OF SERVICE
                                             5 Image page(s) exists for this entry
Al 9/10/2019      RULE TO FILE COMPLAINT MAILED TO ATTY JULIE BRENNAN

/\59/13/2019      REVISED RETURN OF SERVICE OF RE-ISSUED WRITS OF SUMMONS UPON DEFT,
                  FOREST RIVER, INC., C/0 PETER LIEGL, PRESIDENT AND FOREST RIVER
                  INC. C/0 JOSEPH GREENLEE, REGISTERED AGENT BY TWO SEPARATE ARTICLES
                   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 2 of 130
     09565602062020                   Erie County Prothonotary                            Page     2
          PYSPRT                        Civil Case Detail Report                           2706/2020
     Case No             2019-12019    THE LUTHERAN HOME FOR THE**   (vs) FOREST RIVER, INC.
     Reference No                                                      Filed.              7/29/2019
     Case Type           CONTRACT - OTHER                              Time                     9:47
     Judgment                          $.00                            Execution Date.     0/00/0000
     Judge Assigned.... DOMITROVICH STEPHANIE, JUDGE                   Jury Trial
     Disposed Desc                                                     Disposed Date..     0/00/0000
                   Case Comments                                       Higher Crt 1...
                                                                       Higher Crt 2...
                   OF UNITED STATES CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
                   PREPAID ON 8/28/19 AND DELIVERY WAS MADE ON 9/4/19. F/JEFFREY J
                   COLE, ESQ., W/EXHIBIT 1 & 2 AND CERT OF SERVICE
                                              5 Image page(s) exists for this entry

^ 9/16/2019        PRAECIPE FOR SUBSTITUTION OF APPEARANCE OF MICHAEL J. MUSONE, ESQ
                   FOR JEFFREY J. COLE, ESQ ON BEHALF OF PLTFS F/MICHAEL J. MUSONE,
                   ESQ W/CERT OF SERVICE
                                              2 Image page(s) exists for this entry
      9/19/2019    SHERIFF'S FILE RETURNED TO PROTHONOTARY'S OFFICE, FILED.
                   CASE TYPE.: WRIT OF SUMMONS     RET TYPE: REGULAR
                   LITIGANT..: FOREST RIVER, INC.
                   ADDRESS...: 2595 INTERSTATE DR, SUITE 103
                   CTY/ST/ZIP: HARRISBURG, PA 17110
                   HND TO....: DAVID BULAKOWSKI, SERVICE ASSOCIATE/AIC
                   SHF/DPTY..: NICHOLAS CHIMIENTI, JR - DAUPHIN CO
                   DATE/TIME.: 9/4/19 @ 1100
                                               3 Image page(s) exists for this entry
                   SHERIFF'S RETURN: NOW, JOHN LOOMIS SHERIFF OF ERIE COUNTY, PA DO
^^9/19/2019        HEREBY DEPUTIZE THE SHERIFF OF DAUPHIN COUNTY TO EXECUTE THIS WRIT
                   AND MAKE RETURN THEREOF ACCORDING TO LAW. THIS DEPUTATION BEING
                   MADE AT THE REQUEST AND RISK OF THE PLAINTIFF. S/JOHN LOOMIS,
                   SHERIFF.
                                              3 Image page(s) exists for this entry
      9/19/2019    SHERIFF FEE(S) PD $ 47.25 - DAUPHIN CO
                   SHERIFF FEE(S) PD $ 70.00 - ERIE CO
     11/01/2019    MOTION FOR STAY OBO PLTF F/MICHAEL J MUSONE W/CERT OF COMPLIANCE,
^\                 CERT OF SERVICE, & ORDER DTD 10/31/19, UPON CONSIDERATION OF PLTFS
                   MOTION TO STAY, SAID MOTION IS GRANTED AS FOLLOWS: 1.PLTF MUST FILE
                   ITS MOTION TO COMPEL ON OR BEFORE 11/7/19; 2.UPON FILING OF THE MO-
                   TION TO COMPEL, ALL OTHER ACTIVITIES IN THIS CASE ARE STAYED PENDI-
                   NG RESOLUTION OF THE MOTION TO COMPEL; 3.FOLLOWING RESOLUTION OF
                   THE MOTION TO COMPEL, PLTF SHALL HAVE 20 DAYS TO FILE ITS COMPLAINT
                   & JUDGMENT OF NON-PROS WILL NOT BE ENTERED UNLESS DEFT RESENDS THE
                   NOTICE REQUIRED UNDER PA RPC 237 FOLLOWING EXPIRATION OF THIS 20
                   DAY PERIOD. S/DANIEL J BRABENDER, JUDGE
                                              5 Image page(s) exists for this entry
     ,11/06/2019   REQUEST FOR CIVIL JUDGE ASSIGNMENT - JUDGE DOMITROVICH HAS BEEN
                   ASSIGNED TO THIS CASE.
                                              1 Image page(s) exists for this entry

p^jLl/06/2019
                   MOTION TO COMPEL OBO PLTF F/MICHAEL J MUSONE ESQ W/EXHIBITS A-B,
                   PROPOSED ORDER, CERT OF COMPLIANCE & CERT OF SERVICE
                                             26 Image page(s) exists for this entry
y\l/12/2Q19        NOTICE OF HEARING ORDER DTD 11/8/19, A HEARING/ARGUMENT ON THE
                   MOTION TO COMPEL, FILED BY MMICHAEL J MUSONE, ESQ., FOR PLTF, THE
                   LUTHERAN HOME FOR THE AGED D/B/A THE VILLAGE AT LUTHER SQUARE D/B/A
                   LIFE-NORTHWESTERN PENNSYLVANIA, IS SCHEDULED FOR 11/22/19 AT
                   2:30PM IN CTRM 222 - G, ERIE COUNTY COURT HOUSE, ERIE, PENNSYLVANIA
                   COUNSEL MAY PARTICIPATE IN THE HEARING BY TELEPHONE. COUNSEL WILL
                   ARRANGE FOR TELEPHONE COMMUNICATION THROUGH COURT CALL (SEE
                   ATTACHED). S/STEPHANIE DOMITROVICH, JUDGE W/MEMORANDUM
                    (NOTICE GIVEN)
                                              3 Image page(s) exists for this entry
 ^
     11/22/2019    DEFTS RESPONSE IN OPPOSITION TO PLTFS MOTION TO COMPEL PRE-
                   COMPLAINT DISCOVERY F/JULIE A BRENNAN ESQ W/CERT OF SERVICE
                                              8 Image page(s) exists for this entry
             Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 3 of 130
09565602062020                  Erie County Prothonotary                            Page     3
     PYSPRT                       Civil Case Detail Report                           2706/2020
Case No            2019-12019    THE LUTHERAN HOME FOR THE**   (vs) FOREST RIVER, INC.
Reference No                                                     Filed.              7/29/2019
Case Type          CONTRACT - OTHER                              Time                     9:47
Judgment                         $.00                            Execution Date.     0/00/0000
Judge Assigned..   DOMITROVICH STEPHANIE, JUDGE                  Jury Trial
Disposed Desc                                                    Disposed Date..     0/00/0000
             Case Conunents                                      Higher Crt 1...
                                                                 Higher Crt 2...
11/25/2019   ORDER DTD 11/22/19, UPON CONSIDERATION OF ALL RELEVANT RULES OF
             COURT, STATUTORY LAW AND CASE LAW, IT IS HEREBY ORDERED, ADJUDGED,
 A\V>        & DECREED PLTF MOTION TO COMPEL IS GRANTED AND ALL OBJECTIONS TO
             PLTFS REQUESTS ARE OVERRULED. DEFTS COUNSEL HAS 20 DAYS FROM THE
             DATE OF THIS ORDER TO RESPOND TO PARAGRAPHS 9-11, 13, 15-17, 19,
             21, 32, AND 33 OF PLTFS INTERROGATORIES AND REQUESTS FOR PRODUCTION
             OF DOCUMENTS. IF DEFTS COUNSEL FAILS TO RESPOND TIMELY TO SAID
             PARAGRAPHS, PLTFS COUNSEL MAY MAKE AN APPROPRIATE MOTION FOR
             SANCTIONS. (SEE PAPERS FILED) S/STEPHANIE DOMITROVICH, JUDGE
             (NOTICE GIVEN)
                                         1 Image page(s) exists for this entry
12/11/2019   RETURN TO SENDER REGARDING: ORDER DTD 11/22/19 TO JULIE A BRENNAN
             ESQ, 420 FORT DUQUESNE BOULEVARD, PITTSBURGH, PA 15222 MARKED
             "RETURN TO SENDER, INSUFFICIENT ADDRESS, UNABLE TO FORWARD"
  AV^                                   2 Image page(s) exists for this entry
12/30/2019   ENTRY OF APPEARANCE ON BEHALF OF FOREST RIVER INC F/JULIE A.
             BRENNAN, ESQ W/CERT OF COMPLIANCE AND CERT OF SERVICE
  /\i€>                                 4 Image page(s) exists for this entry
12/30/2019   CORRESPONDENCE DTD 12/26/19 TO JUDGE DOMITROVICH S/JULIE A. BRENNAN
             ESQ (COPY)
                                        1 Image page(s) exists for this entry
 1/15/2020   PRAECIPE TO ENTER JUDGMENT OF NON PROS F/JULIE A BRENNAN, ESQ
             (JUDGMENT NOT ENTERED- FILING FEE WAS NOT PAID AT TIME OF FILING &
             JUDGMENT NOTICE, COPIES AND ENVELOPES PER LOCAL RULE 236 WAS NOT
  A^°        INCLUDED).
                                        8 Image page(s) exists for this entry
 1/15/2020   NOTICE OF SERVICE OF SUPPLEMENTAL DISCOVERY RESPONSES FROM DEFT
             F/MICHAEL J MUSONE, ESQ W/ EXHIBIT A, B; CERT OF COMPLIANCE, CERT
             OF SERVICE.
  A^\                                   6 Image page(s) exists for this entry
 1/15/2020   MOTION TO EXTEND DEADLINE TO FILE COMPLAINT F/ MICHAEL J MUSONE,
             ESQ W/EXHIBIT A, B; PROPOSED ORDER, CERTIFICATE OF COMPLIANCE, CERT
             OF SERVICE.
  A 3-9^                                9 Image page(s) exists for this entry
 1/16/2020   NOTICE OF HEARING ORDER DTD 1/16/20, A HEARING/ARGUMENT ON THE
             MOTION TO EXTEND DEADLINE TO FILE COMPLAINT, FILED BY MICHAEL J
             MUSONE, ESQ., FOR PLTF, THE LUTHERAN HOME FOR THE AGED D/B/A THE
             VILLAGE AT LUTHER SQUARE D/B/A LIFE-NORTHWESTERN PENNSYLVANIA, IS
  A33        SCHEDULED FOR 1/27/20 AT 2:30PM IN CTRM 222 - G, ERIE COUNTY COURT
             HOUSE, ERIE, PENNSYLVANIA. COUNSEL MAY PARTICIPATE IN THE HEARING
             BY TELEPHONE. COUNSEL WILL ARRANGE FOR TELEPHONE COMMUNICATION
             THROUGH COURT CALL (SEE ATTACHED) . S/STEPHANIE DOMITROVICH, JUDGE
             W/MEMORANDUM (NOTICE GIVEN)
                                         3 Image page(s) exists for this entry
 1/17/2020   CORRESPONDENCE, NOTICE OF ENTRY OF JUDGMENT, CHECK IN THE AMT OF
             $ 16.50, ENVELOPES & COPY OF PRAECIPE F/JULIE A BRENNAN, ESQ.
  Aa^        CHECK RETURNED TO ATTY.
                                        5 Image page(s) exists for this entry
 1/22/2020   COMPLAINT, COUNTS I - V, IN AN AMOUNT IN EXCESS OF $254,269.00
             ALONG WITH PUNITIVE DAMAGES, AND FOR ANY OTHER RELIEF THIS COURT
             DEEMS JUST W/NOTICE TO PLEAD WITHIN 20 DAYS. F/MICHAEL J. MUSONE
             ESQ W/EXHIBIT A, VERIFICATION, CERT OF SERVICE, AND CERT OF
  Asi^       COMPLIANCE
                                       21 Image page(s) exists for this entry
 1/24/2020   ORDER DTD 1/24/20, AFTER RECEIVING CORRESPONDENCE (ATTACHED AS
   AS^
              Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 4 of 130
09565602062020                     Erie County Prothonotary                              Page     4
     PYSPRT                          Civil Case Detail Report                             2706/2020
Case No. ..........   2019-12019    THE LUTHERAN HOME FOR THE**   (vs) FOREST RIVER,   INC.
Reference No                                                        Filed.                7/29/2019
Case Type......... CONTRACT - OTHER                                 Time                       9:47
Judgment..........               $.00                               Execution Date.       0/00/0000
Judge Assigned.... DOMITROVICH STEPHANIE, JUDGE                     Jury Trial
Disposed Desc                                                       Disposed Date..       0/00/0000
              Case Comments                                         Higher Crt 1...
                                                                    Higher Crt 2...
              EXHIBIT A), FROM CHRISTINE LAMARY, LITIGATION ASSISTANT TO MICHAEL
              MUSONE, ESQ., FOR THE LUTHERAN HOME FOR THE AGED D/B/A THE VILLAGE
              AT LUTHER SQUARE D/B/A LIFE NORTHWESTERN PENNSYLVANIA, IT IS
              HEREBY ORDERED THAT THE MOTION TO EXTEND DEADLINE TO FILE THE
              COMPLAINT ORIGINALLY SCHEDULED FOR 1/27/20 AT 2:30PM IS CANCELLED
              AND RENDERED MOOT. S/STEPHANIE DOMITROVICH, JUDGE W/EXHIBIT A
               (NOTICE GIVEN)
                                         2 Image page(s) exists for this entry
                                          LAST ENTRY
************************************************                 ********************•,(;*****•*•
                                  ++ Escrow Information ++
Cost / Fee                        Beq. Balance      Pymts/Adimts         End. Balance
SUMMONS TAX                              $.50               $^50                    00
REISSUE                                 $9.00              $9.00                    00
SUMMONS                                $92.00            $92.00                     00
JCS/ATJ                                $40.25            $40.25                     00
AUTOMATION FEE                          $5.00              $5.00                 $.00
                                      $146.75           $146.75              $.00
******************************************************************************************
                                  End of Case Information
                           Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 5 of 130

               Supreme Cq^^f^ennsylvania
                    Coui^^Co%mo^Pleas                                            For Prothonotary Use Only:
                      G§ij^^^ih1gjt                                              Docket No:
                                  ^
                                  ^^B^'-
                                                             County                      IS.0^-^ :
                 The information collecled on ihis form is usec] solely for cowl ucfmmistruiion piirposes. 7@k"^/'w@3(
                 suppleiiienl or replace ihcfiling unc) service ofpleatltngs or other piipers as rcquired hy luw ^ les Q^-y^rl.c^
               Commcncement of Action:
 • s' •         D Complaint           B Writ ofSummons                         Petition
                D Transfer from Another Jurisdiction                         D Declaration ofTaking
   E;::
 •c^ Lead PlaintifPs Namc:                                                        l.ead Dcl'uiidant's Namu:                                    ^
                The Lutheran Home For The Aged                                     Forest River, Inc.
  T
                                                                                     Doilar Amount Requested:            Qwithin arbitration limits
  I            Are moncy damagcs requcsted? B Yes                      D No                (check one)                   @outside arbftration limits
  o
 -Nr Is this a Class Action Suit'!                         D Yes       B No          Is this an MDJ Appeu^                   D Yes       B No
       •i

 LA^1                Name ofPlaintiff/Appellanfs Attorney: Jeffrey J. Cole
                                  D    Chcck hci-t; il'you hsivc no attorney (arr a Sclf-Represcntcd |Pr(> Sc] Litigsint)


               Nature ofthe Case:         Ptace an "X" to the left ofthe ONE case category that most accurately describes your
                                          PR1MARY CASE. Ifyou are making more than one type ofclaim, check the one that
                                          you consider most important.
 't.   ,       TORT (rfo ml indwle Mass Torl)               CONTRACT (do iwt mclude Jiitlgmems)               CIVILAPPEALS
        :?<•
 •,"• •;<;'     D Intentional                                D Buyer Plaintiff                                 Administrative Agencies
                    Malicious Prosccution                    D Dcbt Collection: Credit Card                    D Board ofAssessment
                    Motor Vehicle                            D Debt Collection: Other                          n Board of Elections
                J~\ Nuisance                                                                                      Dept. of'I'ransportation

 -s-            n Premises Liability
                    Product Liability (tfoes nol include
                                                                                                                  Statutor)' Appeal: Other

                    IMISS torl)                               D Employment Dispute:
 ,E              D Stander/Libel/ Defamation
                                                                Discrimination
                                                                Employment Dispule: Othur                       D Zoning Board
                 D Other
                                                                                                                   Other:

  I                                                                Otlier:
               MASS TORT                                           Lemon Law / Warranty
  Q             D Asbestos
  N                Tobacco
                C] Toxic Tort - DKS
                   Toxic Tort - Implant                     REAL PROPERTY                                     MISCELLANEOUS
                   Toxic Waste
                                                             D Ejcctment                                       D Common Law/Stalutor>' Arbitration
                D Other:                                     D Eminent Domain/Condemnation                       Declaratory Judgment
  B                                                            Ground Rent                                       Mandamus
                                                               Landlord/Tenant Dispute                           Non-Domestic Relations
                                                               Mortgage i-'oreclosure: Residentiat                Restraining Order
               PROFESSIONAL L1ABLITY                         D Mortgage Forcclosiire: Conimerciat                Quo Warranto
                  Dental                                     D Partition                                       D Replevin
                D Legal                                      d Quiet Title                                     D Other:
                D Mcdical                                    D Other:
                D OtherProfessional:
                                                                                                      EXHIBIT

                                                                                                        Ai
                                                                                                                                     Updated 1/1/2011
   A^
^ ^<\-
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 6 of 130



THE LUTHERAN HOME FOR THE )                        IN THE COUR.T OF COMMON PLEAS
AGED, d/b/a THE VILLAGE AT  )                      OF ER1E COUNTY, PENNSYLVANIA
LUTHER SQUARR d/b/a         )                                                          l»s>
LIFE-NOR.THWESTERN          )
PENNSYLVANIA,                )                     Civil Action - Law
                  Plaintiff )
             vs.             )
                                            )
FOREST RIVER, INC.,                         )
                 Defendant           )             No.     /^/^




                 PRAECIPE FOR ISSUANCE OF WRIT OF^UMMONS

To:    Clerk ofRecords, Prothonotary Division

       Please issue a Writ ofSummons. directed lo Forest River. Inc.. Defendant. on behalfof

Plaintiff, The Lutheran Home for the Aged, d/b/a The Village al Lulher Square, d/b/a

Life-Northwestem Pennsylvania.

       This aclion concems a RV type vehicle purchased by Plaintifffrom Defendant.


                                            Respectfully submitted;



                                            JeffYe/J^tole
                                            Pa. Supreme Court No. 73052
                                            Counsel for Plaintiff
                                            2014West8["Street
                                            Erie.PA 16505
Dated: July29,2019                          Tel. (814)454-2653
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 7 of 130




THE LUTHERAN HOME FOR THE                       IN THE COURT OF COMMON PLEAS
AGED, (Vb/a THE VILLAGE AT                      OF ERIE COUNTY, PENNSYLVANIA
LUTHER SQUARE, d^b/a
LIFE-NORTHWESTERN
PENNSYLVANIA

      vs
                                                           12019-2019
FOREST RIVER, INC.



                                 WRJT OF SUMMONS


TO: THEABOVENAMEDDEFENDANT(S):



YOU ARE HEREBY NOTIFIED THAT THE ABOVE-NAMED PLFF(S) HAS (HAVE)
COMMENCED AN ACTION AGAINST YOU.

COPIES OF ALL PLEADINGS FILED SHOULD BE SERVED UPON PLAINTIFF(S) /
COUNSEL:



                    Jeffrey J. Cole, Esq.
                    2014West8thStreet
                    EriePA 16505
                    814-454-2653



                                            KENNETH J GAMBLE
                                            CLERK OF RECORDS
                                            PJROTRONOT^HY DIVISION


                                                        i/]/^la^}<J^^J_
                                                        a-Nolan, Deputy

Date: July30,2019                                               EXHIBIT

                                                                 A3
^          Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 8 of 130




    THE LUTHERAN HOME FOR THE                             IN THE COURT OF COMMON PLEAS
    AGED, d/b/a THE VILLAGE AT                            OF ERIE COUNTY, PENNSYLVANIA
    LUTHER SQUARE, d/b/a
    LIFE-NORTHWESTERN
    PENNSYLVANIA,                                         Civil Action - Law
                                                                                      ^ ^l
                                                                                        ~^ "i


                                                                                     1&
                      Plaintiff
                                                                                     '&
                 vs.

    FOREST RIVER, INC,
                    Defendant                             No. 12019-2019
                                                                                          ^l.<51
                                                                                          % ^T ^
                                         RETURN OF SERVICE


           Plaintiff, by and through its counsel, JetYrey J. Cole, provides the following as its return
    ofservice per Pa. Rule Civ. Pro. 405:

    1.    Service by mail ofthe vvrit of summons issued at the above term and number on July 30;
    2019 was authorized by Pa. Rule Civ. Pro. 404, as the dcfendant is outside the Commonwealth.

    2.    Thc writ was mailcd to the defendant, Forest River, Inc., at 401 County Road 15, Elkhart,
    IN 46516 by priority U.S. Mail, certified mail, return receipt requested, on July 30,2019.

    3.      The original certified mait receipt, number 7018 2290 0000 5250 0629, is attached to
    Exhibit A.

    4.     According to the return receipt, number 7018 2290 0000 5250 0629, also attached to
    Exhibit A, which vvas received by the undersigned on August 6, 2019, the certified mail
    containing the writ ofsummons was received by Forest River, Inc. on August 2, 2019, and
    signed for by Debra Wilson.

                                                  Respectfully submitted,



                                                  Jeffre^f. ^ole
                                                  Pa. Supreme Court No. 73052
                                                  Counsel for Plaintiff
                                                  2014West8thStreet
                                                  Erie.PA 16505
    Dated: August7,20)9                           Tel. (814)454-2653
^      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 9 of 130




    THE LUTHERAN I-IOME FOR THE )                                                          IN THE COURT OF COMMON PLEAS
    AGED,d/b/aTHEVILLAGEAT     )                                                           OF ER1E COUNTY. PENNSYLVANIA
    LUTHER SQUARE, d/b/a      )
    LIFE-NORTHWESTERN         )
    PENNSYLVANIA,                )                                                         Civil Action- Law
                    PlainlifT  )
               vs.               )
                                                                         )
    FOREST R1VER, INC,                                                   )
                     Defendant                             )                              No. 12019-2019

                                                                   EXHIBITA

                                                                   ^©aro&a^^i                                        <?s%^
                                      0-
                                      ru
                                      ^fl        liCT(;13msn91HUOTT^n^(^nt<p1p(^,'^'raGUI!SBSMUyi&!(ifc!uH>
                                      a
                                      a                 O FFB CUAL
                                             Csrtlfled Mall Fae
                                      ui
                                      ru                                                                        ^PAS^ ^
                                      LH     Extra Ser^cea & Faes fd»c<tixa.
                                              DRa<umft»c«lpl(hanlco(>y(
                                                                                     »<*<OB as wiropriafs;
                                                                                      t                            't-^ ^
                                      CI      Q Raam Racdpt (nlBctmnlc)               t.
                                      0
                                      a
                                              D Certiflod Mall RestrictBd Diillviy
                                              DAdunSlgnaureRequIrad          *.
                                                                                      $.                        JUL 3V.20W
                                      a
                                              DAddt Slgnatum RBSWcted D««w»y
                                                                           t.
                                      a      Postage                                                                  us.ps
                                      ar                                                                             s^)5,
                                      ru     Totsl Postaga and Fae»
                                      ru
                                             $
                                      v0     SentTo
                                                           Fo-f-e. s-t R t'<e-r, T »\C .
                                      r-1    -s^rA-y^Y(v5-;oyw »w.--^y"^-^-^^---p;-^-^-"--^g---
                                      a
                                      n- •Qty.'SWe.ZlKiV
                                                                                       £tKt<v&<^, »»^ H65't6
                                             |ffl)^ni^f'M<T'Mi)mi^iIK.^j^BS'BSBG3SEESB_                         @3i s<iN^Mi)i pmriR iifr*i(i«iii




                  SENDER: CQMPLETE.THISSECTION,                                                    COMPLETE THIS.SECTIONON DELIVERY'

                      Complete items 1,2, and 3.                                                         lignature

                    ! Print your name and address on the reverse
                      so that we can return the card to you.                                                         A^l^^ gSl
                                                                                                       Received by' (Printed Nan}6)_               << C^Qate o.f Deliye
                      Attach this card to the back of the mailpiece,                                                         Nan}6)
                      or on the front If space permits.
                  1. Article Addressed to:
                                                                                                                       ^ V^^M^2]^
                                                                                                   D. Is delivg»yaddress different from item 1?            D Yes
                                                                                                      II YES, enter delivery address below:                Q No
                      Forest River, Inc. ^--
                      401 County RoadT5~
              '
                      Elkhart, IN46516
                                                                                                    Servics Type

                              1111111
                                                                                                                                               D Priority Mail Express®
                                                                                                a Adult Slgnature                              aRagisteredMall
                                                                                               |,aj5ctult Slg"atura Restricted Delivery        D Reglstered Mall Restricted
                                                                                               [XTCertified Mall®
                         9590 9402 4979 9063 1266                         31                   fOsCBrtified Mall Fiastricted Detivaiy             [BtumRecelptfor
                                                                                                D Collect on Dellveiy                              srehandisB'
                  2. Article Number (Transter from sem'ce label)                                g Collect on Ddlvery Restricted Deliveiy       D Signature Conflrmatton
                                                                                                I Insured Mall                                 D Slgnature Connrmation
              7Dlfl 23^Q DDDD 5ESQ Qfc,5c1                                                                                                       Rsstrictad Delhmiy
                                                                                                  (over $500)
              ; PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                Domestic Return Receipt
             Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 10 of 130

    ../
^




          THE LUTHERAN HOME FORTHE                              IN THE COURT OF COMMON PLEAS
          AGED, d/b/a THE VILLAGE AT                            OF ERIE COUNTY, PENNSYLVANIA
          LUTHER SQUARE, d/b/a
          L1FE-NOR-THWRSTERN
          PENNSYLVANIA,                                         Civil Action-Law
                             Plaintiff
                       vs. '

          FOREST RIVER, INC.,
                           Defendant                            No. 12019-2019



                                                Certificate of Sen/ice


                 I, Jeffrey J. Cole, certify that on August 7, 2019, I mailed a time-stamped copy ofthe
          forgoing return ofserv'ice and this cerlificate ofservice to Defendant, by flrst-class U.S, Mail,
          addressed as tbllows:


                                                Forest River. Inc.
                                                401 CountyRoad 15
                                                Elkhail,IN46516


                            e-7- 2o/9
                         Date                           Jeff^T Cole
                                                        Pa. Supreme Court No. 73052
                                                        Counsei for Plaintiff
                                                        2014West8thStreet
                                                        Erie.PA 16505
                                                        Tel. (814)454-2653
             Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 11 of 130




       THE LUTHERAN HOME FOR THE                             1N THE COURT OF COMMON PLEAS
       AGED, d/b/a THE VILLAGE AT                            OF ERIE COUNTY, PENNSYLVANIA
       LUTHER SQUARE, d/b/a
       LIFE-NORTHWESTERN
       PENNSYLVANIA,                                        Civil Action - Law
                         Plaintiff
                    vs.

       FOREST RIVER, INC.,
                        Defendant                           No. 12019-2019



                            PRAECIPE TO RE-ISSUE WRIT OF SUMMONS

       To:    CIerk ofRecords. Prothonotary Division

              Please reissue the Writ ofSummons, directed to Forest River, Inc., Defendant, on behalf

       of Plaintiff, The Lutheran Home for the Aged, d/b/a The Village at Luther Square, d/b/a

       Life-Northvvestern Pennsylvania, that was originally issued on July 30. 2019.

              Please provide five (5) duplicate original re-issued writs.

              This action concems a RV type vehide purchased by Plaintifffrom Defendant.


                                                     Respectfully submitted,


                                                    JeftE^S. Cole
                                                    Pa. Supreme Court No. 73052
                                                    Counsel for Plaintil'f
                                                    20l4West8ll1Street
                                                    Erie.PA 16505
       Dated: August 23, 20.19                      Td. (814)454-2653




pfl^
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 12 of 130
                                                                       No. 12019-2019




    IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

THE LUTHERAN HOME FOR THE AGED,
d^a THE VILLAGE AT LUTHER           No. 12019-2019
SQUARE, d^/a LIFE-NORTHWESTERN
PENNSYLVANIA,
                                    PRAECIPE AND RULE TO FILE
     Plaintiffs,                    COMPLAINT

             V.
                                    Filed on behalfofDefendant,
FOREST RIVER, INC.,                 Forest River, Inc.

     Defendant.                     Counsel ofrecord for this party:

                                    Timothy R. Smith, Esquire
                                    tsmith@pionl aw.com
                                    Pa. I.D. No. 63282

                                    Julie A. Brennan, Esquire
                                                                             ^
                                    i_brennan(%pionlaw. com                  ^;.?
                                    Pa. I.D. No. 306987                      C/-i
                                                                              -o
                                                                             (l-1

                                                                               1
                                                                              UD
                                    PION, NERONE, GIRMAN,
                                    WINSLOW & SMITH, P.C.
                                                                              rs3
                                    1500 One Gateway Center
                                    420 Fort Duquesne Blvd.                    o
                                                                               C3
                                    Pittsburgh, PA 15222
                                    412-281-2288


                                               EXHIBIT

                                                Alo
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 13 of 130


                                                                                   No, 12019-2019



       IN THE COURT OF COMMON PLEAS OF ERIE COUNTy, PENNSYLVANIA

 THE LUTHERAN HOME FOR THE                        IN THE COURT OF COMMON PLEAS
 AGED, d/b/a THE VILLAGE AT LUTHER                OF ERIE COUNTY, PENNSYLVANIA
 SQUARE, d/b/a LIFE-NORTHWESTERN
 PENNSYLVANIA,                                    No. 12019-2019

        Plaintiffs,

                V.


 FOREST RP/ER, INC.,

        Defendant.

                       PRAECIPE AND RULE TO FILE COMPLAINT

TO THE PROTHONOTARY

       Kindly issue a Rule upon the Plaintiffs to file a Complaint in the above-captioned matter

within twenty (20) days after service ofthe mle or the Prothonotary, upon praecipe, shall enter a

judgment ofnon pros.

                                                    Respectfully submitted,

                                                    PION, NERONE, GIRMAN, WINSLOW
                                                     & S^fi[H, P.C.

                                                    By: [J^Sl^) d
                                                        Ti^nothy R. Smith, Esquire
                                                        tsmith@pionlaw.com
                                                        Julie A. Brennan, Esquire
                                                        jbrennan(%pionlaw.com

                                                    Counsel for Defendant,
                                                    FOREST RIVER, INC.

       NOW,                                                      , RULE ISSUED AS ABOVE.




                                            By.
                                                                          Deputy
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 14 of 130


                                                                                  No. 12019-2019




                               CERTIFICATE OF SERVICE


       I, hereby certify that a true and correct copy of the foregoing Praecipe and Rule to File
                                                                                       •+>
Complaint was served upon counsel of record by U.S. mail, postage prepaid, this (^ day of

September, 2019, as follows:


                                    Jeffrey J. Cole, Esquire
                                     2014 West 8th Street
                                        Erie,PA 16505
                                    (Coimselfor Plaintiffs)




                                                   Respectfully submitted,

                                                   PION, NERONE, GIRMAN, WINSLOW
                                                    & SMITH, P.C.


                                                   Bv: (Jij^ a /2^. A^-/\^>0^v^J
                                                        T^nothy R. Smith, Esquire
                                                        tsmith@pionlaw.com
                                                        Julie A. Brennan, Esquire
                                                        ibrennan@pipnlaw. com

                                                   Counsel for Defendant,
                                                   FOREST RIVER, INC.
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 15 of 130




              In the Court ofCommon Pleas ofErie County, Pa.
                                       No. 12019-2019

The Lutheran Home for the Aged,
d/b/a The Village at Luther Square
d^/a Life-Northwestern Pennsylvania

                vs.

Forest River, Inc.

                                            RULE

And Now, to-wit; September 9, 2019, Forest River, Inc., by Attomey come(s) and enter(s) a rule
on plaintiff(s) to file a complaint within twenty (20) days or suffer a iudement ofnon pros.

                                     F/Julie A. Brennan, Esq
                                     Att9^ney for Forest River, Inc.

                                        ^LJ^O   OL f^^JL^V^O-^^1

From theRecord:

         Witness my hand and the seal ofsaid Court, at Er^'fyijs 10"1 day ofSeptember, 2019.


(seal)                                                         ithonotary or Deputy




Served the within rule upon                                       _this, the     . day of
                              by giving him a true and attested copy ofthe same, and
informing him ofthe contents thereof.

So answers,

Sworn and siibscribed to
before me this _ day of                            , 2019
                                   Notary Public                       EXHIBIT

                                                                        A^
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 16 of 130




THE LUTHERAN HOME FOR Ti-IE                            IN THE COURT OF COMMON PLEAS
AGED, d/b/a THE VILLAGE AT                             OF ERIE COUNTY, PENNSYLVANIA
LUTHER SQUARE, d/b/a
L1FE-NORTHWESTERN
PENNSYLVANIA,                                          Civil Action-Lavv
                                                                                                     t3
                  Plaintiff                                                          c~,       2
             vs.
                                                                                          sp   ' ^";",
                                                                                   ^.i'-l <•/>

                                                                                   ^ q^^
FOREST RIVER, INC.,                                                                            c^ \;"'—
                 Defendant                             No. 12019-2019                          -^^
                                                                                    .;-1.'..
                                                                                                      c~'>
                                                                                    ^3C?       c-o


                              REVISED RETURN OF SERVICE
                                                                                         u*    &^i
                                                                                               tn


COMMONWEALTH OF PENNSYLVANIA                      :
                                                             ss:
COUNTY OF ERIE                      :

       Before me, the undersigned authority, a notary public in and for said County and State.
personally appeared Jeffrey .1. Cole, Esq., and, having been duly sworn according to law,
deposed and stated ihat on August 28; 2019,he served original re-issued Writs ofSummons
issued at the above term and number upon the defendant, l^orest River, inc.. by two separate
articlcs ofUnited Slales certifled mail, return receipt requested, postage prepaid. addrcsscd as
follows:


       A.      Forest River. Inc.
               c/o Petcr Lieyl, Prcsident
               900 County Road 1
               Elkhan.IN 46514

       B.      Forest River, Inc.
               c/o Joscph Grecnlee, registered agent
               900 County Road 1
               Elkhart.IN 46514

       Attached as Exhibit 1 are the original U.S. Posiat Service certified mail receipts for both
oftheabovemailings.                                    |      EXHIBIT
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 17 of 130




       Delivery ofboth mailings was made on Scptember 4, 2019, as evidenced by the
completed return receipts signed by Debra Wilson on that date, both ofwhich are attached to
Exhibit 2 hereto.

                                            Respectfully submitted,


                                           Jef^
                                           Pa. Supreme Court No. 73052
                                           Counsel for Plaintiff
                                           2014West8lhStreet
                                           Erie.PA 16505
Dated: September 13,2019                   Tel. (814)454-2653

   Commonwealth of Pa
   County of Erie
Sworn to and subscribed before me
this 13th     day ofSeptember, 2019.



   lliM
Npjary Public


  COMMONWEALTH OFPENNSYLVANIA
            NOTAR1AL SEAL
          FROEHLICH. NOTARYPUBUC
  'MILLCREEK
  JULIAL.
              TWP., COUNTY^OFER^
  MYCOMMISSION EXP1RES JUNE 3, 2020
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 18 of 130



THE LUTHERAN HOME FOR THE                                                          IN THE COURT OF COMMON PLEAS
                                                                         )
AGED, d/b/a THE VILLAGE AT                                                         OF ERIE COUNTY, PENNSYLVANIA
                                                                         )
LUTHER SQUARE, d/b/a
                                                                         )
LIFE-NORTHWESTERN
                                                                         )
PENNSYLVANIA.                                                                      Civil Action - Law
                                                                        )
                  Plaintiff                                             )
           vs.
                                                                        )
                                                                        )
FOREST RIVER, 1NC,
                                                                        )
                   Defendant                                            )          No. 12019-2019

                                                                 EXHIBIT 1



                 c0
                              ©i^yjygsi
                              eisS^MSMSfSaQ^^                                               •^^••^.•.•. '_
                 ru
                 r^           13mirfHthSMiTirtsn?TRffln!t(ii^CTn?(matEBQffltrara B3B@fl3BiW>"
                 ru
                 a       ICertified Mal! F
                 IJ1
                 ru      1$                                                                         C-s;
                 LH      lExlra Sen/ices & Fees (ywclttxx, addlw
                           ClRetUmRecaiptthaidcopy}         $,
                 a         QRetumRacdDtfeleclmnk:)          $
                 a         d CtrtWed Mall Raatiteted DBl^wy $.
                 a            DAclultStgnaturoRequired       $
                 a            QAdult Slgnature Rastrictdtt Oelivery $
                 a       IPostage
                 tT
                 ru      Itotat Postage and Fees
                 ru
                                                                c-'^
                 i0 \SentTo
                             )^.r^r^.^^ f^c..                         ^V-rU^ ,                                   fke.
                 r^
                 a \Sti»ef'an3'flpt'.'Nb'.^orPQ~Bw~No.'''~~~r.,     ,  ,i
                 r^-                        O D        Co-^^frs' /<c'ft<:)

                         ^B&srsW^-^^^-—J-^-----^^-i-^-
                         l^ia(3^imtn:IlJiUlTOl1Bgi1l.1l,USk^!tli!!iHIl:l'iS!ll!U        S^STReverse^forilnstructiohsl




                                                                                   ^Wjf.'ifW.Ayi.^.'W y.,;:.. ;;?e. .;.^;i;-


                  tT)
                                                                                   ^SSSlEPSS
                  m
                  r^
                  ru
                  a           CBrtifiedMaTl Fae
                                                  FFBCBAL
                  ui
                  ru
                  in iExtra Services & Fees Csfieckiwx, addftfl M
                               D Raturn Racelpl (haricopy)      $
                  C3           DRatumRsoalptiatoctmntel        $
                  a            acartHiedMailBasblctedDelhitry »,
                  D            Q Adult Slgnalue RBquimd        (
                  a            []AdultSigna»UfeResWctadDoliv8ry $.
                  a           IPastage
                  (T
                  ru          ITotal Postage and F»es
                  ru
                              1$-
                  c0
                  r-=1
                  a
                              Es.^r..?^r./nc^^^"S-£i
                              t^resrflncr%:Na:-oyp&-&o)iWo;"""""^"'"""'^'"'^"'""""';T"'~~1
                  [^
                              Vify.-s&t^iwy^
                                              LGCT-<^.^^<^-./<C^-1-..^
                                                                   rfc^/fl^
                                         E,^^^f-,                             l^
                                            RRB'i/SteflWCTBfi&TSIfQtVSBSSSSI^S           ©33Cfa»@j@@ffinfliHliiiTRffteiR
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 19 of 130




THE LUTI-IERAN HOME FOR THE )                                             IN THE COURT OF COMMON PLEAS
AGED, d/b/a THE VI LLAGE AT  )                                            OF ERIE COUNTY, PENNSYLVANIA
LUTHER SQUARE, d/b/a         )
LIFE-NORTHWESTERN            )
PENNSYLVANIA,                 )                                           Civil Action - Law
                   Plaintiff )
             vs,              )
                                                                )
FOREST RIVER, INC,                                              )
                            Defendant                                     No. 12019-2019

                                                               EXHIBIT2

                                                                        'COMPLETE'THIS'SeCTION.ON.DEUVERY
      ASENDERhCOM%EncJTWS'SeCT/Oft/,;
                                                                                  3!K£y:. a'-' -'-:.. ,'£..? .: i'i'yto^^
        • Completejtems 1,2, and 3.                                            inature
        •„Print your-name.and address on the reverse*;
          ,so th'dt we.can return the card to you.                       ^^-^^^U^^v ^S^                                 C. Oate of Delivei
        • Attach this card to the back of the mailpiece,
           or on the front if space permits.                                                :L>_\VSCK                           ^^
        1. ArticleAddressedto;                                           D. Is delivery addressdifferent from tem 1? D ^ss
                     •;vr^ ' ^<—,
           ps reSt ^                                                                                                 D No
                                                                            If YES, enter delivery address below:

           A^ f7e+^-'^' ^^{ l^-
                C> C?   O. & u <"> f-y"     ^ o n c(

                      , |(^ ^6?^
                £('«h&^
                                                                      3< Service Type                             D Priority Mail &press®
                                                                             iltSlgnaturo                         ORegisteredMall"*
                                                                        1 Adult Slgnature Restricted Delivery     D Realstered Mail Restricted
                                                                      D CertiflBdMail®                              Dellvery
               9590 9402 4979 9063 1269 76                            D C«rtiti8dMajl Restricted Deliveiy         aRetumReceiptfor         ,
                                                                      a Collect on Dellvery                         Merchafldise 1;
       2. Article Number fTransfer from sen/toe labell                D Collect on Delivery Restricled Delivery   D Signature Confirmation i
                                                                      D Insured Mail                              D Signature Confirmation
      S 25^D QQQa S55D 21E6                                           D InsuredMa'IRestreted Deliveryj ,'
                                                                       !(over»SOO)i!i!7'|T-iY'! j
                                                                                                                    Restricted Dellvery

       PS Form 3811, July 2015 PSN 7530-02-000-9053                                                              Domesffc Return Receipt



      'SENDER:,CO<WPLETE,;m/SS£CnOA/t                                   .COMPi£TE'THISSECTIONON'DELIVERY
                                                                          'i-"i''SySt'W:'^-. •"i ". ,^'?;-.'t".''ft :

       • Complete items 1,2, and 3.                                     A. Signature

       • Print your name and address on the reverse
         so that we can return the card to you.
                                                                        x(^!uL^^ijo^-^^ SD Agent
                                                                                           Addressee
                                                                            Received by (Printect Namei                     Da{eol;De)ivery
       • Attach this card to the back of the mailpiece,
         or on the front if space permlts.
        1. Articte Addressed to:
                                                    ''. -
                                                           '
                                                               i&IS
                                                                                       A<7/K^ll<'
                                                                        DVisdeliveiy address different from ite?n 1 ?
                                                                                                                              Wy
                                                                                                                              D Yesr
                                                  f^c-^                   If YES, enter delivery address below:               D No
            ^^^^.^:.
              'J^^p^
                     ^r<-<a.^(<a<-J
            <3/c
                                            —
                          f^^'^Vi-^*^- A^-^
            ^oo         <-o^v-f ^<=>^4lJjL.

             iSU^^oLrh/t^                      ^^S-i$(

                                                                           Service Type

                           II
               9590 9402 4979 9063 1269 69
                                                                            JultSignature
                                                                      D Adult Slgnature Reslricted Deliveiy
                                                                      a CertiHed Mall®
                                                                      a CertfflBd Mall Restricted Deliveiy
                                                                                                                  D Priority Mail Express®
                                                                                                                  D Reglsterad Mail
                                                                                                                  d Fleglstemd Mail Restricted-
                                                                                                                    Oeliveiy          ;
                                                                                                                  DRBturnRecelptfor
                                                                      acollectonpelivery                            Merchandlse'
                                                                      O Collect on Delivery Restricled Delivoy    D Signature Confirmation t
     •:,a2. Articfe Nymber (n-ansfer from servicB labelf
            E2cia aaaa SESD 2135                                      a Insured Mail.; , , , ,                    D Signature Conflrmation
                                                                       '                    •••.' '•                Restricted Dellvery
                                                                         (over $500) ;•••••
     ; PS Form 3811 , July 2015 PSN 7530-XX-XXXXXXX                                                            Domestic Return Receipt
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 20 of 130




THE LUTHERAN HOME FOR THE                           1N THE COURT OF COMMON PLEAS
AGED, d/b/a THE VILLAGE AT                          OF ERfE COUNTY, PENNSYLVANIA
LUTHER SQUARE, d/b/a
LIFE-NORTHWESTERN
PENNSYLVANIA,                                       Civil Action - Law
                  Plaintiff
             vs.

FOREST RIVER, INC,
                 Defendant                          No. 12019-2019



                                     Certificate of Service


        I, Jeffrey J. Cole, certify that on September 13, 2019,1 mailed a time-stamped copy ofthe
forgoing retum ofservice and this certificate ofservice to Defendant, care ofits counsel of
record, by first-class U.S. Mail, addressed as follows:


                                     Julie A. Brennan, Esq.
                                     Pion Law Firm
                                     1500 One Gatcvvay Center
                                     420 Fort Duquesne Blvd.
                                     Pitlsburgh,PA 15222



                 ^-/^-^^r'7
              Date                          Jef&^I. Cole
                                            Pa. Supreme Court No. 73052
                                            Counsel for Plaintiff
                                            2014West8ll'Street
                                            Erie.PA 16505
                                            Tel. (814)454-2653
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 21 of 130




 THE LUTHERAN HOME FOR THE                           IN THE COURT OF COMMON PLEAS
 AGED cll3/a THE VILLAGE AT                          OF EmE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-
 NORTHWESTERN PENNSYLVANIA,
                                                     CIVILACTION-LAW                    c"?      ^
                                                                                                       r/
                 Plamtiff                                                            ~0 r~             ~x
                                                                                        m               3:
                                                                                     ?3 7J       ^l     0
                                                                                     o                m-^
                 vs.                                 N0. 2019-12019                  3:0              ^3-U
                                                                                     C3-n        cn   ^fn
 FOREST RIVER, INC.,                                                                  is 3            3>Co
                                                                                      ^2         =:
                                                                                                        o
                                                                                                        o
                 Defendant                                                            33'i0
                                                                                        ;X)      "
                                                                                      -<;•o
                                                                                                 po
                                                                                          (Y-;   ro
                   PRAECIPE FOR SUBSTITUTION OF APPEARANCE

TO THE PROTHONOTARY:

         Please substitute the appearance of]V[ichael J. Musone, Esq. for Jeffrey J. Cole, Esq. on

behalfofPlamtiff, The Lutheran Home for The Aged d/b/a The Village at Luther Square d/b/a

LIFE-Northwestem Pennsylvama, m the above-captioned matter.


                                               Respectfully submitted,

                                               KNOX McLAUGHLIN GORNALL &
                                               SENNETT, P.C.


                                               BY:
                                                       Michael J. Musone, Esq.
                                                       120WestTenthStreet
                                                       Erie, Peimsylvaxua 16501
                                                       (814)459-2800

                                                       Attomeys for Plaintiff,
                                                       The Lutheran Home for The Aged d/b/a. The
                                                       Village at Luther Square d/b/a LIFE-
                                                       Northwestem Pennsylvania
# 2092608.vi
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 22 of 130




 THE LUTHERAN HOME FOR THE                      ) IN THE COURT OF COMMON PLEAS
 AGED cVb/a THE VILLAGE AT                      ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE (L^/a LIFE-                      )
 NORTHWESTERN PENNSYLVANIA,                     )
                                                ) CIVIL ACTION - LAW
                  Plamtiff                      )
                                                )
                  vs.                           ) N0. 2019-12019
                                                )
 FOREST RIVER, INC.,                            )
                                                )
                  Defendant                     )

                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that oa the/^?T** day ofSeptember, 2019, a copy of

the within document was served on all counsel ofrecord and unrepresented parties in accordance

with the applicable rules ofcourt.

                                       Julie A. Brennaa, Esquire
                                      Timothy R. Smith, Esquire
                             Pion, Nerone, Girman, Winslow & Smith, P.C.
                                       1500 One Gateway Center
                                     420 Port Duquesne Boulevard
                                    Pittsburgh, Pennsylvania 15222




                                                      Michael J. Musone
# 2092608.vi
               Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 23 of 130

                             SHERIFF'S OFFICE OF ERIE COUNTY
JOHN T. LOOMIS                                                                              Cf^t'[;?,pl^/,s f;o(;eHRIS CAMPANELLI
Sheriff                                                  \^BQ
                                                          '^^f ef                                 J/^{!^"^
                                                                                                                           captaln

JEFFREY GUILD
                                                           S9^.                             ?»liSEPfg flH'griTSwiLLIAMFENTON
ChiefDeputy                                                                                              '• ~c'n                    Lieutenant
                                                       FORGfDMTHIWIW                                               :)•;-•
                                                                                               •'KUTHO
  The Lutheran Home for theAged d/b/a The Village at Luther Square, D/B/A LIFE                           ^O'fARYCase Number
  NORTHWEST PA
  —^^—_            .-.                                   --_--._—-_-—                                                  2019-12019
  FOREST RIVER INC.

                                    SHERIFF'S RETURN OF SERVICE
 09/04/2019   11:00 AM - The requested Writ of Summons (WOSM) served by the Sheriff of Dauphin County upon
              DAVID BULAKOWSKi, SERVICEASSOCIATE, who accepted for FOREST RIVER INC., at 2595
              INTERSTATE DR, SUITE 103, HARRISBURG, PA 17110. NICHOLAS CHIMIENTI JR., Sheriff, Return of
              Sen/ice attached to and made part ofthe within record.

              DAUPHIN FEES: $47.25

 SHERIFF COST: $70.00                                                                  SOANSWERS,



 September18, 2019                                                                     ;OHN T. LOOMIS, SHERIFF




                  •minWAttorney^EE:FREW<5GLEjrEg<S:r2014^ES^^
 FD7afe.,                                        (c) CountySuite Sheriff, Teleosofl. Inc.
                                              Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 24 of 130
FOREST RIVER INC.                         2019-12019                 2595 INTERSTATE DR, SUITE 103, HARRISBURG, PA 1711 EXP: 09/23/2019 ~]
                                                                                                                                                                         ^s=
           .i',2'                                                                                                                                                 g%     3- Q


                                                                                                                                                  tll tl
                                            0                   °                     1» >     5      ;b?                                                                ro I
                                                                                 1                                                                                ^^
m -^ m
=: -t> 3: s-
(D' ° d' 3
          S
       n -i
               ^
                                           -<o
                                           1.111
                                           •^ " "
                                                    § 5'
                                                    a:

                                                    i
                                                       S!       B)
                                                                           1     1
                                                                                      9. S?
                                                                                      Q,
                                                                                      (tt
                                                                                      U) tt    §1 tl
                                                                                                  II        1             i% 1s x
                                                                                                                                <Q
                                                                                                                                                  ">     iS:
Hs                                                                                    u>. E?      0
                                                                                                                                                                           1
      2 P'                                                                                                                                                        ^.CT
               ^^
l!t
                                                                                                                                                  V
                                                                                                                                                         1§
-1-"3'
 ^s. 11 l^ ^ ?
                    ^
                                                                                                    I " N


                                                                                                    Si!
                                                                                                                                o
                                                                                                                                                  1 si
                                                                                                                                                  z
                                                                                                                                                  o          (D
                                                                                                                                                                           w
     —-
      u>



      1        /
               o    1                      ~-k
                                                                                                     Is!
                                                                                                    I5 1^                                                 t
                                                                                                                                                             (D

                                                                                                                                                                                O)
                                                                                                            n                                                                   I
                                   ..K
                                                                                                    3 s                               .'?                    a
                                                                                                                                                             D-                 m
                                                                                                                                                             Q?                 ?D
                    a?                     K?                                                  o                                     N                                          T1
                                                                                               g                                             0)              ?                  -n
                                                                                                                                             m                                  w
                                                                                                                  ^
                                                                                                                                     s
                                                                                                                                       1     o
                                                                                                                                                          ^
                                                                                                                                                             0)


                                                                                                                                                             CB
                                                                                                                                                                                o
                                           '->.•»
                                                                                                                                             m
                                                                                                                                             o               i

                                                                           i
                                                                           <D
                                                                                 1
                                                                                 j
                                                                                           ?
                                                                                               30
                                                                                               a'
                                                                                               S
                                                                                                  S£5
                                                                                               &- «3?
                                                                                                  ts3-
                                                                                                      0>
                                                                                               s£ 3'S ?
                                                                                                       2
                                                                                                       Q-
                                                                                                            (/}
                                                                                                                            i                1
                                                                                                                                             v
                                                                                                                                             O)
                                                                                                                                                          03
                                                                                                                                                          J2


                                                                                                                                                          1  D
                                                                                                                                                             ro
                                                                                                                                             I
                                           <tei>                     1i    00                                                         sq m
                                                                                                                                             m            r-
                                                                                                                                                             ?
                                                                                                            ?                                             T)

                                                                                                            1
                                                                                                            1B
                                                                                                                                                             m

                                                                                                                  h.                 |<?-|

                                                                                                            1                        i
                                                                                                                                     M
                                           Ut                                                                                        l^


                                                                                                                             11 1
                                                                                                            3     '"'tl

                            A^'\1 £^                .o^i                                   1                                                       <•
                                                                                 ii
                                                           .1

a>                                ?•:!{
                         ^f;^n:il ^:                                                                         1
w                                                                    ffl                                    <3                                          ss                 o
                         9tl:6                      ^>6         \l i                                        s
                                                                                                                                                        si                 I
                                                                                                                                                                           v
                                  @        cn
                                                                                                            &
                                                                                                                                                        II
                                                                                                                                                        <SI         >
                                                                                                                                                                           U)

                                                                                                                                                                           s
                                  l^      .:?.
                                          'u!       'JO^ ^- !0
                         ^!noj g^;                                                                                p*,;l                                           c-3
                                                                                                                                                                  I's
                                                                                                            (B

                                                                                                                  m                                               II
                                                                                                                                                                  11
                                                                                                                                                                         t!
                                                                                                                                                                         1-F
                         Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 25 of 130

                                                OFFICEOFTHESHERIFF
                                                           ERIE COUNTY, PENNSYLVANIA
                                                140 WEST SlXTH STREET. ERIE, PENNSYLVANIA 16501
                                                        814/451-6254     FAX 814/451-6323
                   ERIE COUNTY SHERIFF'S SERVICE                                                                                  Please type or print legibly.
                                   PROCESS RECORD
PLAINTIFF                                                                                                               TERMANDNO.
The Lutheran Home for the Aged, d/b/a The Village at Luther Square, d/b/a Life-Northwest Pa.                                         12019-2019
DEFENDANT                                                                                                              TYPE OF WRIT

Forest River, tnc.                                                                                                     Writ of Summons
              INAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC., TO SERVE OR DESCRIPTION OF PROPERTYTO SEIZE OR CONDEMN
SERVE Forest River, Inc., c/o its registered agent office
                                                          provider: Corporation Service Company
              ADDRESS (Streetorrfd, apartment No., City, StataandZip Code)


    AT ]2595 Interstate Drive, Suite 103, Harrisburg, PA 17110
                 SEND NOTICE OF SERVICE COPY TO NAME AND AODRESS BELOW                                                   SHOW number of this writ and                           No.        Total
                                                                                                                         total number of writs submitted.           ,—^
 JeffreyJ. Cofe, Esq.                                                                                                    i.e., 1 of1. 1 of3,eta.                                  1   of   1
 2014West8thStreet                                                                                                          Check ifapplicatjle:
 Erie.PA 16505                                                                                                              Q Serve Secretary of Commonwealth
                                                                                                                            [g] Deputized Service
                                                                                                                            D Publication
                                                                                                                            Special instructians required for all ofthe above
               SHOW IN THIS SPACE BELOWANY SPECIAL INSTRUCTIONS OR OTHER INFORMATION PERTINENT TO SERVING THE WRIT DESCRIBED ABOVE

 Ptease deputize the Sheriff of Dauphin County to make service of the writ.




NAME~ANO SIGNATURE OF ATTORNEY OR OTj                    ORTGINATOR                                                              TEt-EPHONE IMUMB6R                        DATE^
Jeffrey J. Cole                                                                                                                   (814) 454-2653                           8/23/2019
                                    0/          SPACE 8ELOW FOR USE OF SHERIFF ONLY - DO_NQT WRITE BELOW THIS LINE
Show amount of                          DEPOSIT                              DISTRICT TO SERVE
prepared fees and sign

1 acknowledge receipt for the total number of writs               SIGNATURE'OF AUTHORIZED DEPUTY OR CLERK                                                                  DATE
indicated and for the deposit (if applicable) shown.
OVERTIME AUTHORIZATION                   DEPUTY                               DATEANDTIME                                                 AUTHORIZING ATTORNEY


   1 hereby certify and return that 1 have personally served, have legal evidence of service. or have executed as shown in "REMARKS."
 n the writ described on the individual, company, corporation, etc., atthe addfess shown aboveon inemdividual, company,
   corporation. etc.. at the address inserted below.

      1 hereby certify and return Ihat. after diligent investigation, 1 am unable to tocate the individual. company. corporation, etc.,
      named above within the bailiwick of Erie County. Pennsylvania.

NAME AND TITLE OF INDIVIDUAL SERVED (If not shown above)
                                                                                                                                                A person of suitable age then abiding
                                                                                                                                                in the defendant's usual place of abode.
ADDRESS (Complele only ifdiffsrenl than shown above)                                                                                        FEE (Ifapplicable)          MILEAGE

                                                                                                                         ~                  s                          s
OATE(S) OF ENDEAVOR (Use remarks ifnecessary)                                     DATE OF SERVICE               TIME               ^M       SIGNATURE OF SHERIFF OR DEPUH
                                                                                                                                      PM
REMARKS
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 26 of 130




 THE LUTHERAN HOME FOR THE                     ) IN THE COURT OF COMMON PLEAS
 AGED A/b/a THE VILLAGE AT                     ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE cVb/a LIFE-                     )
 NORTHWESTERN PENNSYLVANIA,                    )
                                               ) CWIL ACTION - LAW
                      Plaintiff                )                                                  '••*?
                                                                                                  CS3
                                               )
                vs.                            ) N0. 12019-2019                                                o
                                                                                                   f.")
                                                                                   ^^ ->-,         •
                                                                                                   d.'.S.
                                               )                                             ^.
 FOREST RIVER, INC,                            )                                       •-'
                                                                                    3: C.                   -nr-
                                                                                    o
                                                                                    -r                      -} >
                                               )
                      Defendant                                                      -^...; 3
                                                                                     ^      -».             ::-• CJ~>
                                               )                                                                 o
                                                                                     --'•- c-;'
                                                                                                       CJ        o
                                                                                                       ro
                                    MOTIONFORSTAY                                                      01


       Plaintiff, The Lutheran Home for the Aged d/b/a The Village at Luther Square cVb/a

LIFE-Northwestem Pennsylvania ("Lutheran Home"), through its attomeys, Knox McLaughlin

Gomall & Sennett, P.C. files this Motion for Stay, stating as follows:

        1.     Lutheran Home initiated this action by filing a Writ of Summons against Forest

River, Inc., arising from Lutheraa Home's purchase ofa recreational vehicle (the "RV")

manufactured by Forest River.

       2.      Lutheran Home purchased the RV in March 201 8 and since that time has had it in

for service numerous times for various electrical and mechanical problems. Forest River has

been in possessionofthe RV since July, trying to repair these myriad problems.

       3.      Lutheran Home served Forest River with pre-complaint discovery in order to

obtain infonnation regarding the RV including its manufacturing process and repair history.

       4.      Forest River objected to and refused to answer all but two ofLutheran Home's

Interrogatories and Requests for Production ofDocuments, refusing to produce any infonnation

regarding the RV's manufacturing process or repair history.
        Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 27 of 130




          5.     Lutheran Home is in the process offiling a motion to compel Forest River's

responses but, in the meantime, Forest River has issued a mle for Lutheran Home to file its

Complaint and recently issued a notice ofpraecipe to enterjudgment ofnon-pros.

          6.     Absent a court order, Lutheran Home's complaint must be filed on or before
• November 7.

          7.     Because Lutheran Home's motion to compel is unlikely to be decided before

November 7, it requests aa Order staying all other proceedings—includingForest River's

                        resolution ofLutheran Home's motion to compel.
proposed non pros—pending
          8.     Lufheran Home unsuccessfully attempted to resolve this dispute without Court

Interventlon.

          WTIEREFORE, Lutheran Home requests that the Court enter an Order staying all actions

in this case pending resolution ofits motion to compel, as requested m the proposed order, along

with such further reliefas this Court deemsjust.

                                              Respectfally submitted,

                                              KNOX McLAUGHLIN GORNALL &
                                              SENNETT, P.C.


                                              BY:
                                                     Michael J. Musone, Esq.
                                                     l20WestTenthStreet
                                                     Erie, Peimsylvaiiia 16501
                                                     (814)459-2800

                                                     Attomeys for Plaintiff,
                                                     The Lufheran Home for the Aged d/b/a The
                                                     Village at Luther Square d/b/a LIFE-
                                                     Northwestem Pennsylvania
ff2113358.vi
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 28 of 130




 THE LUTHERAN HOME FOR THE                          IN THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                          OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE (Vb/a LIFE-
 NORTHWESTERN PENNSYLVANIA,
                                                    CIVIL ACTION - LAW
                       Plaintiff

                 vs.                                N0. 12019-2019
 FORESTRIVER,INC.,

                       Defendant


                               CERTIFICATE OF COMPLIANCE

         I certify that this filing complies with the provisions ofthe Public Access Policy ofthe

Unified Judicial System of Pennsylvania: Case Records ofthe Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

mformation and documents.


                                                      Michael J. Musone
#2113358.vi
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 29 of 130




 THE LUTHERAN HOME FOR THE                               IN THE COURT OF COMMON PLEAS
 AGED A^/a THE VILLAGE AT                                OF ERJE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-
 NORTHWESTEKN PENNSYLVANIA,
                                                         CFVIL ACTION - LAW                            ^
                                                                                                       \ja
                       Plaintiff                                                         "•.} '-" ',    «^HT*
                                                                                          "I'-
                                                                                                        C3
                                                                                                                      ,-(.')
                 vs.                                     N0. 12019-2019                                              ^^
                                                                                          c-"- "•                    -a 7*
                                                                                                  -O
 FOREST RIVER, INC,                                                                         °6 -^
                                                                                           ^.7.'                     •:•' i-p

                                                                                                                          c->
                                                                                            inV,   °?                     o
                       Defendant                                                             -<c^ sso
                                                                                                       Z^       cn

                                                     ORDER

       AND NOW, this'^^aay of_                                       , 2019, upon consideration of

PlaintifFs Motion to Stay, said Motion is GRANTED as follows:

       1.       Plaintiff must file its Motion to Compel on or before November 7,2019;

       2.       Upon filing ofthe Motion to Compel, all other activities in this case are stayed
                pending resolution ofthe Motion to Compel;
       3.       Following resolution of the Motion to Compel, Plaintiff shall have 20 days to file
                its Complaint andjudgment ofaon-pros will not be entered unless Defendant
                resends the Notice required under Pa.R.C.P. 237 following expiration ofthis 20
                day period.

                                                     BY THE COURT:




        I. Kenneth J Gamble, Prothonotary of the Court
        of Common Pleas of Erie County, Pa., do certify
        that this is a true and correct copy of the original
        record filed in said court. ^.a4$£LJ<i
                                     rothor^btary:
                 •
        Date:                 ^^J3«f>uty:
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 30 of 130




 THE LUTHERAN HOME FOR THE                      ) IN THE COURT OF COMMON PLEAS
 AGED cVb/a THE VILLAGE AT                      ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-                     )
 NORTHWESTERN PENNSYLVANIA,                    )
                                               ) CIVIL ACTION - LAW
                        Plaintiff              )
                                               )
                  vs.                          ) N0. 12019-2019
                                               )
 FORESTRIVER,INC,                              )
                                               )
                        Defendant              )

                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 3' day of October, 2019, a copy ofthe

within document was served on all counsel ofrecord and unrepresented parties in accordance

with fhe applicable mles ofcourt.


                                                     Michael J. Musone
ff2113358.vi
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 31 of 130




                      ERIE COUNTY COURT OF COMMON PLEAS
                      REQUEST FOR CIVIL JUDGE ASSIGNMENT

DATE COMPLAINT FILED                           DOCKET NUMBER

July30,2019                                    12019-2019

PLAINTIFF(S)                                   PLAINTIFF'S ATTORNEYS (Address)

The Lutheran Home for the Acied d/b/a          Michael J. Musone, Esq.
The Village at Luther Square d/b/a Life-       Knox McLaughlin Gornall & Sennett, P.C.
Northwestern Pennsylvania                      120WestTenthStreet
                                               Erie, Pennsylvania 16501

DEFENDANT(S)                                   DEFENDANT'S ATTORNEYS (Address)

Forest River, Inc.                            JulieA. Brennan, Esq.
                                              1500 One Gateway Center r^                    I--;

                                              420 Duquesne Boulevard r ^                    :
                                                                                            j
                                              Pittsburgh, Pennsylvania 15^2^ g
                                                                              ?;   *<
                                                                                         g
                                                                                         -n z
                                                                            o —; cn      ,~-\r-
                                                                            ^c _^.       - m
HAS THIS CASE RECEIVED ANY PREVIOUS JUDICIAL ATTENTION? 5^;                        -o
                                                                                   =S    > c/>
                                                                                   GO       o
N0                   YES    X                                                               o
                                                                                   LO
                                                                                   <j3      30
Ifyes, name ofJudge        Daniel J. Brabender,Jr.

ARE THERE ANY RELATED CASES ALREADY ASSIGNED TO A JUDGE?
N0      X            YES
Ifyes, name ofJudge                                  Docket Number

FOR COURT USE ONLY:

 JUDGE DOiyiiiaov;                    has been assigned to this case. This matter,
and all future matters, should be filed directly with the assigned judge per local rules
of court.

DATE:                                         ASSIGNED BY:
                     /^//^


                                       EXHIBIT

                                        A\3l
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 32 of 130




 THE LUTHERAN HOME FOR THE                     ) IN THE COURT OF COMMON PLEAS
 AGED d^a THE VILLAGE AT                       ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE A^/a LIFE-                      )
 NORTHWESTERN PENNSYLVANIA,                    )                                                          C'5
                                                                                                          C~3
                                                                                           ^
                                               ) CWIL ACTION - LAW                         k.O
                      Plaintiff                                                            "-»»            ..'t.

                                               )                                           (^)
                                                                                                           (::3

                                               )                                                         ^'-tl
                                                                                                         "r-,-,
                vs.                            ) N0. 12019-2019                              o">
                                                                                                1
                                                                                                             r-~
                                                                                     ,:';-T1                 "I
                                               )                                      ^- —' -o           •T)7-
                                                                                                         ~;.' •it^
 FOREST RIVER, INC.,                           )
                                                                                                o.-)
                                                                                                                o
                                               )                                                                o
                      Defendant                                                       --, ;         y
                                               )                                                                   73
                                                                                                    C3


                                   MOTION TO COMPEL

       Plaintiff, The Lutheran Home for the Aged d/b/a The Village at Luther Square d/b/a

LIFE-Northwestem Pennsylvania ("Lutheran Home"), through its attorrieys, Knox McLaughlin

Gomall & Sennett, P.C. files this Motion to Compel, stating as follows:

       1.      Lutheran Home initiated this action by filing a Writ of Summons against Forest

River, Inc., arising from Lutheran Home's purchase ofa recreational vehicle (the "RV")

manufactured by Forest River.

       2.     Lutheran Home purchased the RV in March 2018 for nearly $255,000 and since

then has had it in for service numerous times for various electrical and mechanical problems.

       3.      After each alleged repair, Lutheran Home was assured the RV's problems were

corrected, only to encounter additional electrical and mechanical problems. Forest River has

been in possession ofthe RV since July.

       4.      Lutheran Home served Forest River with pre-complaint discovery in order to

obtain information regarding the RV, including its manufacturing process and repair history.

       5.      Afiter receiving the discovery requests, Forest River advised Lutheran Home that

it believed the discovery requests were overly broad, refusing to answer any ofthe requests.
                                               EXHIBIT
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 33 of 130




        6.     Subsequently, on September 17,2019, before Forest River responded to the

discovery requests, undersigned counsel agreed to limit Lutheran Home's discovery requests to

certain enumerated paragraphs. (See September 17, 2019 email attached as Exhibit A).

       7.      In particular, Lutheran Home's counsel agreed to limit its discovery requests to

paragraphs 1-7, 9-11, 13, 15-17, 19-21, 32 and 33.

       8.      Not satisfied with Lutheran Home's proposed compromise, Forest River objected

to, and refused to answer, all but frwo ofLutheraa Home's Interrogatories and Requests for

Production ofDocuments, withholding all information regarding the RV's manufacturing

process and repair history. (See Forest River's answer and responses, attached as Exhibit B).

       9.      Forest River only provided responses to paragraph 7, which sought purchase

information, and paragraph 20, which requested the RV's warranty.

        10.    V/hile the scope of pre-complaint discovery is more restricted than typical

discovery, Lutheran Home's discovery requests are necessary for it to obtain information in

order to prepare its complaint. (See Pa. R.C.P. No. 4003.8(a) (allowmg pre-complaint discovery
"where the information sought is material and necessary to the filing ofthe complaint and the

discovery will not cause unreasonable annoyance, embarrassment, oppression, burden or expense

to any person or party.").

        11.    Lutheran Home's requested discovery—aslimited by counsel's September 17

email—seeks
          the following information:

               (a)     Paragraphs 1-6 = background and authorization information regarding
                       Forest River's responses to the discovery requests;

               (b)     Paragraphs 9, 10 and 13 = information about the RV's manufacturing
                       process and testing;

               (c)     Paragraphs 11, 15, 16, 17 and 21 = repair and modification information;

               (d)     Paragraph 19 := Forest River's knowledge ofthe RV's defects; and
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 34 of 130




                (e)    Paragraphs 32 and 33 = information regarding the RV's warranty claims.

          12.   This information is necessary to detennine the scope and extent ofLutheran

Home's claims, including potential fraud claims.

          13.   Because none ofthe requested information is overly burdensome, oppressive or

expensive to respond to, Lutheran Home requests an order compelling Forest River's responses.

          14.   Lutheran Home attempted to resolve this dispute without Court intervention.

          WHEREFORE, Lutheran Home requests that the Court enter an Order compelling Forest

River's responses to paragraphs 1-6, 9-11,13,15-17,19,21, 32 and 33 ofits Interrogatories and

Requests for Production ofDocuments, along with such further reliefas fhis Court deemsjust



                                             Respectfully submitted,

                                             KNOX McLAUGHLIN GORNALL &
                                             SENNETT, P.C.

                                             BY:
                                                    Michael J. Musone,~Esq.
                                                    120WestTenthStreet
                                                    Erie, Pennsylvania 16501
                                                    (814)459-2800

                                                    Attomeys for Plaintiff,
                                                    The Lutheran Home for the Aged d/b/a The
                                                    Village at Luther Square d/b/a. LIFE-
                                                    Northwestem Pennsylvania
ff2113340.vi
              Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 35 of 130




Lamary, Christina

From:                                      Musone, Michael
Sent:                                      Tuesday, September 17, 2019 2:23 PM
To:                                        jbrennan@pionlaw.com1
Subject:                                   RE: Lutheran Homeforthe Aged v. Forest River, Inc. - Erie County no. 12019-2019



Atty. Brennan:

Thanks for speaking with me yssterday. As we discussed, 1 reviewed the discover/ sewed by previous counsel and am
agreeable to limit your client's responsss at this time. in particular, I'd be willing to accept responses to the following
paragraphs: 1-7, 9-11, 13, 15-17, 19-21, 32 and 33. Hopefully this is an accsptable compromise.

Given the upcoming deadline t~or me to file a complaint, I'd like to know your client's position on extsnding my deadline
to file the complaint by close of business tomorrow. Otherwise, I'll have no choice but to seek relief in motion court.

Thanks,
Miks

Michael 3. Musone
Knox McLaughlin Gomall &. Sennett, P.C.
120 West Tenth Street, Erie, PA 16501-1461
814-459-2800 814-453-4530 (fax)
mmusone@ki-naslaw.com bioaraDhv
Erie • North East • Pittsburah • Jamestown. MV
www.kmaslaw.com

^
 ^KnoxLaw
From: Musone, Michael
Sent: Monday, September 16, 2019 12:31 PM
    'tsmith@pionlaw.com' <tsmith@pionlaw.com>,· 'jbrennanfSpionlaw.com' <jbrennan@pionlaw.com>
To:
Subject: Lutheran Home forthe Aged v. Forest River, Inc. - Erie County no. 12019-2019

Attorneys Smith and Brennan:

I'm substituting my appearance today in the above-case. It's my understanding that Attorney Cole sent out pre-
complaintdiscoveryfollowingserviceofthewritofsummons. It's also my understandingthatthis discover/ is
outstanding and isn't due until after the deadline to file a complaint. Obviously my client sent out pre-complaint
discovery in order to assist in the drafting of a complaint, and having to file the complaint before receiving the responses
defeats that purpose.

I recognizeyou mayhavesome issues with thescopeofthe pre-complaintdiscovery and I'm willingto discuss a
compromise, however, would you agree to extend my client's deadline to file the complaint while we work through
those issues and after 1 get the responses?

Regards,

Nichaei 3, Musone
Knox McLaughlin Gornall & Sennett, P.C.
              Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 36 of 130


120 West Tenth Street, Erie, PA 16501-1461
814-459-2800 814-453-4530 (fax)
iTimusoneiaikmaslaw ,;cm biccraoh';
=ije - NfljflLsast • £iT3aiL3fl - Jamestoyin. W
wvftv.kmaslaw.com


KKnoxLaw
 Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 37 of 130




    FN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

THE LUTHERAN HOME FOR THE AGED,
d/b/a THE VILLAGE AT LUTHER       No.12019-2019
SQUARE, d/b/a LIFE-NORTHWESTERN
PENNSYLVANIA,

     Plaintiff,                   DEFENDANT'S ANSWERS AND
                                  RESPONSES TO mTERROGATORIES
             V.                   AND DOCUMENT REQUESTS
                                  DIRECTED TO DEFENDANT TO AID
FOREST RIVER, INC,                IN THE PREPARATION OF A
                                  COMPLAINT
     Defendant.

                                  Filed on behalfofDefendant:
                                  FOREST RIVER, INC.


                                  Counsel of record for this party:

                                  Timothy Smith, Esquire
                                  tsmitMymonlaw.com
                                  Pa. I.D. No. 63282

                                  Julie A. Brennan, Esquire
                                  jbrennan@,t)ionlaw.com
                                  Pa. I.D. No. 306987

                                  PION, NERONE, GIRMAN, WINSLOW
                                   & SMITH, P.C.
                                  1500 One Gateway Center
                                  420 Fort Duquesne Boulevard
                                  Pittsburgh,PA 15222
                                  Phone: 412-281-2288

                                  JURY TRIAL DEMANDED
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 38 of 130




       IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

 THE LUTHERAN HOME FOR THE
 AGED, d^a THE VILLAGE AT
 LUTHER SQUARE, d/b/a LIFE-
 NORTHWESTERN PENNSYLVANIA,
                                                     No. 12019-2019
        Plaintiff,

                V.


 FOREST RIVER, INC,

        Defendant.


    DEFENDANT'S ANSWERS AND RESPONSES TO INTERROGATORJES AND
      DOCUMENT REQUESTS DIRECTED TO DEFENDANT TO AID IN THE
                   PREPARATION OF A COMPLAINT

       Defendant, Forest River, Inc. by and through its counsel, Timothy Smith, Esquire, Julie A.

Brennan, Esquire, and Pion, Nerone, Ginnan, Winslow & Smith, P.C., serves the following

answers, responses and objections to Plaintiffs Interrogatories and Document Requests Directed

to Defendant to Aid in the Preparation of a Complaint.

                                        INTERROGATORIES

       1.      WTio is the person(s) answering these interrogatories and are they authorized by the

defendant?

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
goveraed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpennissible pre-complaint discovery. Defendant reserves the nght to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       2.      Wl-io is the person(s reviewing the answers to these interrogatories? Do you have

the authority to bind this defendant?
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 39 of 130




ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessaiy
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       3.      In relation to the prior two interrogatories, please set forth the person(s):

                   a. Title;

                   b. Length of employment with the defendant;

                   c. Every position you have held with the defendant for the past five years, with

                       a description ofyour responsibilities at each ofthe positions.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause imreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       4.      List all the documents you have reviewed in answering tliese interrogatories.

Indicate the reason you have reviewed each document and please attach hereto. Ifyou needed to

review a document and you did not, please explain why and explain the contents oftliat document?

Provide a copy of each document reviewed or consulted.

ANSWER: Objection. Plaintiff ser/ed this discovery Pre-Complaint making it therefore
govemed by Peuisylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." Tlie instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
otlier objections conceming the scope, subject matter, relevance, etc. ofthis request.

       5.      List all of the people you have spoken to or have attempted to speak to, while

answering these questions; include their a) naine; b) position; c) responsibilities; and d) the reason

you spoke or attempted to speak to them. Ifyou attempted to speak to a person and were unable

                                                  3
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 40 of 130




to do so, explain why you could not do so. Also explain why you wanted to speak to that person

and the nature and extent, by your understandmg, oftheir knowledge?

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embanrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       6.     If you have not spoken to anyone or referred to any documents, please set forth

reasons why you have failed to do so?

ANSWER: Objecdon. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infomiation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embanrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of pennissible pre-complaint discovery. Defendant resen/es the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       7.     In relation to the vehicle, which was sold to the plaintiff, please list the following:

                  a. From whom was the vehicle purchased?              Include name, address and

                      telephone number;

                  b. The vehicle purchase price;

                  c. Please attach all the documentation pertaining to the acquisition of the

                      subject vehicle. Attach the deal and/or transaction file;

                  d. List all representations that this defendant authorized the seller to make to

                      the plaintiff upon sale and acquisition, including warranties. As to each

                      representation identify if the representation was written or oral and, if

                      written, provide a copy of said written representation.

ANSWER: The "vehicle" as defined in Plaintiffs instructions, was purchased from National RV
Detroit, Inc., 44700 N 1-94 Service Dr., Belleville, MI 48111, (734) 439-3400. The base price
and price ofadditional equipment was $254,049.00; the Cash Purchase Price was $254,269.00.
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 41 of 130




The documentation in Defendant's possession related to the Plaintiffs acquisition ofthe vehicle
is being produced herevvith. As to subpart (d), see the National RV Detroit Acknowledgement and
Disclaimer, Forest River Class A Diesel Motorhome Owner's Manual, and Berkshire XLT
brochure.

       8.      What vvas the odometer reading when the vehicle was acquired by Defendant?

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       9.      What was the date the original manufacture of the vehicle was completed by

Defendant?

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infom-iation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of pennissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       10.     Did Defendant conduct a road test ofthe vehicle prior to delivery to a dealership?

If yes, provide all details and documents related to the road test.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
emban-assment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-coniplaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       11.     Where any repairs, modifications or alterations done on the vehicle after the date

the vehicle left the Defendant plant and the date the vehicle was purchased by Plaintiff? If yes,

please detail each such repair, modification or alteration providing:

                   a. The date of each repair, modification or alterations;
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 42 of 130




                   b. The specific item that was repaired, modified or altered;

                   c. The entity name and address doing each repair, modification or alteration;

                   d. Provide all documents generated as a result of the repair, modification or

                       alteration.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instaiit discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       12.     List all representations this Defendant made to the Plaintiff subsequent to purchaser

ofthe vehicle. As to each such representation idendfy:

                   a. The date of each such representation;

                   b. By whom the representation vvas made;

                   c. To whom it was made;

                   d. If the representation was written or oral, if written, provide a copy of said

                       vvritten representation?

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infomiation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

        13.    Did this Defendant perform an inspection on the vehicle prior to the vehicle leaving

defendant's plaiit? Ifso, please set forth the nature and extent ofthe inspection as well as attaching

any documentation pertaining to the inspection oftl-ie vehicle.

ANSWER: Objection. Plaintiff sen/ed tliis discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure
                                       "where
                                                4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought        the information sought is material and necessary
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 43 of 130




to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       14,    List the names, addresses, phone numbers and position ofeach person who was part

ofthe crew that assembled the vehicle at the Defendant's plant.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause uiueasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." Tlie instant discovery is
beyond the scope ofpemiissible pre-complaint discovery. Defendant reserves the right to assert
otlier objections conceming the scope, subject matter, relevance, etc. ofthis request.

       15.    During the tenn of Plaintiffs ovvnership, please list all work of any nature

(mechanical, electrical, etc.) or bodywork which was done to the vehicle. Please set forth the

following:

                  a. Reasons for the work;

                  b. Tlie exact date(s) on which the work was done;

                  c. The name andjob descriptions ofthe individual(s) who perfonned the work;

                  d. Ifthework.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       16.    During the tenn ofPlaintiff's ownership, please list any and all repair facilities,

garages or individuals who inspected, perfbrmed any alterations, or perfbrmed any mechanical or

body work on the vehicle.

ANSWER: Objection. Plaintiff sen/ed this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 44 of 130




complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

        17.    Please provide any and all documentation regarding each repair, inspection, or other

service performed or authorized by Defendant on the vehicle during the term of Plaintiffs

ownership.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to tlie filing of the complaint and the discovery will not cause unreasonable aiuioyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpennissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

        18.    Provide copies of all intemal and extemal communications regarding any matter

related to the vehicle fi-om the date ofpurchase to the present.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

        19.    In conjunction with the sale of the vehicle to the Plaintiff, please list any

representative of the selling dealership who Defendant communicated with regarding any defect,

issue or problem related to the vehicle after Plaintiffs purchase ofthe vehicle, providing:

                   a. The date of each coinmunication;

                   b. The name(s) and address(s) of each individual(s) involved in the

                       commumcation;

                   c. The reason for the communication;

                   d. The specific content of such communication;
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 45 of 130




                   e. The specific result of each communication;

                   f.   All documents generated as a result ofthe communication.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infomiation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       20.     Please identify and list any and all written warranties issued covering the vehicle

issued by Defendant and/or any other entity and provide a copy of each.

ANSWER: See die Limited Warranty included within the Forest River Class A Diesel
Motorhome Ovvner's Manual.

       21.     If not already provided, list each date that warrant work was performed on the

vehicle. For each such date, provide all written communication conceming the warranty work

along with the entity undertaking tlie warranty work.

ANSWER: Objection. Plaintiff served this discoveiy Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the govenung Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable amioyance,
embarrassment, oppression, burden or expense to any person or party." Tlie instaat discovery is
beyond the scope ofpenTiissibIe pre-complaint discovery. Defendant reserves tlie right to assert
otherobjections conceming the scope, subject matter, relevance, etc. ofthis request.

       22.     Ifnor already provided, list each date that Forest River was notified ofa defect or

issue conceming the vehicle by Purehaser or service technician. Provide the maiiner of such

notification identifying the name of the person giving such notification, the person's address,

phone number and position.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 46 of 130




beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request..

       23.     Identify in detail what steps were taken by Forest River to address an and all defects

or issues brought to the attention ofForest River.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCiviI Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassmeat, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of pennissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       24.     Was any member ofthe crew wlio assembled the vehicle inter/iewed regarding any

of the problems that the vehicle exhibited after sale to the present? If so, identify each such

individual, the nahire of the interview, vvho conducted the interview and whether any written

documents was produced as a result ofthe interview.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable am^oyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       25.     Was any member ofthe crew who assembled the vehicle reprimanded, admonished,

criticized or in any way disciplined regarding the workmanship associated with any of the

problems that the vehicle exhibited after sale to the present? Ifso, identify each such individual:

                   a. The nature and content of each such reprimand, admonishment, critical

                       statement or other discipline;

                   b. Who issued the reprimand, admonishment, critical statement or other

                       discipline;

                   c. Wliether any written documents was produced as a result ofthe inten'iew.


                                                 10
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 47 of 130




ANSWER: Objection. Plaintiff served this discovery Pre-CompIaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessaiy
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       26.     State whether Plaintiff, or anyone on Plaintiffs behalf, has ever notified Defendant

that Plaintiffbelieve that the vehicle was a "lemon" and no longer wanted the vehicle. Ifso, state

when, whether oral or written notice was given, and state the name, address and job title of each

person receiving said statement.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery vvill not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       27.     Does defendant maintain that any ofthe problems with the vehicle are the result of

abuse, neglect, alter, modify, or misuse the vehicle by Plaintiff.         If your answer to said

interrogatory is "yes", please state precisely and in detail each factua! element upon which

defendant asserts that plaintiffabused, neglected, altered, modified, or misused the subject vehicle.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the flling of the complaint aiid the discovery will not cause unreasonable amioyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpennissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       28.      Does Defendant maintain that any alleged defect, complaint or issue with the

vehicle complained ofby the Plaintiffis the responsible of any other entity that the Defendant. If

yes, provide in detail:

                    a. The nature ofthe defect, complaint or issue;

                                                 11
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 48 of 130




                   b. The name and address ofthe entity Defendant maintains is responsible for

                       either causing and/or correcting the defect, complaint or issue;

                   c. The basis of Defendant belief that said entity is responsible for either

                       causing and/or correcting the defect, complaint or issue

                   d. All communications between Defendant and each such entity.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Peimsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpennissible pre-complaint discovery. Defendant reserves the right to assert
otlier objections conceming the scope, subject matter, relevance, etc. ofthis request.

       29.     Please indicate how niany cumulative days defendant's records indicated that the

vehicle was out ofservice by reason ofany defect or condition complained ofby Plaintiff.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to die filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
otherobjections conceming the scope, subject matter, relevance, etc. ofthis request.

       30.     Please indicate the exact mileage ofthe vehicle each time the vehicle was retumed

to Defendant's factory for repairs.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pemisylvai-iia Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to aiiy person or party." The instant discovery is
beyond the scope of pennissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       31.     Please indicate the total mileage how many miles were accumulated just for the

purpose ofgetting the vehicle back to Defendanfs plant and retuming it to Plaintiff?



                                                 12
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 49 of 130




ANSVVER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule of Civil Procedure 4003.8 . According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

          32.   If not already provided, list all warranty claims submitted by Defendant's

authorized dealers to Defendant il^ which said dealers requested reimbursement for warranty

repairs performed on the vehicle. For all such claims, please provide all documents associated

with the warranty claim and list the dollar amount that defendant reimbursed each authorized

dealer.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery vvill not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

          33.   Ifwarranty claims were submitted to any other warrantor who supplied component

parts used in tlie assembly ofthe velucle, list all warranty claims submitted by any warrantor who

supplied component parts to Defendant.      For all such claims, please provide all documents

associated vvith the warranty claim and list the dollar amount that tlie warrantor reimbursed each

authorized dealer.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure    4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable arunoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of pennissible pre-complaint discovery. Defendant reserves the right to assert
other objections couceming the scope, subject matter, relevance, etc. ofthis request.




                                                13
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 50 of 130




        34.     Were any repairs performed on the subject vehicle for which there was no charge

and/or the repairs were not covered by the applicable warranties for the subject vehicle. Please list

all such repairs.

ANSWER: Objection. Plaintiff served this discoveiy Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of permissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

        35.     According to Defendaiit's records, list each complaint received by Plaintiff

conceming the veliicle and identify defendant's specific response since the date ofpurchase by

Plaintiffuntil Plaintiffs notice ofrejection ofthe vehicle.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infoniiation sought is matenal and necessary
to the filing of the complaint and the discovery vvill not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

        36.     Please provide the names, addresses and titles of all individuals employed by

defendant who have reviewed plaintiffs claims regarding the subject v,ehicle.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonTiation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyaiice,
embarrassment, oppression, burden or expense to aay person or party." The instant discovery is
beyond the scope ofpennissible pre-complaint discovery. Defendant reser/es the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

        37.     Ifyou have not done so already, provide all communications, intemal and extema],

to which Randy Hauser was a party and the to which the vehicle was tlie subject matter.

ANSWER: Objection. Plaintiff sei-ved this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary

                                                 14
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 51 of 130




to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of pemiissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       38.     Please provide the telephone log ofany employee, agent, or representative ofForest

River identifying each phone call by and between Plaintiff and Randy Hauser from the date of

purchase to the present. For each such phone contact list the parties to the call, the date ofthe call,

the time ofthe call, the length ofthe call and subject matter ofthe call.

ANSWER: Objection. Plaintiff served this discovery Pre-CompIaint making it therefore
govemed by Pennsylvania Rule ofCiviI Procedure 4003.8. According to the goveming Rule, pre-
complaint discoveiy may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party.'" The instant discovery is
beyond the scope ofpermissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       39.     List any facts that Defendant would rely on that the vehicle did not display electrical

system defects on more than tl-u-ee occasions.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the infonnation sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of pemiissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       40.     List any facts that Defendant vvould rely on that the vehicle did not display

Hydraulic system defects on more than tliree occasions.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Peiinsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyon.d the scope of pemiissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.




                                                  15
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 52 of 130




       41.     List any facts that Defendant would rely on that the vehicle did not display

mechanical systems defects on more than three occasions.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope of pennissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.

       42.     Does defendant provide training programs, manuals, videotapes, or other materials

to its employees, agents or representative regarding the "Lemon Law" or other breach ofwarranty

laws. Ifso, please describe the nature and extent ofsuch training.

ANSWER: Objection. Plaintiff served this discovery Pre-Complaint making it therefore
govemed by Pennsylvania Rule ofCivil Procedure 4003.8. According to the goveming Rule, pre-
complaint discovery may only be sought "where the information sought is material and necessary
to the filing of the complaint and the discovery will not cause unreasonable annoyance,
embarrassment, oppression, burden or expense to any person or party." The instant discovery is
beyond the scope ofpennissible pre-complaint discovery. Defendant reserves the right to assert
other objections conceming the scope, subject matter, relevance, etc. ofthis request.



                                             Respectfully Submitted,

                                             PION NERONE GIRMAN WINSLOW
                                              & SMKH, P.C.

                                             By:      /A a &..              /(/> /I/C^
                                                   TirAothy Smidi, Esquire
                                                   Pa. LD. No. 43675
                                                   Julie A. Brennan, Esquire
                                                   Pa. I.D. No. 306987
                                                   1500 One Gateway Center
                                                   420 Fort Duquesne Boulevard
                                                   Pittsburgh,PA 15222
                                                   412-281-2288
                                                   Attomeys for Defendant, Forest River, Inc.




                                                16
 Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 53 of 130




                                         VERIFICATION



         I. Dan Evans. ol' Foreyi River. Inc., am autliurized to sien the Veritication and hav'e read

tlie tbregoing An.swers and Responses to PIaintitTs Document Requcsts DirecteiJ to DeFendant to

Aid in the Preparation ofa Complaint. The staiements of fact contained therein are true and

correct tn thc best afm\ knowledKe. information and belief.

         This statement and veritication is niade subject to the penalties of 18 Pa. C.S. § 4W4

relating to unswom falsifications to authoritie.s '.vhich provides that if I make knowingly t'alse

statements 1 may be subject to criminal penalties.



            ,.^
Dated:    /''




                                                  17
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 54 of 130




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon counsel of

record, via email, this 3rd day ofOctober, 2019, as follows:

                                   Michael J. Musone, Esquire
                                     !20WestTenthStreet
                                         Erie,Pa 16501
                                         (814)459-2800
                                   !Tiniusone(S'kii"ieslaw.coiTi
                                    clamai-vfakmeslaw.cum
                                    Counsel for the Plaintiff


                                                     PION, NERONE, GIRMAN, WINSLOW
                                                      & SMITH, P.C.


                                                     Bv:/.U^          OL&.
                                                         TijAothy Smith, Esquire
                                                         Julie A. Brennan, Esquire




                                                18
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 55 of 130




 THE LUTHERAN HOME FOR THE                    ) IN THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                    ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE cVb/a LIFE-                    )
 NORTHWESTERN PENNSYLVANIA,                   )
                                              ) CP/IL ACTION - LAW
                     Plaintiff                )
                                              )
               vs.                            ) N0. 12019-2019
                                              )
 FOREST RIVER, INC.,                          )
                                              )
                     Defendant
                                              )

                                           ORDER

       AND NOW, this _ day of.                                , 2019, upon consideration of

PlaintifFs Motion to Compel, it is hereby ORDERED that said Motion is GRANTED. Within

10 days ofthe date ofthis Order, Forest River must respond, without objection, to paragraphs

1-6, 9-11, 13, 15-17, 19, 21, 32 and 33 ofPlaintiffs Interrogatones and Requests for Production

ofDocuments.

                                            BY THE COURT:




                                                                                         J.
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 56 of 130




 THE LUTHERAN HOME FOR THE                     ) IN THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                     ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-                     )
 NORTHWESTERN PENNSYLVANIA,                    )
                                               ) CP/IL ACTION - LAW
                      Plaintiff                )
                                               )
                vs.                            )   N0. 12019-2019
                                               )
 FOREST RIVER, INC.,                           )
                                               )
                      Defendant                )


                                  CERTIFICATE OF COMPLIANCE

       I certify fhat this filing complies with the provisions ofthe Public Access Policy ofthe

Unified Judicial System of Pennsylvania: Case Records ofthe Appellate and Trial Courts that

require filing confidential infomiation and documents differently than non-confidential

infonnation and documents.

                                                   •=^~^-.
                                                     Michael J. Musone
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 57 of 130




 THE LUTHERAN HOME FOR THE                        IN THE COURT OF COMMON PLEAS
 AGED c^/a THE VILLAGE AT                         OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE A/b/a LIFE-
 NORTHWESTERN PENNSYLVANIA,
                                                  CWTL ACTION - LAW
                        Plaintiff

                  vs.                            N0. 12019-2019
 FOREST RIVER, INC,

                        Defendant


                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the6»^: day ofNovember, 2019, a copy ofthe
                                                      f


within document was served on all counsel ofrecord and unrepresented parties in accordance

with the applicable mles ofcourt.


                                                    Michael J. Musone
ff2113340.vi
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 58 of 130



         IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA
                               CIVILDWISION

THE LUTHERAN HOME FOR THE
AGED dA)/a THE VILLAGE AT
LUTHER SQUARE d/b/a LIFE-
NORTHWESTERN PENNSYLVANIA,
                                                                                                    C3       L.
                  Plaintiff                                                                               1 n -t"
                                                                                                          ^"'T3
                                                                                     r"^'n          r\3   '.'^,
       vs.                                                 N0.12019-2019                            -o
                                                                                                          -'J-J

                                                                                     ^ft            3:

FOREST RTVER, INC.,
                 Defendant
                                                                                      -<s           PO
                                                                                                    03
                                                                                          !•-.•')   co


                                NOTICE OF HEARING ORDER


               AND NOW, to-wit, this 8       day of November, 2019, a hearing/argument on the
Motion to Compel, filed by Michael J. Musone, Esquire for Plaintiff, The Lutheran Home for the
Aged (Vb/a The Village at Luther Square d/b/a Life-Northwestem Pennsylvania, is scheduled for
November 22, 2019 at 2:30 p.m., in Courtroom G, Room 222, Erie County Court House, Erie,
Pennsylvania. Counsel may participate in the hearing by telephone. Counsel will arrange for
telephone communication through Court Call (See attached).
                                            BY THE COURT:

                                                                "/^^j^
                                                \^L^ -t (^.
                                            St^hanie Domitrovich                 Judge



cc:    Michael J. Musone, Esquire, 120 West Tenth Street, Erie, PA 16501
       Julie A. Brennan, Esquire, 420 Fort Duquesne Boulevard, Pittsburgh, PA     15222

                                IMPORTANT NOTICE:
AMERICANS WITH DISABILITmS ACT OF 1990 - The Court of Common Pleas of Erie
County is required by law to comply with the Americans with Disabilities Act of 1990. For
infonnation about accessible facilities and reasonable accommodations available to disabled
individuals having business before the Court, please contact the Court's ADA Coordinator at Erie
County Court of Common Pleas, 140 West Sixth Street, Room 205, Erie, PA 16501-1030, Phone
(814) 451-6308, TDD (814) 451-6237, E-mail courtadacoordinatorO.eriecountvpa.eov Requests
should be made as soon as possible or at least three business davs prior to any hearing or business
before the Court.
                    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 59 of 130

                                                    Nofice ofLanguage Rights



                                                  Language Access Coordinator
                                Erie County Courthouse, 140 West Sixth Street, Erie, PA, 16501
                                                         814-451-6310
                                         LaiiguapeAccessCoordinatorfSleriecountvoa.eov
 En^Iish: You have fhe right to an interpreter at no cost to you. To request an interpreter, please inform court staffusing
 the contact information provided at the top ofthis notice.
 SDaDlsh/EsDafioI: Usted tieno derecho a un u-1t6rpre(e libre de costo. Para solicitar un int6rprete favor de informdrselo al
 personaljudicial utilizando la infonnaci6n provista en la parte superior de este aviso.
                                                                                                          -l^^flB^-o                -^^,
 Mandarin/Cantonese SimpIiHed ChiDese/^iSl£/«tS^ t:P;S::@t-fS^^^%^ R                                                            B
 im ^mlw±^^^^^^QM.m^^^x^A^
 MandariD/Cantonese Traditional CIiiDese/§:^g§S/@^§S^§§cl:l$:::                                                     °
                      • ^^%MB%N '
 ^ . gS^^$|®^]IgP^®?^^N
   CllLa^Ia-a              ^iSa^ll <^Ala><
                jal^aSub                   ^e-j i^-J^ 'p->'^L» S^U^ ,^4JL?k t>> ^2' L?' £8;1 Oj:l fk?'J10 UJ& J^-°a^l ^U l3a-i : ^J^I/ArabJC
                                                                                             .jbtAyi IJA (> (^jUl oJaJt yi ^>^ll jLaS^I

RussIan/PvccKHfi; V cac ecTfc npaBo na 6eciuiaTm>ie ycnyrH nepeBOflqHKa. 3aaBKa Ha nepeBOflimca no^aeTCji B oyfl no
aflpecy, TejTe^ony vsmt 3ji. noqre, yKasaHHSiM BHme B 3arojiOBKe SToro yBeflOMJieHEW.
Vietnamese/Ti^ne ViSt; Qu^ vj c6 quy^a dupo m$t th6ng djch vi6n gifip m& kh6ng t6n chi phf n&o ci, xin hSy b.So cbo
DhSn viSn t6a &n di!ing th6ng tin liSn lac c6 {j tr6n d^u th6ng b&o n^y. .
Nepali/i>t41cil: pmT^" f^';9J?^ :CTm" STFfT 3^3^ WST ^ra?t- 3:rf^R" Bk'1 31<'J,c||(;+ch1 ^rf3r ST^ltT 71^, •ZRT
'(^)(TJ|<ti1 Tf^ Rt^ljchl ^TTq^ olW+l-O 9^ 3TCtTWRiT ^KI^^'xHI^ ollTi+1'Tl
                                                                           ^Ell^l
KoreaB/lSO^;?)S^ V]-S-^ ^^ ^-^ ^6^ ^-^ ^]^^- ^^ ^^7}- ^^q4. ^^ ^]^9
A^^^ ^- -i-^1^^ ^^ 71^^ ^^t. ^ Tg^ ZJ^oIlTl] •a-El^Al^..
PoIish/PoIski; Ma Pan/Pani prawo do nieodp^atnego slconystania z ushig thimacza ustnego. Aby zwr6«;i6si$ o wsparcie
ze strony tiumacza ustnego, prosz? skontaktowa6 si^ z pracownikami s^du, kor2ystaj4c z danych znajdujqcych si? w
g6mej cz^ci niniejszego dokumentu.
 CijS Cjuulyi'j^ i-S^ /)^r>uo .ei.1 ^yy l^ 0^? J-ob- /'^"^Suo <JS\ uLw$ L?5Lul^l ^a/ J$^ es.St^ :Pakistaa/ LNb&M /Puniabi
-S9.» £\11>| U^j e-l.nr. ^_^ cJljiC i-'L'-l^jg u^ oLoglao uL>^ eJ^b ulA.? /^I^S .s^sT <&-^ uJJ^9J LMUI s!=? ^ ijJ^^n •<^
                                                       'fffH^'yd'A
Puniabi/tfrr^t'/India:d<JI§'f55rti£(ly11^r^'K»sra??^1'^^,          ^Et'y'dld ^fWdldlll ^3I^t$?5Ht'
^rtdl <^d6 ^'^, INH^ s^ ^ nrere^ ^ ^f^ ^ ^ old^'O t fCT ^ ^ ^f^ ^ flwg ^-•^31-TfM3or rl'fcol'd)
Sr1SD'^Hrfir°{^"l

Portneuese/Portyeu6s: Voc8 tem direito a um mt^rprete gratuitamente. Para solicitar um int6rprete, infomie & nossa
equipe usando os dados de contato mostrados na parte superior deste aviso.
Somali/Somaali: Waxaad xaq u leedahay in lagu turjumo laoag la'aan ah. Si aad u codsato turjumaanka, fadlan u sheeg
maxkamadda shaqaalaha adiga oo isticmaala macluumaadka ciwaanka kor lagu siiyay ee ogeysiiskaan.
Haitian CreoIe/Krev5I Ayisyen: Ou gen dwa resevwa s^vis yon ent6pr6t gratis, Pou mande pou yon enteprtt, tanpri ft
manm pfesonM tribiaal la konnen 16 ou s6vi av6k enfSmasyon an yo te bay ou nan t6t avi sa a.
Frencb/Francais ; Vous avez le droit de b6n6ficier gratuitement de 1'assistance d'un interprfcte. Pour en faire la demande,
veuillez en informer le personnel du tribunal & I'aide des coordonn^es indiqu^es en haut de page.
 Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 60 of 130




                                    MEMORANDUM




TO:            All Counsel

FROM:          JUDGE STEPHANIE DOMITROVICH, ERIE COUNTY COURT
               OF COMMON PLEAS

RE:            CourtCaII Telephonic Appearances                  :

DATE:          FEBRUARY 2010

               In my courtroom, CourtCall appearances may generally be made for all
non-evidentiary appearances including Pre-trial Conferences, Status Conferences and
Motions. CourtCall is providing equipment to enhance the process. It is my hope that by
making the process more imiform, your practice will become more productive and
enjoyable so that the cost oflitigation will be fiirther reduced.

               Counsel may make a CourtCall Appearance by serving and filing with
CourtCall (not the Court), NOT LESS THAN THREE (3) COURT DAYS PRIOR TO
THE HEARING DATE, a Request for Telephonic Appearance Fonn and paying a fee of
$55.00 for each CourtCall Appearance. There are no subscription fees.

               A CourtCall Appearance is made as part ofaCourt's regular calendar and
all counsel who have timely filed theu- request form and paid the fee may appear by
dialing the Courtroom's dedicated toll free teleconference number, and access code (if
any) which will be provided by CourtCaII, LLC on the conHrmation faxed to your
office. A pre-hearing check-in will occur five minutes prior to the scheduled hearing
time. A CourtCall Appearance is voluntary and may be made without consent of the
other party, and the Court continues to reserve the right to reject any request. In matters
where only one party elects to make a CourtCall Appearance, the matter will be heard on
the Court's speakerphone provided by CourtCall.

               You may obtain additional information by calling the CourtCall Program
Administrator, CourtCall at (310) 342-0888 or (888) 882-6878.

For more information aboutCoyrtCall pleasecall CourtCall, LLC, notthe Court!!
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 61 of 130
                                                                       No. 12019-2019




    IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

THE LUTHERAN HOME FOR THE AGED,
d^/a THE VILLAGE AT LUTHER          No. 12019-2019
SQUARE, d/b/a LIFE-NORTHWESTERN
PENNSYLVANIA,
                                    DEFENDANT'S RESPONSE IN
     Plaintiffs,                    OPPOSITION TO PLAINTIFF'S
                                    MOTION TO COMPEL PRE-
             V.                     COMPLAINT DISCOVERY

FOREST RIVER, INC.,
                                    Filed on behalfofDefendant,
     Defendaiit.                    Forest River, Inc.

                                    Counsel ofrecord for this party:

                                    Timothy Smith, Esquire
                                    tsmith@pionlaw.com
                                    Pa. I.D. No. 63282

                                    Julie A. Breiman, Esquire
                                    jbrennan@pionlaw.com
                                    Pa. I.D. No. 306987


                                    PION, NERONE, GIRMAN,
                                    WINSLOW & SMITH, P.C.
                                    1500 One Gateway Center
                                    420 Fort Duquesne Blvd.
                                    Pittsburgh, PA 15222
                                    412-281-2288



                                         EXHIBIT

                                          A 1^
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 62 of 130


                                                                                    No. 12019-2019

       IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

 THE LUTHERAN HOME FOR THE
 AGED, d^/a THE VILLAGE AT LUTHER
 SQUARE, d^a LIFE-NORTHWESTERN                     No. 12019-2019
 PENNSYLVANIA,

        Plaintiffs,

                V.


 FOREST RIVER, INC,

        Defendant.

    DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION TO
                 COMPEL PRE-COMPLAINT DISCOVERY

       This case was instituted by Writ of Summons on July 30, 2019. By Praecipe dated

September 6, 2019, Defendant requested that the Prothonotary issue a Rule to file a complaint.

Thus, on September 9, 2019, the Prothonotary issued a Rule directing the Plaintiff to file a

complaint within twenty (20) days or suffer ajudgment ofnon pros. In the meantime, the Plaintiff

served a broad, sweeping set oflnterrogatories and Document Requests under the stated authority

ofPennsylvania Rule ofCivil Procedure 4003.8(a) as pre-complaint discovery. The parties agreed

to temporarily suspend the effect ofthe Rule in an effort to work out the scope ofany pre-complaint

discovery. When an agreement could not be reached, Defendant provided limited discovery

responses on October 3, 2019. Hearing nothing for a period of more than three weeks, the

Defendant then issued a Notice ofPraecipe to Enter Judgment ofNon Pros. That Notice was met

with a Motion for Stay, and the instant Motion to Compel.

       The overwhelming subject matter of Plaintiffs pre-complaint discovery is a $255,000

luxmy motorhome purchased by Mark Gusek as President and CEO of The Lutheran Home for

the Aged/the Village ofLuther Square/Life-Northwestem Pennsylvania. The purchase agreement

for the unit is dated May 3, 2018. The purchase was made from National RV Detroit, Inc. The
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 63 of 130


                                                                                   No. 12019-2019

plaintiff either had the foregoing information, or was provided with the same in Defendant's pre-
complaint discovery responses.

       The Motion to Compel recites that since the purchase of the luxury motorhome, the

Plaintiff has had it in for service numerous times for various electrical and mechanical issues.

Presumably, the Plaintiff would kiiow what issues required service, or be able to make that

determination either from the documentation previously provided by the Defendant after each

service or from the documentation the Plaintiffprovided to the Defendant at the time ofservice.

Moreover, if this action will eventually be based upon Defendant's service(s) to the luxury

motorhome, then the specific details of each service may not be necessary to fonTiulate a

complaint.

       The Motion to Compel asserts that the purpose of the pre-complaint discovery was to

obtain infonnation regarding the luxury motorhome, including its manufacturing process and

repair history. The Plaintiffdid not identify any cause of action which would require a recitation

ofthe motorhome's manufacturing process in the operative pleading. Moreover, as stated, ifthe

cause of action Plaintiff eventually intends to assert is based upon the repair histoiy of the

motorhome, then the Plaintiff should already possess more than enough factual infomiation to

foniiulate the operative pleading.

       The scope of pre-complaint discovery is not simply "more restricted than typical

discovei-y". Rather, our Supreme Court has adopted the requirement that a plaintiff "show

probable cause to believe that pre-complaint discovery is necessary to the fonnulation ofa legally

sufficient complaint...." McNeil v. Jordan, 894 A.2d 1260, 1275 (Pa. 2006). That requirement

was adopted to "ensure an objective, unified standard, which at once pemiits a plaintiffwho can

meet it the opportunity to use pre-complaint discovei-y to garner sufficient supplemental

infomiation to allow the filing of a sustainable complaint, and, conversely, protects defendants
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 64 of 130


                                                                                       No. 12019-2019

from bad faith, negligent, reckless, or malicious conduct resulting in an unjustifiable intrusion into

defendant's affairs." Id.

           Accordingly, to obtain pre-complaint discovery a litigant should be required
           to demonstrate his good faith as well as probable cause that the information
           sought is both material and necessary to the filing of a complaint in a
           pending action. A plaintiff should describe with reasonable particularity
           probable cause for believing the information will materially advance his
           pleading, as well as averring that, but for the discovery requests, he will be
           unable to formulate a legally sufficient pleading. Under no circumstance
           should a plaintiff be allowed to embark on a "fishing expedition," or
           otherwise rely on an amoq)hous discovery process to detect a cause of
           action he lacks probable cause to anticipate prior to the pre-complaint
           discovery process under this standard. The reasonableness of a given
           request, as well as the existence ofprobable cause and the good faith ofthe
           party seeking discovery, are matters for the trial court to detennine in the
           exercise ofits sound discretion.

Id. at 1278. Thus, the question is not whether the discovery requests are "overly burdensome,

oppressive or expensive to respond to" (Motion T) 13) - a statement with which the Defendant

disagrees. Moreover, a Plaintiffcannot utilize pre-complaint discovery "to detect a cause ofaction

he lacks probable cause to anticipate prior to the pre-complaint discovery process" - such as a

potential fraud claim as alleged in Paragraph 12 of the Motion. The question is whether the

Plaintiffrequires the infonnation sought in order to file a complaint based upon a cause or causes

of action it can anticipate prior to the pre-complaint process, and the burden is on the Plaintiff to

describe with reasonable particularity how the infonnation will materially advance its pleading.

       Plaintiff describes the instant discovery as involving five categories of requests:

background and authorization infonnation regarding Defendant's responses; infonnation about the

motorhome's manufacturing process and testing; repair and modification infonnation;

Defendant's knowledge ofthe motorhome's defects; and infonnation regarding the motorhome's

warranty claims. (Motion 1111). A review ofthe discovery requests makes patently clear that the

infonTiation requested in Plaintiffs pre-complaint discovery is not required in order for the

Plaintiffto file a complaint and materially advance its pleading.
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 65 of 130

                                                                                      No. 12019-2019

       Interrogatory Nos. 1-5 request the identity of each and every person involved in or

providing any modicum of any information necessary to respond to the discovery requests, their

position, responsibilities, the reason that person was consulted; whether certain persons have

authority to bind the Defendant; whether any documents were reviewed; ifthere was an attempt to

contact a person and the attempt was unsuccessful, "explain why you could not do so. Also explain

why you wanted to speak to that person and the nature and extent, by your understanding, oftheir

kiiowledge." (Interrogatory No. 5). Similarly, Inten-ogatory No. 6 asks for an explanation as to

why, ifapplicable, "you have not spoken to anyone or referred to any documents." The foregoing

Interrogatories not only surpass the bounds ofpeniiissible pre-complaint discovery, they suqiass

the Scope ofDiscovery Generally. Pursuant to Pennsylvania Rule ofCivil Procedure 4003.1, "a

party may obtain discovery regarding any matter, not privileged, which is relevant to the subject

matter involved in the pending action ... including ... the identity and location ofpersons having

knowledge ofany discoverable matter." Pa. R.C.P. 4003. l(a). Ifand to the extent any portion of

Interrogatories 1 tlu'ough 6 is appropriate under the general discovery process, then the infonnation

requested therein is certainly not necessary for the Plaintiff to file a complaint or materially

advance its pleading.

       Inten-ogatory No. 9 requests the date the original manufacture of the vehicle was

completed. Interrogatory No. 10 asks whether Defendant conducted a road test ofthe vehicle prior

to deliveiy to a dealership, along with the details and documents related thereto. Inten-ogatory No.

13 asks about any inspections on the vehicle prior to it leaving Defendant's plant, and the details

and documents related thereto. These three Interrogatories do involve the "manufacturing process

and testing", but the details requested therein are not remotely necessary for the Plaintiffto file a

complaint or materially advance its pleading.
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 66 of 130


                                                                                       No. 12019-2019

       As requests involving repair and modification information, the Plaintifflists Interrogatory

Nos. 11, 15,16,17 and 21 . Number 11 asks whether any repairs, modifications or alterations were

completed to the vehicle from the date it lefil the Defendant's plant, and the date it was purchased

by the Plaintiff, and all ofthe details related to any such repair, modification or alteration. Number

15 involves work ofany nature during the Plaintiffs ownership, with all related details including
"the name and
              job descriptions of the individuals(s) who perfonned the work." Number 16
similarly requests the identities of all repair facilities, garages or individuals who inspected or

perfonned any work on the vehicle during the Plaintiffs ownership. Number 17 requests all

documents related to any repair, inspection or service on the vehicle. In Number 21, Plaintiffasks

Defendant to "list each date that wan-ant work was perfoniied on the vehicle. For each such date,

provide all written communication conceming the warranty work along with the entity undertaking
the warranty work." All ofthe foregoing specific dates and specific details ofeach specific repair,

modification, alteration, inspection or sei~vice on the motorhome at any time are not required under

Pennsylvania's fact-pleading standard for a complaint, and therefore will not materially advance

the Plaintiffs pleading.

       In Number 19, which Plaintiff describes as involving Defendant's knowledge of the

motorhome's defects, the request provides as follows:

           In conjunction with the sale of the vehicle to the Plaintiff, please list any
           representative ofthe selling dealership who Defendant communicated with
           regarding any defect, issue orproblem related to the vehicle after Plaintiffs
           purchase ofthe vehicle, providing:
           a. The date of each communication;

           b. The name(s) and address(s) of each individual(s) involved in the
           communication;

           c. The reason for the communication;

            d. The specific content of such communication;

            e. The specific result of each communication;
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 67 of 130


                                                                                          No. 12019-2019

            f. All documents generated as a result ofthe communication.

Wliile Interrogatory No. 19 may be appropriate for general discovery, none ofthe infonnation

requested in Interrogatory No. 19 is required for Plaintiffs operative pleading.

       Finally, Interrogatories 32 aiid 33 pertain to the motorhome's warranty claims, requesting

all warranty claims submitted by an authorized dealer to the Defendant, and warranty claims

submitted to any other warrantor who supplied component parts for the motorhome. Once again,

such details are not required under Pemisylvania's fact-pleading standard for a complaint, and

therefore will not materially advance the Plaintiffs pleading.

       This Court should deny Plaintiffs Motion to Compel any further pre-complaint discoveiy,

and compel the Plaintiff to file a Complaint in the case. The instant Motion to Compel merely

states that the infonnation requested is necessary in order for the Plaintiffto prepare its complaint,

and then generally lists the broad categories ofsome ofthe discovery requests. Plaintiffs Motion

to Compel does not satisfy tlie probable cause standard required under McNeil. See Cooper v.

FranJcford Health Care Sys., 960 A.2d 134 (Pa. Super. 2008). Moreover, a cursory review ofthe

requested discovery reveals that it is not required for the Plaintiffto file a complaint and materially

advance its pleading.

                                                       Respectflilly submitted,

                                                       PION, NERONE, GIRMAN, WINSLOW
                                                        &SMH^H,P.C.

                                                       By:
                                                             Ti^iothy Smith, Esquire
                                                             tsmith@pionlaw.com
                                                             Julie A. Breiinan, Esquire
                                                             ibreninan(%pionlaw.com

                                                       Counsel for Defendant,
                                                       FOREST RIVER, INC.
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 68 of 130


                                                                                     No. 12019-2019




                               CERTIFICATE OF SERVICE


       I, hereby certify that a true and correct copy of the foregoing Defendant's Response in

Opposition to Plaintiffs Motion to Compel Pre-Complaint Discovery was served upon counsel of

record by Electronic Mail, this 20th day ofNovember, 2019, as follows:


                                Michael J. Musone, Esquire
                          Knox McLaughlin Gomall & Sennett, P.C.
                                  120WestTenthStreet
                                     Erie, Pa 16501
                                mmusone(%kingslaw.com
                                 clamary@kmgslaw.com
                                  (Counselfor Plaintiff)




                                                   Respectfully submitted,

                                                   PION, NERONE, GIRMAN, WINSLOW
                                                    & SMITH, P.C.


                                                   By:
                                                         Ti^-iothy Smith, Esquire
                                                         tsmith@monlaw.com
                                                         Julie A. Brennan, Esquire
                                                         ibre_nnan@pionlaw.com

                                                   Counsel for Defendant,
                                                   FOREST RIVER, INC.
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 69 of 130




THE LUTHERAN HOME FOR THE AGED                     IN THE COURT OF COMMON PLEAS
(Vb/a THE VILLAGE AT LUTHER                        OF ERIE COUNTY, PENNSYLVANIA
SQUARE d/b/a LIFE-NORTHWESTERN                                                       ^r ^ ^
PENNSYLVANIA,                                                                               &
                  Plaintiff                                                        ^rn
                                                                                   "^••l     •mx
                                                                                           -;'!

                                                                                   o^     ^
       V.                                         N0. 12019-2019                   ^..t
                                                                                        /
                                                                                    "^. c"->
                                                                                              ?.'~Ui
                                                                                                    ro
                                                                                                    'cn
                                                                                    s^
                                                                                    ^,^
                                                                                                             ^^
                                                                                                             -•-;y
FOREST RIVER, INC.,                                                                       -o
                                                                                          -s.
                                                                                                             yu^-
                                                                                             ,r^                 (.")
                 Defendant                                                             ^o
                                                                                       y
                                                                                                                 o
                                                                                           rS>
                                                                                            •-1



                                                                                       ^LO               ^



                                           ORDER


       AND NOW, to-wit, on this 22nd day ofNovember, 2019, at the tune ofthe schediiled
argument oa Plaintiffs Motion to Compel, at which Michael Musone, Esq. appeared on behalf
ofPlaintiffand withdrew said Motion with regard to Interrogatories and Requests for Production
as to paragraphs 1-6; Julie A. Brennan, Esq. appeared on behalf of Defendant; and upon
consideration of all relevant rules of court, statutory laW and case law, it is hereby ORDERED,
ADJUDGED, AND DECREED Plaintiff's Motion to Compel is GRANTED and all objections
to PlaintifFs requests are OVERRULED. Defendant's counsel has twenty (20) days from the
date ofthis Order to respond to paragraphs 9-11, 13, 15-17, 19, 21, 32, and 33 ofPlaintiffs
Interrogatories and Requests for Production ofDocuments.

      If Defendant's counsel fails to respondtimely to said paragraphs, Plaintiffs counsel may
make an appropriate Motion for Sanctions.

                                                   BY THE COURT:


                                                    tei




cc:    Michael Musone, Esq., 120 West Tenth Strcet, Erie, PA 16501 :-:
       Julie A. Brennan, Esq., 420 Fort Duquesne Boulevard, Pittsburgh, PA 1522Z:; ni   --?
                                                                                   C .i   ' 'J
                                                                                                  _„
                                                                                                   cn
                                                                                                   CT>
                                                      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 70 of 130




                                                                                                                                                                                          1 c
                                                                                                                                                                                               ^


                                                                                                                                                                                           ^aiqqe*




                                                                                                                                                       ^
                    (^ttitt itf ©Uritof Sl^ciiridfi                                                                                             neoposfc'              FiRST-CLASS MAiL
                                                                                                                                                                                 PRSRT
                     Iiric Coiuity CcnuihoMsc • 140West Sixili Sliect • Enc. Peunsylvnuin 16501

                   iD Clerk of Courts - Rooiii 103           D Recorder of Uucds - Room 1 21
                                                                                                                                               G@^@g@@l $000.45^
                                honotary - Rcxim 120         D Register of WUls - Room 122
Kenneth Gamb]^)                                                                                                                                                           ZiP 16501
ClerkofRecor<& 1                                                                                                                                                       041 M12251086




               C3
               n           .1

               =         5^
                                                                                          Julie A. Brennan, Esquire
      {•'•'•
   <^y:;

   0$:^        =
                         L':"- -"'-
                                                                                          420 Fort Duquesne Boulevard
                                                                                          Pittsburgh, PA 15222
                                                                                                                                                                                          d.
  ~c^u-        a
               LI-.I                                                                                      H Z XI £                      DE    1S5®             eei2/i&/i3
               C3
       ^c-
       -1-         0~>
                                                                                                                        R.ETURN TO SENOE^
                                                                                                                    "T.F<5yFr~ICX£N"T
                                                                                                                                       ADQKESS
                                                                                                                        UNASLE TO FORWARD
                                                                                 .\«.\*^%^<v?> i '^sz'.   3C:    lti5eil&il9&         ^ 85 y 6-61494-26-4©
                                                                                   1 fi'seii <».i m i           iiiiiiiili>lii,it!llil!lillii!iii!!iii!i,,t,,,,l,,!i,!fi,,,ti!tl,
  Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 71 of 130




    IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA


THE LUTHERAN HOME FOR THE AGED,
d/b/a THE VILLAGE AT LUTHER         No. 12019-2019
SQUARE, d/b/a LIFE-NORTHWESTERN
PENNSYLVANIA,
                                    ENTRY OF APPEARANCE
     Plaintiffs,

             V.                     Filed onbehalfofDefendant,
                                    Forest River, Inc.
FOREST RIVER, INC,
                                    Counsel ofrecord for this party:
     Defendant.
                                   Timothy Smith, Esquire
                                   tsmith(%pionlaw.com
                                   Pa. I.D. No. 63282

                                    Julie A. Brennan, Esquire
                                    ibrennan@pionlaw.com
                                    Pa. I.D. No. 306987


                                    PION, NERONE, GIRMAN,
                                    WINSLOW & SMITH, P.C.
                                    1500 One Gateway Center
                                    420 Fort Duquesne Blvd.
                                    Pittsburgh,PA 15222
                                    412-281-2288
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 72 of 130




       IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA


 THE LUTHERAN HOME FOR THE
 AGED, d^/a THE VILLAGE AT LUTHER               No. 12019-2019
 SQUARE, d^/a LIFE-NORTHWESTERN
 PENNSYLVANIA,

        Plaintiffs,

                V.


 FOREST RIVER, INC,

        Defendant.

                               ENTRY OF APPEARANCE

       Kindly enter the appeamnce ofTimothy Smith, Esquire and Julie A. Brennan, Esquire, and

Pion, Nerone, Ginnan, Winslow & Smith, P.C., on behalfofDefendant, Forest River, Inc., in the

above matter.



                                                  Respectftilly submitted,

                                                  PION, NERONE, GIRMAN, WINSLOW
                                                   & si^n^H, p.c.
                                                  By:|
                                                         Tiijfcothy Smith, Esquire
                                                         tsmith@pionlaw.com
                                                         Julie A. Brennan, Esquire
                                                         ibrennan(%m_onlaw. com

                                                  Counsel for Defendant,
                                                  FOREST RIVER, INC.
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 73 of 130




                              ATTORNEY CERTIFICATION


       I certify that this filing complies with the provisions ofthe Public Access Policy ofthe

Unified Jiidicial System of Pennsylvania: Case Records ofthe Appellate and Trial Courts that

require filing confidential infonnation and documents differently than non-confidential

information and documents.

                                                    ^ltlSjJI U. ^£7LL^t^z^<SL^^ ^
                                                  Ji^ie A. Brennan




DATED:           |ot^/ t°l
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 74 of 130




                              CERTIFICATE OF SERVICE


       I, hereby certify that a true and correct copy of the foregoing Entry of Appearance was

served upon counsel ofrecord by Electronic Mail, this^o day ofDecember, 2019, as follows:


                                 Michael J. Musone, Esquire
                          Kiiox McLaughlin Gomall & Sennett, P.C.
                                   120WestTenthStreet
                                      Erie, Pa 16501
                                 mmusone@kmgslaw.com
                                  clamary@kiTigslaw.com
                                   (Coimselfor Plaintiff)




                                                  Respectfi.illy submitted,

                                                  PION, NERONE, GIRMAN, WINSLOW
                                                   & SMITH, P.C.


                                                  By: LJ-U^-P
                                                      Tii^othy Smith, Esquire
                                                      tsmith@pionlaw.com
                                                      Julie A. Bremian, Esquire
                                                      jbrennan@pionlaw.com

                                                  Counsel for Defendant,
                                                  FOREST RIVER, INC.
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 75 of 130
                         Nerone, Girman,
Pion                     Winslow & Smith, P.C.
                                                                                                 Julie A. Brennan
                                                                                                   (412)618-3541
                                                                                          ibrennan(S).DJonlaw .com



December26,2019

Via Facsimile: (814) 451-7434
The Honorable Stephanie Domitrovich
140 West 6th Street, Room 223
Erie,PA 16501

RE:    The Lutheran Home for the Aged, d/b/a The Village at Luther Square, d/b/a
       Life-Northwestem Pennsylvania, v. Forest River, Inc,
       CaseNo. 12019-2019

Dear Judge Domitrovich:

We received the Order entered on November 25,2019 in this matter for the first time on December
24,2019. We spoke with the Prothonotary about the Order, and we are concemed that our address
may not be accurately noted in the Court's system. As such, we are filing an Entry ofAppearance
in this matter (a separate filing which was overlooked because there is no Complaint in the
case). A copy ofthe Entry is enclosed for your convenience. Please ensure that the Court includes
"1500 One Gateway Center" on all mailings to our office related to this case.

We note that although we did not receive the November 25, 2019 Order, we did comply with the
Court's directive in providing supplemental discovery responses in this case. We served^
Defendant's Supplemental discovery responses on December 12,2019.

Ifthe Court has any questions, please do not hesitate to contact us.

Very tmly yours,




Julie A. Brennan
JAB/lmc
Enclosure
cc: fVWhuiwHWy^wi^w^M
        Michael J. Musone, Esquu-e (w/ encl.)
        Timothy Smith, Esquire

Pittsburgh                                                                                              Harrisbutg
1500 Oae Gateway Center                                                         Payne Shoemaker Building, 10th Noor
420 Fort Duquesne Boulevard                                                                    240NorthThiidStreet
Pittsburgh, Peansylvania 15222                                                          Harnsburg, Peiinsylvania 17101
Main: (412) 281-2288 • Fax: (412) 281-3388                                 Main: C? 17) 737-5833 • Fax: C717) 737-5553
             24-Hout Emergcncy Response Numbet: (412) 600-0217 • \vww.pionlaw.com
                                   I.tcensed in I'eimsylvania, Oluo, West \'irguua
 Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 76 of 130
                                                                       No. 12019-2019




    IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

THE LUTHERAN HOME FOR THE AGED,
d/b/a THE VILLAGE AT LUTHER        No. 12019-2019
SQUARE, d/b/a LIFE-NORTHWESTERN
PENNSYLVANIA,
                                    PRAECIPE TO ENTER JUDGMENT OF
      Plaintiff,                    NON PROS
              V.
                                    Filed on behalfofDefendant,
FOREST RIVER, INC.,                 Forest River, Inc.

      Defendant.                    Counsel ofrecord for this party:

                                   Timothy Smith, Esquire
                                   tsmith@Bionlaw.com
                                   Pa. I.D. No. 63282

                                    Julie A. Brennan, Esquire
                                    jbrennan(%pionlaw.com
                                    Pa. I.D. No. 306987


                                   PION, NERONE, GIRMAN,
                                   WINSLOW & SMITH, P.C.
                                   1500 One Gateway Center
                                   420 Fort Duquesne Blvd.
                                   Pittsburgh,PA 15222
                                   412-281-2288

                                       EXHIBrT
                                        A ao
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 77 of 130


                                                                                    No, 12019-2019


       IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

 THE LUTHERAN HOME FOR THE
 AGED, d/b/a THE VILLAGE AT LUTHER                 No. 12019-2019
 SQUARE, d/b/a LIFE-NORTHWESTERN
 PENNSYLVANIA,

         Plaintiff,

                 V.

 FOREST RIVER, INC.,

         Defendant.

                      PRAECIPE TO ENTER JUDGMENT OF NON PROS
TO THE PROTHONOTARY
       Pursuant to Pennsylvania Rule ofCivil Procedure 1037, kindly enterjudgment ofnon pros

against the Plaintiff, The Lutheran Home for the Aged, d/b/a The Village of Luther Square, d/b/a

Life-Northwestem Pennsylvania. In accordance with Rule 1037, the Prothonotary entered a Rule

on September 9, 2019, directing Plaintiffto file a Complaint. The Rule was served upon prior

counsel for the PIaintiff, Jeffrey J. Cole, Esquire, by certified mail, 7019-1120-0000-5329-0998,

being sent on September 11, 2019 and delivered on September 19, 2019. By Order entered

November l, 2019, Plaintiffobtained a stay ofDefendant's efforts to enter non pros. In particular,
"Plaintiff shall have 20 days to file its Complaint and
                                                        judgment of non-pros will not be entered

unless Defendant resends the Notice required under Pa. R.C.P. 237 following expiration ofthis 20

day period." By Notice and letter dated January 2,2020, Defendant served Plaintiffs counsel with

aNotice ofPraecipe to Enter Judgment ofNon Pros, a copy ofwhich is attached hereto as Exhibit
"A". As of the close of business on January 14, 2020, a Complaint has not been filed by the

Plaintiff. Therefore, Defendant seeks the entry ofnon pros against the Plaintiff.
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 78 of 130


                                                                    No. 12019-2019

                                    Respectftilly submitted,

                                    PION, NERONE, GIRMAN, WINSLOW
                                     & SMI5^[, P.C.

                                    By: 1 .4         Q^ -<-<L^-<LA--t-l J
                                        TiiAothy Smith, Esquire
                                        Julie A. Brennan, Esquire
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 79 of 130




                         Nerone, Girman,
 Pion                    Winslow &: Smith, P.C.
                                                                                              Julie A. Brennan
                                                                                               (412)618-3541
                                                                                       ibrennan@,Dionlaw.com



 Januaiy 2,2020

 Via First Class Mail & Email: mmusone(%Iun2slaw.com
 Michael J. Musone, Esquire
 Knox, McLaughlin, Gomall & Sennett, P.C.
 120 West Tenth Street
 Erie,PA 16501

 RE:    The Lutheran Home for the Aged, d/b/a The Village at Luther Square, d/b/a
        Life-Northwestem Pennsylvania, v. Forest River, Inc.
        CaseNo. 12019-2019

 Dear Mr. Musone:

 Enclosed please find a Notice of Praecipe to Enter Judgment ofNon Pros relative to the above-
 referenced matter.

 Thank you for your attention to this matter.

 Very truly yours,


  i/J^
 Julie A. Brennan


 Enclosure

 cc:    Timothy Smith, Esquire




 Pittsburgh                                                                                          Hatrisburg
 1500 One Gateway Ceater                                                     Payne Shoemaker Biulding, 10th Hoor
 420 Fort Duquesne Boulevard                                                                240NotthThirdStreet
 Pittsburgh, Pennsylvania 15222                                                     Harrisburg, Peaasylvania 17101
 Main:(412)281-2288 • Fax:(412)281-3388                                 Main: (717) 737-5833 • Fax: C717)737-5553
              24-Hout Emergency Response Number: (412) 600-0217 • www.pionlaw.com
                                Licensed in Pennsylviiniii, Ohio, West Virginia
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 80 of 130




                                                                       No. 12019-2019




      IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

  THE LUTHERAN HOME FOR THE AGED,
  d/b/aTHEVILLAGEATLUTHER           No. 12019-2019
  SQUARE, d/b/a LIFE-NORTHWESTERN
  PENNSYLVANIA,
                                    NOTICE OF PRAECIPE TO ENTER
       Plaintiff,                   JUDGMENT OF NON PROS

               V.
                                    Filed on behalfofDefendant,
  FOREST RIVER, INC,                Porest River, Inc.

       Defendant.                   Counsel ofrecord for this party:

                                    Timothy Smith, Esquire
                                    tsmith(@pionlaw.com
                                    Pa. I.D. No. 63282

                                    Julie A. Brennan, Esquire
                                    ibrennan(S),Dionlaw.com
                                    Pa. I.D. No. 306987


                                    PION, NERONE, GIRMAN,
                                    WINSLOW & SMITH, P.C.
                                    1500 One Gateway Center
                                    420 Fort Duquesne Blvd.
                                    Pittsburgh, PA 15222
                                    412-281-2288
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 81 of 130




                                                                                    No. 12019-2019

        IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVANIA

  THE LUTHERAN HOME FOR THE
  AGED, d/b/a THE VILLAGE AT LUTHER             No. 12019-2019
  SQUARE, d/b/a LIFE-NORTHWESTERN
  PENNSYLVANIA,

         Plaintiff,

                 V.


  FOREST RIVER, INC.,

         Defendant.

            NOTICE OF PRAECIPE TO ENTER JUDGMENT OF NON PROS
 TO THE PLAFNTIFF: The Lutheran Home forthe Aged d/b/a The Village at Luther Square
 d/b/a Life-Northwestem Pennsylvania

 Date ofNotice: January 2, 2020
                                  IMPORTANT NOTICE
       YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO FILE A COMPLAFMT
 IN THIS CASE. UNLESS YOU ACT WITHIN TEN DAYS FROM THE DATE OF THIS
 NOTICE, A JUDGMENT MAY BE ENTERED AGAINST YOU WITHOUT A HEARING AND
 YOU MAY LOSE YOUR RIGHT TO SUE THE DEFENDANT AND THEREBY LOSE
 PROPERTY OR OTHER IMPORTANT RIGHTS.
       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
 NOT HAVE A LAWYER, 00 TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
 THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.
      IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
 PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
 SERVICES TO ELIOIBLE PERSONS AT A REDUCED FEE OR N0 FEE.
                            Lawyer Referral & Infonnation Service
                                       P.0. Box 1792
                                      Erie,PA 16507
                                      (814)459-4411
                                                  Respectfiilly submitted,

                                                  PION, NERONE, GIRMAN, WINSLOW
                                                   & SMITH, P.C.

                                                  By:
                                                        Tiri-iothy Smith, Esquire
                                                        Julie A. Brennan, Esquire
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 82 of 130




                                                                                    No. 12019-2019




                                CERTIFICATE OF SERVICE


        I, hereby certify that a true and correct copy ofthe foregoing Notice ofPraecipe to Enter

 Judgment ofNon Pros was served upon counsel ofrecord by United States Mail and Electronic

 Mail, this 2nd day ofJanuary, 2020, as follows:


                                  Michael J. Musone, Esquire
                            Knox McLaughlin Gomall & Sennett, P.C.
                                    120 West Tenth Street
                                       Erie, Pa 16501
                                  mmusone(a),kmeslaw.com
                                   clamary(%kmeslaw.com
                                    (Counselfor Plaintiff)




                                                    Respectfully submitted,

                                                    PION, NERONE, GIRMAN, WINSLOW
                                                     & SMITH, P.C.



                                                        Tii^iothy Smith, Esquire
                                                        tsmith(%pionlaw.com
                                                        Julie A. Brennan, Esquire
                                                        ibreiman@,pionlaw.com

                                                    Counsel for Defendant,
                                                    FOREST RIVER, [NC.
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 83 of 130

                                                                                    No. 12019-2019




                               CERTIFICATE OF SERVICE


       I, hereby certify that a true and correct copy of the foregoing Praecipe to Enter Judgment

ofNon Pros was served upon counsel ofrecord by Electronic Mail, this 14th day ofJanuary, 2020,

as follows:


                                Michael J. Musone, Esquire
                          Knox McLaughlin Gomall & Sennett, P.C.
                                  120WestTenthStreet
                                     Erie,Pa 16501
                                mmusone(%kmgslaw.com
                                 clamary(%kmgslaw.com
                                  (Counselfor Plaintiff)




                                                   Respectfully submitted,

                                                   PION, NERONE, GIRMAN, WINSLOW
                                                    & SMITH, P.C.


                                                   By: U.i^P O /d^^.^.                A-(9t-^t"
                                                        T^iothy Smith, Esquire
                                                        tsmith(%pionlaw.com
                                                        Julie A. Brennan, Esquire
                                                        i brennan(a),pionlaw.com

                                                   Counsel for Defendant,
                                                   FOREST RIVER, INC.
              Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 84 of 130
.,\


       THE LUTHERAN HOME FOR THE                      )   IN THE COURT OF COMMON PLEAS
       AGED d/b/a THE VILLAGE AT
       LUTHER SQUARE d/b/a LIFE-
       NORTHWESTERN PENNSYLVANIA,
                                                      )
                                                      )
                                                      )
                                                      )
                                                          OF ERIE COUNTY, PENNSYLVANIA


                                                          CIVIL ACTION - LAW               ~,r
                                                                                                    s
                                                                                                    s
                                                                                                        'r^ o

                             Plaintiff                )                                                     rj:
                                                                                                            c~.
                                                      )
                       vs.                            )   N0. 12019-2019                   c5'^ Zn        R^'
                                                      )                                    ?.:y _
                                                                                           °r'^           :-r1
       FOREST RIVER, INC.,                                                                        £" ^•l?":v
                                                      )                                    ^^-; =£    ?< oo
                                                                                             t.~-
                                                                                                  <^0
                                                                                                          "?
                                                      )                                                  o
                             Defendant                                                            cn -^;
                                                                                             <..: cn
                                                      )                                               Vi


                      NOTICE OF SERVICE OF SUPPLEMENTAL DlSCOVERY
                               RESPONSES FROM DEFENDANT

               Please take notice that on the December 12,2019, Defendant, Forest River Inc/s

      Supplemental Discovery Responses were served upon PlaintiflTs counsel via email. (See Forest

      River Inc.'s December 12,2019, email, attached as Exhibit A).

               PlaintifFfiled a Motion to Stay regarding discovery issues in this matter. Subsequently,

      the Coun entered an Order granting that motion and requiring the Complaint within 20 days after

      resolution ofPlaintifTs Motion to Compel. {See October31,2019 Order, attached as Exhibit B).

      Twenty (20) days from the date ofthe resolution ofPlaintiflTs Motion to Compel was January 1 ,

      2020, a Court holiday, making the date PlaintiflTs Complaint due January 2, 2020.

                                                    Respectfully submitted,

                                                    KNOX McLAUGHLIN GORNALL &
                                                    SENNETT, P.C.


                                                            Michael J. Musone, Esq.
                                                            120WestTenthStreet
                                    EXHIBIT                 Erie, Pennsylvania 16501
                                                            (814)459-2800
                             1§     A A\
                                                            Attomeys for Plaintiff
      d2131053.vi
               Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 85 of 130


Lamary, Christina

From:                            U'sa Chismar <lchismar@pionlaw.com>
Sent                             Thursday, December 12, 2019 3:53 PM
To:                              Musone, Michael; Lamary, Christina
Cc:                              Julie Brennan; Timothy Smith; Christine Williams
Subject:                         The Lutheran Home for the Aged v. Forest River, Inc.
Attachments:                     Defendant's Supplementat Answers and Responses to Interrogatories & RFPD.pdf


Mr. Musone:

Attached please find Defendant's Supplemental Answers and Responses to Interrogatories and Document Requests
Directed to Defendant to Aid in the Preparation of a Complaint relative to the above-referenced matter.

Below is a Dropbox link containing documents responsive to the discovery requests;

httD5://www.droDbox.com/sh/aBts7c8ozcibe77/AAAiWTi009GBK3xiu2v9b046a?dl=0



t-iS^'
Lisa Chismar
Legal Assistant Jordan C. Hettrich
 &JulieA. Brennan
Pion, Nerone, Girman, Winslow & Smith, P.C.
420 Fort Duquesne Boulevard
1500 One Gateway Center
Pittsburgh, PA 15222
Telephone: 412-618-3540
FaxNo.: 412-281-1299
lchismartaipionlaw.com
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 86 of 130




 THE LUTHERAN HOME FOR THE                               IN THE COURT OF COMMON PLEAS
 AGED (Vb/a THE VILLAGE AT                               OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE (Vb/a LIFE-
 NORTHWESTERN PENNSYLVANIA,                                                                                  c;
                                                                                                'cs>
                                                         CIVIL ACTION - LAW                     •JS
                      Plaintiff                                                        -^"
                                                                                       -;"l ^
                                                                                                T.-         '•-'
                                                                                                ^        ,.n^.
                vs.
 FOREST RIVER, INC.,
                                                         N0. 12019-2019
                                                                                        1,1 li
                                                                                         ^^
                                                                                                       ~3- -^
                                                                                                            o
                                                                                                       0?    <^
                                                                                           ^^
                      Defendant                                                            -<^         ^
                                                                                             ':;'       un

                                                  ORDER
                                  ^
       AND NOW, thls-^^aay of.                                     ,, 2019, upon consideration of
Plaintiffs Motion to Stay, said Motion is GRANTED as follows:

       1.      Plaintiff must file its Modon to Compel on or before November 7,20 19;
      2.       Upon filbg ofthe Motion to Compel, all other activities in this case are stayed
               pending resolution ofthe Motion to Compel;
       3.      Following resolution ofthe Motion to Compel, Plaintiffshall have 20 days to file
               its Complaint andjudgment ofnon-pros will not be entered unless Defendant
               resends the Notice required under Pa.R.C.P. 237 following expiration ofthis 20
               day period.
                                                      BY THE COURT:




                                                                                                r
                                                               7                           /^




        1. Kenneth J. Gamble. Prothonotary ol the Court
        of Common Pleas of Eria County. Pa.. do certify
        that this is a true and correct copy of the origined
        record (iled in said court. ^^^jfe.
                                           1'otary:
        df.1
        Date:
              ^i
          Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 87 of 130



 THE LUTHERAN HOME FOR THE                           IN THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                           OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE (Vb/a LIFE-
 NORTHWESTERN PENNSYLVAN1A,
                                                     CIVIL ACTION - LAW
                        Plaintiff

                  vs.                                N0. 12019-2019
 FOREST RIVER, INC.,

                        Defendant

                                    CERTIFICATE OF COMPLIANCE
          I certify that this filing complies with the provisions ofthe Public Access Policy ofthe

Unified Judicial System of Pennsylvania: Case Records ofthe Appellate and Trial Courls that

require filing confidential information and documents differently than non-confidential

information and documents.




                                                        Michael J. Musone
# 213I053.vI
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 88 of 130
          Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 89 of 130



 THE LUTHERAN HOME FOR THE                        IN THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                        OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE (Vb/a LIFE-
 NORTHWESTERN PENNSYLVANIA,
                                                  C1VIL ACTION - LAW
                        PlaintifT

                  vs.                             N0. 12019-2019
 FOREST RIVER, INC.,

                        Defendant

                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the /J^day ofJanuary, 2020, a copy ofthe

within document was served on all counsel ofrecord and unrepresented parties in accordance

with the applicable mles ofcourt.


                                                    Michael J. Musone '
ff213IOS3.vI
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 90 of 130




 THE LUTHERAN HOME FOR THE                     ) EN THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                     ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-                     )
 NORTHWESTERN PENNSYLVANIA,                    )                                                   K
                                               ) CrVILACTION-LAW                        ,r-        S
                      Plaintiff                                                                    <-.
                                               )
                                                                                      "
                                                                                     —•I
                                               )                                    -1- ''..   •
                vs.                            ) N0. 12019-2019                     {~;' -;        CJI     ^     r~
                                                                                                                 •"' 1

                                               )                                    c.;;'.,        :r;-i
                                                                                                               •~ l,-^
 FOREST RIVER, INC.,                           )
                                                                                                   ^K
                                                                                                   (O            C)
                                               )                                                                a
                                                                                                   (M
                      Defendant                )                                                   •^J



              MQTIONTOEXTEND DEADLINETOjFlLE COMPLAINT

        Plaintiff, The Lutheran Home for the Aged d/b/a The Village at Luther Square d/b/a

LIFE-Northwestem Pennsylvania ("Lutheran Home"), through its attomeys, Knox McLaughlin

Gomall & Seimett, P.C. files this Motion for Stay, stating as follows:

        1.     Lutheran Home initiated this action by filing a Writ of Summons against Forest

River, Inc., arising from Lutheran Home's purchase ofarecreational vehicle (the "RV")

manufactured by Forest River.

        2.     Lutheran Home served Forest River with pre-complaint discovery in order to

obtain information regarding the RV including its manufacturing process and repair history.

        3.     Forest River objected to most ofthe discovery requests, which prompted Lutheran

Home to file a Motion to Stay, staying its deadline to file a complaint while it pursued a motion

to compel.

        4.     On October 31,2019, the Court granted the Motion to Stay, staying the action

while the parties resolved the discovery dispute. In that Order, the Court also gave Lutheran

Home 20 days to file its complaint following resolution ofits motion to compel and required

Forest River's compliance with Pa.R.C.P. 237. (See October 31, 2019 Order, attached as Exhibit

A).                                         EXHIBIT

                                              A ^•9-
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 91 of 130




      , 5.     On November 22, 2019, the Court granted Lutheran Home's Motion to Compel

and required additional discovery responses from Forest River. (See November 22, 2019 Order,

attached as Exhibit B). In that Order, the Court gave Forest River 20 days to serve additional

responses.

       6.      Forest River served the additional discovery responses and documents on

December 12, 2019, thereby resolving Lutheran Home's Motion to Compel.

       7.      Pursuant to the Court' s October 31, 2019 Order, Lutheran Home had 20 days

from December 12,2019 to file its Complaint. That put the deadline at January 1, 2020, a court

holiday. This meaiit the complaint was due on January 2, 2020.

       8.      On January 2,2020, the same day Lutheran Home's complaint was due, Forest

River sent a ten-day notice under Rule 237.1. Under Rule 237.1, this notice can only be sent

after a default occurs. (See Explanatory Comment to Rule 237.1).

       9.      Because no default could have occurred until January 3, the ten-notice that was

sent on January 2 was premature and ineffective to enter non pros.

       10.     Lutheran Home's counsel advised defendant's counsel ofthis error. However,

defendant never sent a timely ten-day notice. Instead, on January 14, 2020, Forest River mailed

a Praecipe to Enter Judgment ofNon Pros.

        11.    Lutheran Home contends the requested non pros is improper because the ten-day

notice was untimely.

        12.    Out of an abundance of caution and to avoid unnecessary motion practice,

Lutheran Home requests an additional 10 days to file its complaint.
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 92 of 130




         WHEREFORE, Lutheran Home requests that the Coiirt grant this Motion and give

Lutheran Home an additional ten days to file its Complaint.


                                            Respectfully submitted,

                                            KNOX McLAUGHLIN GORNALL &
                                            SENNETT, P.C.


                                            BY:
                                                    Michael J. Musone7Esq.
                                                    120WestTenthStreet
                                                    Erie, Pennsylvania 16501
                                                    (814)459-2800

                                                   Attomeys for Plaintiff,
                                                   The Lutheran Home for the Aged d/b/a The
                                                   Village at Luther Square d/b/a LIFE-
                                                   Northwestem Peimsylvania
#2113358.vi
   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 93 of 130




 THE LUTHERAN HOME FOR THE                               IN THE COURT OF COMMON PLEAS
 AGED (^/a THE VILLAGE AT                                OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE (Vb/a LIFE-
 NORTHWES-IERN PENNSYLVANIA,
                                                         CFVIL ACTION - LAW                    ^.
                      Plaintiff                                                        •^r-' ^  %      c-!
                                                                                       ^a'--;'  <^
                                                                                                ^  ,-.,:;c.
                                                                                                     '•:.'.'-^1
                                                                                        o-:..
                                                                                        —••".. '
                vs.                                      N0. 12019-2019                             ?^n
                                                                                        c-"-'
                                                                                               -3 -07-"
                                                                                                    -^u'i
 FOREST RIVER, WC.,                                                                     ^^',
                                                                                        "(";• "S-
                                                                                                       c">
                                                                                         ^.^ ^         o
                      Defendant                                                           -<e ro
                                                                                                 un
                                                                                             '.••I




                                                  QRDER
       ANDNOW,.ausJ^vof                       e^^                  _, 2019, upon consideration of
Plaintiffs Motion to Stay, said Motion is GRANTED as follows:

       1.      Plaintiff must file its Motion to Compel on or before November 7,2019;
       2.      Upon filing ofthe Motion to Compel, all other activities in this case are stayed
               pendmg resolution ofthe Motion to Compel;
       3.      Following resolution of the Motion to Compel, Plaintiff shall have 20 days to file
               its Complaint aadjudgment ofnon-pros will not be entered unless Defendant
               resends the Notice required under Pa.R.C.P. 237 following expiration ofthis 20
               day period.
                                                   BY THE COURT:




        I. Kenneth J. Gamble, Prothonotary of the Court
        of Common Pleas of Erie County, Pa,, do certify
        that this is a true and correct copy of the original
        record filed in said court. ^s^
                                      5thc
        itUt^
        Date:
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 94 of 130




THE LUTHERAN HOME FOR THE AGED                     W THE COURT OP COMMON PLEAS
d/b/a THE VILLAGE AT LUTHER                        OF ERIE COUNTY, PENNSYLVANIA
SQUARE A1?/a LIFE-NORTHWESTERN
PENNSYLVANIA,                                                                                                 C-;




        V.
                  Plaintiff
                                                   N0. 12019-2019
                                                                                     '&\
                                                                                       '^
                                                                                     o^ 1s,
                                                                                        s
                                                                                                 ^
                                                                                                 uE»
                                                                                                              1
                                                                                                             rn-X
                                                                                                             v.s -x'
                                                                                     Tcra
                                                                                     'CT -:'-l     i>3,
FORESTRIVER,INC.,                                                                                  <-^       ^
                                                                                                              'y'
               Defendant                                                              ^^q
                                                                                      c3,..n
                                                                                                                    t.o
                                                                                                   ^.               (:-)
                                                                                      lis
                                                                                      ^l           N>
                                                                                                                    o


                                                                                             U'l       tX>


                                            ORDER


        AND NOW, to-wit, on this 22nd day ofNovember, 2019, at the time ofthe scheduled
argument on Plaintiffs Motion to Compel, at which Michael Musone, Esq. appeared on behalf
ofPlaintiffand withdrew said Motion with regard to Interrogatories and Requests for Production
as to paragraphs 1-6; Julie A. Brennan, Esq. appeared on behalf of Defendant; and upon
consideration of all relevant rules of court, statutory laW and case law, it is hereby ORDERED,
ADJUDGED, AND DECREED Plaintiff's MoticBi to Compel is GRANTED and all objections
to PlaintifFs requests are OVERRULED. Defendant's counsel has twenty (20) days from the
date ofthis Order to respond to paragraphs 9-11, 13, 15-17, 19, 21, 32, and 33 of PlaintifPs
Interrogatories and Requests for Production ofDocuments.

        IfDefendant's counsel fails fo respond timely to said paragraphs, Plaintiffs counsel may
make an appropriate Motion for Sanctions.

                                                    BYTHECOURT:
                                                                                                   .€^)
                                                        ^^^c
                                                     tefil^anie Domitrovich, Judge




cc:      Michael Musone, Esq., 1 20 West Tenth Street, Erie, PA16501
         Julie A. Brennan, Esq., 420 Fort Duquesne Boulevard, Pittsburgh, PA 15222
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 95 of 130




 THE LUTHERAN HOME FOR THE                      ) D^ THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                      ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-                      )
 NORTHWESTERN PENNSYLVANIA,                     )
                                                ) CFVIL ACTION - LAW
                      Plaintiff                 )   .
                                                )
                vs.                             ) N0. 12019-2019
                                                )
 FOREST RIVER, INC,
                                                )
                                                )
                      Defendant
                                                )

                                             ORDER

       AND NOW, this _ day of_                                  _, 2020, upon consideration of
Plaintiffs Motion to Extend Deadline to File Complaint, said Motion is GRANTED. Plaintiffs

deadline to file its complaint is extended for an additional 10 days from the date ofthis Order..

                                              BY THE COURT:




                                                                                             J.
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 96 of 130




 THE LUTHERAN HOME FOR THE                          W THE COURT OF COMMON PLEAS
 AGED d/b/a THE VILLAGE AT                          OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-
 NORTHWESTERN PENNSYLVANIA,
                                                    CIVIL ACTION - LAW
                       Plaintiff

                 vs.                                N0. 12019-2019
 FOREST RIVER, INC.,

                       Defendant


                                   CERTIFICATE OF COMPLIANCE

         I certify that this filing complies with the provisions ofthe Public Access Policy ofthe

Unified Judicial System ofPennsylvania: Case Records ofthe Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.




                                                       Michael J. Musone'
ff2113358.vi
     Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 97 of 130




 THE LUTHERAN HOME FOR THE                      ) IN THE COURT OF COMMON PLEAS
 AGED d^a THE VILLAGE AT                        ) OF ERIE COUNTY, PENNSYLVANIA
 LUTHER SQUARE d/b/a LIFE-                      )
 NORTHWESTERN PENNSYLVANIA,                     )
                                                ) CIVILACTION-LAW
                        Plaintiff               )
                                                )
                  vs.                           ) N0. 12019-2019
                                                )
 FOREST RIVER, INC.,                            )
                                                )
                        Defendant               )

                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the /JqK day ofJanuary, 2020, a copy ofthe

within document was served on all counsel of.record and unrepresented parties in accordance

with the applicable rules ofcourt.


                                                     MicRael J. Musone
# 2113358.vi
             Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 98 of 130
        J:..1
             IN THE COURT OF COMMON PLEAS OF ERIE COUNTy, PENNSYLVANIA
       J     Cr^ILDF^ISION

    llLfeJTHERAN HOME FOR THE ;                                                                       .'••I
       ' d'b/a THE VILLAGE AT ,; s                                                                      •^J



 L<®JtffiRSQUARE<^/aLIFE- ;                                                                    ^.
                                                                                               (^..
 NO^TJIWESTERN PENNSYLVANIA,                                                                   ^              %.
                                                                                                              '^
                                                                                               <-^.   /^.
                                                                                                              "^'.,
                      Plaintiff                                                                 ':-^
                                                                                            &-."^     '^
   ^}'
       ;'                                                                                   w^
                                                                                           ^^.      "cp
                                                                                                  ".^ ''^.
                                                                                                         \'-y

            •vs.                                             N0.12019-2019                   '••<2;.^, r'%. ^.
                                                                                            %^.°^./                   ^
 FORESTRWER,INC.,
               Defendant                                                                       ^'

                                   NOTICE OF HEARING ORDER


                   AND NOW, to-wit, this 16th day of January, 2020, a hearing/argument on the
Motion to Extend Deadline To File Complaint, filed by Michael J. Musone, Esquire for Plaintiff,
The Lutheran Home for the Aged d/b/a The Village at Luther Square d^/a Life-Northwestem
Penhsylvania, is scheduled for Jariuary 27, 2020 at 2:30 p.m., in Courtroom G, Room 222, Erie
County Court House, Erie, Pennsylvania. Counsel may participate in the hearing by telephone.
Counsel will arrange for telephone communication through Coiirt Call (See attached).
                                               BY THE COURT:



                                            /Step>(6iie Domitrovich                Judge



cc:.        Michael J. Musone, Esquire, 120 West Tenth Street, Erie, PA 16501
            Julie A. Brennan, Esquire, 1500 One Gateway Center, 420 Fort Duquesne Boulevard,
                                  Pittsburgh, PA 15222

                                   IMPORTANT NOTICE:
 AMERICANS WITH DISABELITIES ACT OF 1990 - The Court of Common Pleas of Erie
 County is required by law to comply with the Americans with Disabilities Act of 1990. For
 information about accessible facilities and reasonable accommodations available to disabled
 individuals having business before the Court, please contact the Court's ADA Coordinator at Erie
 County Court ofCommon Pleas, 140 West Sixth Street, Room 205, Erie, PA 16501-1030, Phone
'(814)
        451-6308, TDD (814) 451-6237, E-mail courtadacoordinator(a>,eriecountypa,gov Requests
  ghould be made as soon as possible or at least three business days prior to any bearing or business
 before the Court.                     ^EXHIBIT
                   Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 99 of 130
                                                Notice ofLanguage Rights

                                                            a i>:- n
                                         •
                                                      ^.iailB^S'
                                                  Language ACCBSS Coordinator
                                 Erie County Courthouse, 140 West Sixth Street, Erie, PA, 16501
                                                          814^51-6310
                                         ]LanfiruaeeAccessCodrdinator(2leriecountvna.eov
 Enelish: You have the right to an interpreter at no cost to you. To request an interprcter, please infonn court stafF using
 the contaot infonnation provided at the top ofthis notice.
Spanlsh/EsDaftol; Usted tiens derecho a un int6rprefe libre de costo. Para solicitar un int6rprete favor de iDfonn&rseIo al
personaljudicial utilizando la infonnaci6n poVista en la parte supen'or de este aviso.
Mandarin/Cantonese Simplined Chinese/^iS@/*®fgf *:ft::^t^^|'^%^»O ^fi^^o H -i$ffl,
l^ffi^i(S^±^^ ^^%<tX:ig^^X A@,
Mandarin/CantoneseTraditioBal Chinese/SiiSS/ie^SS^gg^S::                                                 » ai^g^fll^^


   dlLl^t (.lAiAuL ^oSa<ll ^iIajA ^j ^a.^ tj^jlo lyllU .Alla O- ^a!S3                                      ^: ^jxll/Arabic
                                                                      ^I ^U O^ ^^. tylc. Jj^a&II tiU
                                                                                      .jLusyi lAt <> ^jUi »>])yS ^A-l) jLoS^I
             * •                  .                                       '            '    '
Russian/PvccKHfi: V Bac CCT& npaso na 6ecnnaTic>ie ycnyrH nepeBowfiKa, SaaBKa Ha nepeBOAiHKa noflaerofl B oyfl no
aflpecy, rene4»OHywra sn. nowre, yKa3aHn6Uvi B&ime B 3arojioBKe 3Toro yBe^oMneHHa.
Vietnamese/Ti^nff Vi6t; Qu^ vj c6 quyln duiyc m^t-Aflng d}oh vi6n gi6p in& kh6ng t6n chi phi n&o ofi, xin h&y bfio cbo
n1a.Sn vi6n t6a 6n diing thflng tin Ii§nl^c c6 ff trfin dfiu tiifing b&o n&y.
Nepali/i^yjlsfi; lr)41^<:h1 ^l';?J?i^' '^Wf 3TPSIT 3!^^ W5?T TTT3»rt' STRt'^R" ^l 31<^ci|c;ch^ plrf^ 31^ T 7T5t, ^RT
                                      '•jfRchl'Ql
             Tfl^)' ^ljthl W^                       S^T 31(ildd4>l 'h^ill^^ril^ dl<T|chl-Fl Rt^1<i.|
^c|<r)|ehY
Korean/-^^o1:?]-Ste V^^ rfl^. ^.^ ^0] ^.^ A^y]^^ ^^. ^^7} $A^4. ^^ ^til^-f
.fi^^-^^ ,& ^IA^ ^-^ 7}^^. ^^S- ^ ^€^^^17)1 tel^^lA.
PoIish/PoIski: Ma Pan/Pani prawo do nieodplatnego skorzystania z ushig tlumacza ustnego. Aby zwi6ci6 si? o wsparcie
ze strony tlumacza ustnego, prosz? skontaktowa6 si$ z pracownikami sqidu, korzystaj^o z danych znajduj^cych si? w
g6mej cz^ci niniejszego dokumentu.
 O^ Ouuulyi-j^ i^^ fiSryJD ^J ^y> l^ o>? J-dty />^">uo <-^1 utw? (^uil^i ^>a/ J$5' ^_S4j :Paidstan/ LS^briU /Puniabi
.55^ £\U3| u$3 a-.l.n.c A.^ cJljLC u\{Xl}9 u^ oLogJbu) u^ cs^/'J ul*:s^ /^l^ cAt «£.;>yjui^j u*^' <a^ ^ t-^^^o <<-s^
                                                                    'g^ ^Et" ^^3 ?}tff ?5gtgfr|       •Set'
PunlabViyiT^l' /Tndia: ggT§'feof SeCril^ ^FH!?' ^^> ?r ^3r ^, IRH ^                             ^•y18
                                                                       •?>fcH ^ lyfMH
^rtd^d6 ?Tlt, 1s?g^ 5^ t >HS^^ ^ Wl^ ^ rt'^ old^'Q t feH ^y] feti                     fl 1^3t-l^RST rllfeo|id)
^•leyf^f^s^l
Portueaese/Portuea8s: Voc6 tem direito a um mtdrprete gratuitamente. Para solicitaf um mt^rprete, informe & nossa
equipe usando os dados de contato mostr^dos na parte superior doste aviso.
SomaIi/SomaaIi; Waxaad xaq u leedahay in lagu turjumo laoag la'aan ah. Si aad u codsato turjumaanka, fadlan u sheeg
maxkamadda shaqaalaha adiga oo isticmaala macluumaadkaciwaanka kor lagu siiyay ee ogeysiiskaan,
Haitian CreoIe/KrevAl Avisyen; Ou gen dwa resevwa sfevis yon ent&pr&t gratis, Pou mande pou yon enttprtt, tanpri f6
manm p&son61 tribinal la konnen 16 ou sfevi av6k enf&masyon an yo te bay ou nan t^t avi sa a.
Prench/Francais: Vous avez le droit de b6n6ficier gratuitement de 1'assistance d'un intetprfcte. Pour en fau-e la demande,
veuillez en infonner le personnel du tribunal & 1'aide des coordonn6es indiqu^es ea haut de page.
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 100 of 130
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 101 of 130




                                   MEMORANDUM




TO:           AllCounsel

FROM:         JUDGE STEPHANIE pOMITROVICH, EME COUNTY COURT
              OFCQMMONPLEAS

RE;           CourtCaIl TelephonfcAppeararices

DATE:         FEBRUARY2010
               In niy courtropm, C<?yrtC^l appearances m^        be ixiade fbrall
non-evidentiary appearances incluclingffl^-ll^                  Collferences and
Motions. GourtG^lis]prQvidii:i^e<^
ms^king the procfess riiore umfonn, y^ pra^ice will bgconie mor& productive and
eiyoyable so thattUecost oflitigatipnv^llbefui^rredw
              Counsel mav make a CQurtCall Appearance by sewing and filing with
ComiCall (not the Court),^OT LESS THAN THREE (3) COURT DAYS PRIOR TQ
THK HEARING JDATE, a Request JN T^lep^                       Fonn and paying aiee of
$55.^1 fbr eachCourtCall Appearance, There are no subscriptionfees.
              A CourtCall Appearajnceis niade as part ofa Court's regular calendar and
&11 counsel who have timely filed theu- requbst^wm and^^p^                          by
^alirigtheCoiptrpom'sdedicatedtdIItee^lecoUierenc^nunA
any) which will be prbviitlled by CourtCaI|,jfcEC on the;iconfirmatiori'faxcd to your
ofRce. A pre-hearing check-in will occur five minutes prior to the scheduled hearing
tirne. A CourtC^l Appearaiace^ is volunt^        may be-inEide without consent ofthe
otherparty,andtheCQi^contin^es^to
where only one p^ elec^s tOTnalre a Cou^ Appearanee, l^ matferwiU ^ lifeard'dh
theCourt'ssjpeakerpUoneprovidedbyCourtC^l^                  : ,              .

      ;
            ^ You may bUam additional infbrmaticmby^^^
Administrator, CpurtCaIl at (3i0) 342-0888 or (888) 682-6878.
For more infbrmatiori abdut CourtCalI^pleas& call CourtCaIl. LEC. not the Court!!   ' '




                                                          •:1... ,'   .'   ..,,
Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 102 of 130
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 103 of 130

                          Nerone, Girman,
Pion                      Winslow & Smith, P.C,

                                                                                                         Julie A. Brennan
                                                                                                          (412)618-3541
                                                                                                  ibrennan(%piQnlaw,cum



,lanuar>' 15, 2020

Via FedEx
Erie County Prothonotan'
Erie Countv Courthouse, Room 1 20
140Wesi6(hSlreet
Erie.PA 17501

RE:     The I..utheran Home f'or the Aged, cl/b/a The Villaye at Luiher Square; d/b/a
        Life-Northwestem Pennsvlvania. v. Forest River. Inc.
        CaseNo. 12019-2019

Dear Siror Madam:

Enclosed please find threc copies of a Notice of Rntry of Judgmeni, an additional copy ot'
Defendant's Praecipc to Enter Judyment ofNon Pros: the $ 1 6.50 ftling lee. and a stamped envelopc
lor service of the Notice upon Plainliffs counsel. We provided a self-addressed stamped envelope
vvith our.Ianuar\' 14, 2020 letier. If'yoii require anythiny addition. pleasc let mc knovv.

Thank vou for vour atlention 10 this matler.

Ven' tnilv vours.                                                                                                  7
                                                                                                                  r~-j
                                                                                                                  C=)
                                                                                                                  !-<}
                                                                                                                  c^
                                                                                                                               =£
      //J^y? • ^ l'^u^>^<
                                                                                                                  C-.
                                                                                                                  Wr
                                                                                                                  ;%:
                                                                                                                           -—
                                                                                                                 ^
Julic A. Brennan                                                                                                         '";';
                                                                                                                  TSI *y       .:-••
JAB/lmc
                                                                                                                  5      ^?
                                                                                                                                C3
Enclosures                                                                                                        co
                                                                                                                                "-=";
                                                            EXHIBIT
cc:   Timothy Smith, Esquire
                                                |s          A ^

Pittsburgh                                                                                                       Harrisburg
1500 One Gatewav Center                                                                 Payiie Shoemaker Building, 10;h Floor
420 Fon Duquesne Boulevard                                                                             240 North Third Street
Pittsburgh, Pennsylvama 15222                                                                  Harrisburg, Pennsylvania 17101
Mam: (412) 281-2288 • Fax: (412) 281-3388                                          Main: (717) 737-5833 • Fax: (717) 737-5553
             24-Hour Emergency Response Number: (412) 600-0217 • wvvw.pionlaw.com
                                      «1 SOf^        ,,,--,-),..„-„., r\h;.^ \v».., \';- ».n
         Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 104 of 130
                                                                                      No. 12019-2019




          1N THE COURT OF COMMON PLEAS OF ER1E COUNTY, PENNSYLVANIA

 THE LUTHERAN 1-IOME FOR THE
 AGED, d/b/a THE VILLAGIZ AT LUTHER                  No. 120)9-2019
 SQUARE, d/b/a LIFE-NORTHWESTERN
 PENNSYLVAN1A.

           Plaintit'f.

                    V.


 FORIEST RIVER, INC.

           Defcndant.

                              JNOTLCE QF ENTRY OF JUDGMENT

TO THE PLAINTIFF: The Lutheran I-lome for the Aged d/b/a The Villaye al Luther Square
d/b/a Life-Norlhvveslern Pennsvlvania

Daie ol'Notice: Januan'        . 2020

          And Now, lo-wit: voii are herebv notified lliat Jltdyment ot' Non Pros has been entered

against you.

          Witncss mv hand and the seal ol'said Court, al Erie. this      day ol'January. 2020.


(seal)
                                                            Proihonotan,' or Deputy
         Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 105 of 130
                                                                                        No. 12019-2019




          IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVAN1A

 THE LUTHERAN HOME FOR THE
 AGED, d/bAi TI-IE VILLAGE AT LUTHER                 No. 12019-2019
 SQUARE, d/b/a IJFE-NORTI-IWESTERN
 PENNSYLVANIA,

           PluintitT.

                   V.


 FOREST KIVER. INC-.

           Defendant.

                              NOTICE OF ENTRY OF JUDCMENT

TO THE PLAINTIFF: The Lutheran Mome Ibr the Aged cl/b/u The Village at Liilher Square
d/b/a Life-Nortlnvestern Pennsylvania

Date ofNotice: Januan'        , 2020

          And Now. to-wit: you are hereby notified thal Judyment ot'Non Pros has been entered

asainst you.

          Witness mv hnnd and the seal ofsaicl Courl, al Erie. this       dav ofJanuarv, 2020.


(seal)
                                                            Protlionotar\-- or Depuly
         Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 106 of 130
                                                                                 No. 12019-2019




         IN THE COURT OF COMMON PLEAS OF ERIE COUNTY, PENNSYLVAN1A

 THE LUTHERAN HOME FOR THE
 AGED, d/b/a THE VILLAGE AT LUTHER               No. 12019-2019
 SQUARE, d/b/a L1FE-NORTHWESTERN
 PENNSYLVANIA,

          Plainlit'f,

                   V.


 FOREST RIVER., INC.,

          Defendant.

                           NQTICEQF ENTRY OF JUUGMENT

TO THE PLA1NTIFF: The Lutheran Home for the Aged d/b/a The Village at Luther Squarc
d/b/a Life-Northwestem Pennsylvania

Date ofNotice: January _, 2020

         And Novv, to-wit: you are hereby notifled that Judgment of Non Pros has been entered

against you.

         Witncss my hand and the seal ofsaid Courl: at Erie, this _ day ofJanuary, 2020.


(seal)
                                                       Prothonotapr' or Deputy
                                                 Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 107 of 130




                       Ncrone, (jirman,
Plon                   Winslovv & S'miih, P.C.                                                      NEOPOST            FIRST.CLASS MAIL

/<2(l Fon l'.)i](iiie.M)t' Itivd.                                                                   01/15/2020
 15CO Oiic Ci:ltfw;iv Cfiiicr
I'iiisbiirgli, l'i.'nn.sylv;iiii;i. 152.2'J
                                                                                                    lUSieQLSJ/ffGE   $001.15^
                                                                                                                         ZIP 15222
                                                                                                                      041 M11457242




                                                            Michael J. Musone, Esquire
                                                            Knox, McLaughlin, Gornall & Sennett, P.C.
                                                            120 West Tenth Street
                                                            Erie, PA 16501
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 108 of 130



                                                        "11-1E
THE LU'l'HERAN MOME FOR Ti-lE                        IN        COURT OF COMMON PLEAS
AGED cl/b/a THE VILLAGE AT                           OF ERIECOUNTY. PENNSYLVANIA
LUTI-IER SQUARE d/b/a LIFE-
NORTMWESTERN Pt^NNSYLVANIA,
                                                     CIV1LACTION-LAW
                      PlainlilT

                vs.                                  N0. 12019-2019

FOREST RIVER. INC.,

                      Dclendant.

TO:          Forcst Rivcr Inc.
             c/o Timothy R. Smith, Esquirc
             Julie A. Brcnnan, Esquirc
             Pion, Ncrone, Ginn'dn Winslow & Smith, 1>.C.
             1500 Onc Gatewav Ccntcr
             420 Fort Duqucsne Boulcvard
             Pittsburgh, Pcnnsylvania 15222

UATK:        Januan 22, 2020

                                               NOTICE

           You have been succl in court. If'you wish to defencl ayainst the claims sct Ibrth in the
followiny pages; you must lake action wilhin twenty (20) clays after this complaint and notice are
served; by entering a \vrillen appeafancc personally or by altorney and liling in writing witli the
coiii'l )'oi);- cfefenses or objections to llie claims set tbrth against you. Yoii are vvarned that if'you
t'ail lo clo so tlic case may proceed vvitliOLit VOLI ancl a juclgn-ient may be entered against you by' the
coiirt withoiit f'urtlwr notice for any money claimed in thc complaint or for any ollier claim or
relict'reqLiesiecl by tlie plaintitT. You i-nay lose money or prnperty or oiher rights important to
vou.

     YOU SHOULD TAKE THIS PAPER TO YOUR. LAWYEK AT ONCE. 1F YOU DO
                            "J'BLEPMONE
NOT HAVE A LAWYER, GO TO OK             TI-IE OFFICE SET FOR'I'H BELOW.
THISOFFICE CAN PROVIDE YOU WITH INFOkMATION ABOUT HIRJNGA LAWYER.




                                           EXHIBIT

                                            A <as
    Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 109 of 130




     IF YOU CANNOT AFFORD TO HIRE A LAWYER, TH1S OFFICIE N4AY BE ABL
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLR PERSONS AT A REDUCED FEE OR N0 FEE.


                       LAWYERS R1EFERRAL SERVICE
                             P.0. Box 1792
                             F.rie.PA 16507

                                  814/459-4411
                                    Mon - Ffi
                      8:30 a.m. -Noon.  1:15 p.m. -3:00 p.m.



                                     KNOX McLAUGMLIN GORNALL&
                                     SENNETT, P.C.


                                     BY:
                                            Michael J. MusoneTEsq.
                                            120WestTenthSlrcet
                                            Erie. Pennsvlvania 16501
                                            (814)459-2800

                                            Attornevs fbr PlaintifT.
                                            Ttie Lutheran I-Iomc for Tlie Ayed d/b/a tlie
                                            Village at Liither Sqiiare d/b/a I..IFE-
                                            Northwestern Pennsylvania
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 110 of 130



THB LU'I'HEIMN HOME FOR- CI-IB                    IN TI-1E COURT OF COMMON PLEAS
AGED d/b/a'I'HE VILLAGE AT                        Ol7 ERIE COUNTY. PENWSYLVANIA
LUTHER. SQUARE d/b/a LIFE-
NOR'l-HWESTERN PENNSYLVANIA,
                                                  CIV1LACTION-LAW
                     Plaintiff

               YS.                                N0. 12019-2019                                      ^.~>
                                                                                                      ^

FORESTRIVEI^.INC,
                                                                                                          C-3
                     Defendant

                                          COMPLAINT
                                                             ''l'lie
       Plaintiff; The LulSieran l-lome for llie Aged d/b/a             Villaye at Liither Square cl/b/a

LlFE-Northvvestern Pennsylvania ("I.Aitheran 1-Iome"); throuyh its altorneys, Knox McLaiighlin

Gornall & Sennett, P.C.. llles the following Complaint:

                                    Parties anil Backgrountl

        1.     Lutheran Home is 'd Pennsylvania corporation with a principa! place ofbusiness

localect in Erie Pcnnsylvania.


       2.      The DefendanL Forest Rivcr; Inc.; is an [ndiana corporation wilh a principal place

ofbusiness located at 401 Coiinlv Koaci 15. Elkhart. Indiana 46516.


       3.      Among other things; Forest R.iver manul'actures recrealional vehicles.


       4.      in spcing 201 S, Luthcran 1-Ionie puccliased ci 20! 8 Berksliire XLT 43B

recreational vehicle manul'iictufecl by Forest River; vvith V1N no. 4UZFC[-I1-'EXJCJ3083 (thc
"Vehicle"), for
                $254,269.00


        5.     The Vcliicle came vvith a limited vvarranly that. fbr a period ofonc-year or 12.000

miies; whichever occiirs Hrst from cfate ofpurcha.se, Ihe Vehic)c\s body structtice woiild be free
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 111 of 130



ofsiibstantial defects in inaterials anci \vorkmanship attribiilable to Foresl River. (See Wai't'anty,

attached hercto at Exhibil A aiul incorporated by vcierencc).


                                The Vchiclc's nuincrous problcms

        6.      Belbre it even purchased the Vehicle. Lutheran I-Iome experienced problems with

ihe Veliicle.


        7.      On or about March 22, 2018; Lulheran Home represenlatives ttew to Dctroit;

Michigan to pick up the Vehicle. Upon arriving at the dealership, Lulheran Home's

representative noted the (ollowiny ciefecls ancl brought them lo Forest River's attention:


                (a)     Improperly installed by ihc itenis clealer;

                (b)     Incorrect ladcler;

                (c)     Slide out not nush or lockecl;

                (d)     Air conditioning unils scratcheci; ancl

                (e)     Check cnyine light on.

        8.      Lulheran I-Iome's representativcs vvaited al the clcalership \vhi!e Forest Kivcr

representatives aiten-iptcd to repaii- the above defects.

        9.      On or about March 22, 2018, al'ter beiny notified that repairs vverc completed;

Lutheran ['Iome's represenUilivcs attempted to clepart for Ef\e, Pennsylvania; but less than a mile

ancl a halfafter departing. the Vehiclc's "check engine" lighl came on ayain ancl Ihe slide out

bcyan to spontancoiisly deploy.

        10.     Lutheran Honie's representatives immccliately relurncd the Vehicle to Forest

River's authorizecl representalives \vhu look possession ofthe Vehiclc and aclvised I.utheran

Home's representatives to retiirn to Erie. Pennsylvania ancl Foresl Kiver would i-iolit'y Lutlieran

Home wlien llK- defecls \verc rcpaired.
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 112 of 130



        11.    After beiny notiilecl that llie Vehicle's dei'ects wcrc repairs, on or about May 3.

2018, l..utheran I-lome representatives made aiiotl-ier trip lo Delroit, Michigan and took

possession ot'the Vehicle.


        12.    Wliile at the dealership on or aboul May 3; 2018. Luthei-an I-Iome noted thal the

rear passenger side baltery access door \\'as dentecl and the roofaccess lactder was severely

malformec].


        13.    At various times within 90 days afler taking possession ot'the Vehicle; Lutheran

t-lome experienced numcrous problems \vit,h the Vehicle, inclucliny the fbflowiny.


               (a)     Bolh \vindshield wipers came otToutside the deaiership gate;

               (b)     Air conditioning nol vvorking;

               (c)     Slide-oul conlinuecl lo malfunction;

               (d)     Numerous electrical problems:

               (e)     Deleclive electrical tfansfer swilch system;

               (O      Temperatiire sensors not working properly;

               (y)     Main control

               (h)     Extensive ancl wiclespread vvatcr iiilriision in ttie Vehicle from various roof
                       areas:

               (i)     Leveliny systcm not working properly; inclLicling spontaneously cleploying
                       whilc approachiny a loll booth creating a lil'e-threatening danger;

               (j)     Televisions not workiny;

               (k)      Engine exhaust smeli throuyhout the cabin.

        14.     On or about -iLily 24, 201 8, at'ler being in constant contact wilh the Foresl River

reyarcliny the above clefects, Forest River finally cleciclecl lo take possession ol'lhe Vehicle in
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 113 of 130



Brie. Pennsylvdnia I'or rcturn to thc manuHicluring lucility in Elkharl. Incliana lo repair ihe

Vehicle's defccts.


        15.     In .luly ancl August 2018; Forcst Rivcr attemptccl lo repair the Vehicle's various

clefects ancl notificd Lutheran Homc thc Veliicle \vus repairs and reacly tbr pick up. These

repairy \\'ere cn\'ered undcr 17orcst Kiver:,s xvurranly.


        16.     On or aboul Auyusl 8. 2018, Lulheran 1-lome's CEO tlew (o Elkhart, Indianu to

pick up tlie Vehicle. Upon cursory review. l..utheran 1-lome's CEO noied the waier pump was

still (.lefective; wiring harnesses and I'uses vvere incorrectly in.stallecl, enlry steps operated in

reverst* uncl air conditioning condcnsation wus leakiny.


        17.     Forcst River instnicled Luthcran I-loine's CEO to remain in Elkharl overniyht

while il uliempted to repair )he obvious detects.


        18.     On or aboul Augusl 9; 2019, at'ter ForfSt River purportcdly repairecl ihc Vehicle's

clet'ects. lAithemn l-lome:s CEO dcparlcd l^lkliart. Bui within 48 liours: l-.utheran I-lome ayain

experienced problems with ihe Vehicle; incli.idiny tlie tbllowing:


                (a)     Air coiiditioniiiy nol working:

                (b)      Slide-out nol workiny properly tu the extcnt thal Porest River dispatchecl a
                         lcchnician lo safely rctract thc slidc out lo a travel-safe position in order to
                         saf'ely iransport passcnyers lo Rrie, Pennsylvaiiici;

                (c)      Various cleclrical problems;

                (cl)     Deleclive elcctrical transfer s\vilch system;

                (e)      Leveling system not workiny properly;
                         'l'elcvisions
                (1)                    nut workiny; ancl

                (y)      Enginc exhaiisl smetl (hrouyliout thc cabin.

                                                     4
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 114 of 130



            19.         In or about ihe week ol'August 13. 2018; Forest River ayain retrieved the Vehicle

from Erie, Pcnnsylvania Ibr t'etLirn to Elkharl, Indiana lo atlempl lo repair the Vehicle's various
             'l'iiese
clelecls.               repairs \vere covered iiticier Forcsl Ri\'er:s \varranty and ll-ie Vehicle \v"as returned

to Liitlieran Honic by I:'ores( River, who ayain inforniec! l.-utheran Hon-ie (he Vehicle's defects

\vere repaired.

            20.         On or about November 1. 2018.less than 60 davs after Forest River feturnecl the

Vehicle For Ihe third timc indicaling thc Vehicle:s detecls were repaired: Lutheran I-Iome

expericnced the following clefects:

                        (a)    The air condilioniny ancl tieater core/exchange failecl;

                        (b)    Noxious exhaust fumes throuyhoul cabin; ancl

                        (c)    A windshieid wiper on the Vehicle's driver side failed during a rainsiorm,
                               rcsulling in extremely dangerous driving condilions on the Pennsylvania
                               Turnpike.

            21.         Lullieran I-Iome ayain nolificd Forest River ot'these clefects cind Forest River

clirectecl Lutheran Mome to deliver the Vcliicle to an authorized repair agenl in Barkeyville;

Pennsylvcinia. In Barkeyvillc; Ihe Vehiclc's healer core was replaced and the airconditioniny

systcin \\'as recl'iaryecl biil the source ot'tlie exhaiist leaks was not discovered.

            22.         ln lale 201 K ai-id carly 2019, Lutheran 1-Iome experiencecl aclditional problems

\vilh the Vehicle. includiny:

                        (a)    Air conclilioniny/heat piimp nol working;

                        (b)     Various electrical problems;

                        (c)     Defeclive clcctrical transfer switch system;

                        (d)    Levcliny system on working properly;
                                                             'inlo
                        (e)    Drivers: 1-1VAC controls fell       ihe rear ofihe cenlei- con.sole. wliich
                               appeared to havc bcen seciired iisiny hot yliie;

                        (O      Substantial water aiici road-salt intrusioiis in caryo bay areas;
                                                            5
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 115 of 130



                (g)     Corrosion throiighout Vehicle;
                        "I'elevisions
                (h)                     not working; ancl

                (i)     Noxious engine exhaust smell throuyhout tlie cabin.

        23.     On or aboul February 12; 2019; Foresi River retrieved the Vehicle from Erie for a

tliird tinie in order to relunilo thc I'actory lo attempt repairs. Tl-iis service \vas covered iinder the

Vehicle's warranty.

        24.     On or about March 25, 2019; Forest River returnecl thc Vehicle to Enc, again

inclicatiny the defects had becn repaired.

        25.     On or about June 4, 2019. Forest River dispatched a technician to Erie lo change

the Vehicle's hydraulic pump in yel another el'torl to correct the Vehiclc's ongoiny hydraulic

svstem faitures.

        26.     In Jiine anci July 2019: Lulheran I-Iome again eNperienced problems xvith tl-ie

Vehicle when its leveliny jacks clid not \vork properly. Subsequently: Lutheran Home and Forest

Kiver were involved in conversations reyarcling ihe ayreei.l-upon mai-incr (o correct/adclress tlie

abovc-issues.

        27.     On July 3, 2019: the Vehicle broke clown vvhcn thc annunciaior panel displayed

mulliple warninys and the Vehicle was iinablc to cnter a rorward gear. The Vehicle was towed

lo a rcpair center authofi-/ed by Forest River. The Vehicle had approxinuitely 7,000 miles al this

time wilh nearly halfofthosc milcs incurrcd travcling for repairs.

        28.     On or aboul .luly 14, 2019. Lutheran Home again notified Forest Riveroflhe

followiny del'ects:

                (a)     Various electrical problems;

                (b)     Air conclitioniny/hcut pump inconsistcntty working;

                (c)     Leveling system cotitinued to be cleiective;
        Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 116 of 130



                (d)     Tire i.ssues uncl loose va1\'e stems;

                (e)     Jake brake returned t'rom factory \vitti oi-ie speed rather tl-ian the OEM 2


                (f)      Radio s\vitcli \\'as re-vvirecl incorreclly by I'actory:

                (g)      RecLirriny water inlnision inlo car^o bay areas; and

                (h)      Corrosion throughout Vehicle.

        29.     On Jiily 18, 2019. I.utlicran 1-Iome wus informcd by the repair center that the

Vehicle was nol repaired becausc the aiithorized repair center could cluplicate ihc clefects ancl

Ltitheran Home \vas instrucleci to pick up the Vehicle.

        30.     On or aboiit July 18, 2019; following a conl'crence call with Foresl Rivcr

manayement, Lulheran Home requested that the Vehicle ciyain be relurned to Forest River's

manufacturing facility (o again attempt to repair thu Vehicle's del'ects.

         31.    On or about .luly 29; 2019, Forest River took possession ofthe Vehicle lo
                                     'l'he
transport lo its Elkharl facility.           Vehicle has bcen in Forcst River's possession since that

time.

         32.    Lutlieran Home clisputecl Forest River's claiiTi that the Vehicle was problem-free

und urged Foresl Kiveno unclertake I'urther investiyalions into the Vehicle's problems. Forest

River rcfusecl to undertake any further invesligalions.

         33.    Dcspile providing Forest Rivcr numerous opportunities. Foi-est River has rcfused

to address and repair numerous problems with ihe Vehicle, incliiding:

                (a)      Air condilioning systems:

                (b)      Various electrical problems;

                (c)      Leveliny system on workiny properly;

                 (d)     Caryo bay lcdking;

                 (c)     Corrosion ihroiigh Ihc Vehicle;

                                                         7
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 117 of 130



                       'J'eJevisions
               (f)                     nol wofking; and

               (y)     Bngine exhaust smcll throiighoul the cabin.

        34.    Forest River rcpealcclly promised and assured l.iill'ieran 1-Iome lliat it would

correct the Vehicle's defects and clcficiencies and rendcr it properly fiinctional. But despite

Foresl River's proinises and assurances: it has I'ailed to make the Vehicle f'unclion properly in

accorclancc vvith Forest River's representations ancl waminties. and the Vehicle t'emains defective

to this dav

        35.    Lutheran Home has expanded considerable cost in tryiny to correct the Vehicle's

various defects in matei-ials ancl workmanship ailributable lo Forest R.iver.

                      Forcst Rivvr's purportctl inspections ufthe Vchiclc

        36-    The Vehicle was manufactiired in 2017. As parl ot'the Vehicle's manuf'acturing

pt'ocess, I-'orest River undcrlook qualiiy control tests and other inspections lo determine whether

tlie Veliicle's various component parts operated properly.

        37.    In July 2017, Forest River condLicled various procluction iiispection tests on the

Vehiclc thal were siynecl by several "gi-oup leaders." ResLilts of'llie procluclion inspeclions werc

kepl on a "produclion inspeclioii sheet.::

        38.    Upon information and beliel'. the yroiip teaders \vho siyned oft'on the Vehicle's

prodiiciion inspection .sheet wcrc cmployees orForest River taskecl wilh ensuriny the Vehicle

\vas properly constt-Licted ancl thal its Vciriuiis coinponenl pans operated proj3erly.
               'I'he
        39.          Vehiclc's July 2017 production inspection includcd a review ofthe Vchicle's

various componenls, including its electricul system, chassis. floor; plLimbiny: slide-out. and trim.

        40.    On Ihe Vehicle's Jiity 2017 procliiction inspeclion shccl. yroiip leaders siyned ol'f

on ihe follovving; indicatiny their approval vvith same:

               (a)     All electrical equipment was t'unctioning (liyhts, switches. etc.);

                                                    8
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 118 of 130



                (b)         Inlerior liyhls were installed correclly aiicl oper..itionul;

                ((;)     JLicks and hydraulic hoscs wcre inspccted iiiKi opcraling corrcctly;

                (d)      All wiring w;i.s properly routccl and secured;
                         'l'he
                (e)            hydraulic .sy.stcm wiis puryed (IIKI checked Ibr leaks;

                (t)      Slide outs functioneil correctlv anci were properly sealed; ancl

                (^)      All intcrior donrs were installecl correctly iind aliyned.

        41.      Upon inlbrmalion imd belief; by signiny ol'l'on the various ilcms li.sled in the

Vehicle's July 2017 produclion inspection shecl; Forest River's yroup lcaclcrs indiclcd their

inspeclion ot'lhe noted component parts ancl thal thesc coinponenl parts dicl not contain any

defecls or cleficiencies.

        42.      During subsec|iient quality control tcsls. ihc very same componenl pans that were

approved by yroiip lcaclers in the .liily 2017 procliiclion inspection sheet werc found to contain

problcms. In particuliir; in Auyusl 2017; Kore.sl Riveremployees noted various electrical

problems \vith llie Vehiclc. includiny an inoperable lurnace; ranye ancl heal pump; problems \vith

nir conclitioning; lcaks in thc hydfciiilic syslcn') uncl probleins \vith the slicie ouls.

        43.      Basecl upon intormulion ancl bclief'; liad Foresi River's yroup lcaders actiitilly

iiispeclecl ihc Vchicle's varioiis coinponent pans lislccl in ihe Vcliicle's .luly 2017 prociuciion

iiispection sheet, the issues idcnliHed in August 2017 woiilcl havc been revcaled in ihe July 2017

produclion inspection.

        44.      Ba.secl upon infbrmalion and belicf; Forest River'.s yroup lecKlers did not cnnduct

propcr or thorouyh prodLiction inspcclions on tlie Veliicles yet signed offoii the Vehiclc's July

2017 procluctiun inspeclion sheel incticating llial proper and tlioroiigh inspections took place.

        45.      Bascd iipon informulion ancl beliet'; proper .incl ihorouyh prodiiclion inspcctioiis

woulcl havc revcalcd the Vehicle's widespread problenis tluit continued throiiyh f.utheruii

                                                        9
         Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 119 of 130



1-lomc's ownership, inclLicling problems \vilh tlie iw conditioniny. slicle-ouls; eiectrical,

jcicks/leveliny sysiems, heal pump. leakinycaryo bay, inoperablc televisions anci e\haust smell

throu.uhoiit llie cabin.

                                                    COUNT1
                                       REVOCATION OF ACCI^I'TANCK

         46.     Lutlwran I-lome incorporates by reference I'timyraphs 1 throuyh 45 oflhis

Complaint as thoiiyh I'ully sct tbrlh herein.

         47.     The agreeinenl in which l..iitheran I-Iome piirchasecl the Vehicle was a transaclion

involving the sale oF':yoods" ;is thal term is used in ihe Unitbrm Commercial Coclc.
                           'l'he
         48.     Under             Unilbrm Commercial Cocle, a biiyer isjustit'iecl 111 rcvoking acceptance

ot'a product \\'hose noiiconformity substantially impairs its value (o him it'lie has acceptecl it on

the reasonuble assiimplion ihut il.s nonconlbrmity would be curecl iincl il has noi bcen seasonably

cured.

         49.     Lulhet'aii f-lome initiiilly acceptecl the Vehicle without ciiscovery of'lhe Vehicle's

varioiis cleiecls ancl detlciencics. Upon discovcry ol'lhese clelecis and clel'iciencies, Lutheran

1-Iome providecl Foresi River inulliple opportunities to cure (he Vehicle del'ecls anci clellciencics.

          50.    Forcst Rivcr repeatei.lly promisccl and tissured I.Aittieran Honie that it would

correcl ihe Vehiclc's det'ects aiicl dcl'iciencies uncl rencler il properly tunctional. Lkil despite

Forest Rivcr's promiscs ancl assiirances: il has Hiilecl lo makc the Vchicle I'Linciion properly in

accorclance with Forest Kiver's representiilions nncl xvarraiities; and the Vehicle remains defective

lo this dav.

          51.    The Veliicle's det'ecis ancl cletlcicncies have materially impaired il.s valuc to

I.iithcran Home.




                                                         10
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 120 of 130



        52.      After Forest I?.ivcr lailecl to cure the Vehicle's clefects. Lutheran Home revoked

acceptancc ofthe Vehicle ancl demandccl thai Forest River t-efund (he Vehicle'.s purchase price.


        53.      Despite Lulhcran Home's revocation ofacceptance ofthe Vehicle, Forest Kivcr

has failccl ancl refLisecl to refuncl Luthcran I-lome's jiiircl-iase pricc.

        WMEREFOKE, PiaintitT, The I.uthemn Home fbr Ihe Aged d/b/a The Village at Luther

Square cl/b/a LIFR-Northwestern Pennsylvynia. prays this I-Ionorable Court enter jiidgment iti

their favor, and ayainst. the Defenclant. Forest River Inc.. for $254.269 ii'i exchanye for rcturn of'

the Vehicle. alony with all incidental and conscquential clamages, and for any other reliefthis

Couft deems JList.


                                           COUNTII
                                 BREACH OF EXPRESS WARRANTY

        54.      Luthcran Home incorporates by relerence Parauraphs 1 through 53 ofthis

Complainl as thoiigh t'ully set forth herein.

        55.      Foresl River expressly warratUed Ihut for a perioci of'one-year or 12,000 miles.

\vliichever occurs llrsl t'rom dare of'purchase. liie Velu'cle's body .structure woiild be frcc of

siibslantial clefects in inaterials and wurkmanship attributable lo I'-'orest Rivcr.

        56.      Wiihin the Vehicle's warranty pcriocl; Luthcran Home informecl Foresl Kiver that

the Vehicle's bocly \vas not 1'ree ofsubstantial dcf'ccts in materials anci workmanship.

        57.      Tlie Vchicle'ssubstanlial det'ects in malerial.s and workmanship are aitribulable to

Forest River.

        58.      Althoiiyh Lutheran Home providcd Forcst River vvilh reasonable opportiinities to

cure the Vehicle's clefects and det1cieiicies, P'orcsl River lius tailed to coi-t-ect (iiese defects and

deficiencies.


                                                       11
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 121 of 130



        59.     Forest River has maleriallv breachecl its wart-anty vvith Lulheran I-lome.


        60.     As a clirect and proximatc rcsult ofl-'orcst Rivcr's breacl'i ofexprcss warranty.

Lutheran I-Iome has sust.ainecl damayes in the amount of$254;269. plus inlerest, as well as

inciclental clama.aes.

        WHEkEFOI^E. PlaintitT; The I..utheran 1-Iome for the Agecl cl/b/a The Village at I.uther

Square d/b/a LIFE-North\\'estern Pcnnsylvcinia. pniys this I-Ionorable Court enter judgment in

their tavor. and againsl ihe DeiendaiiL Forcst Kiver. Inc.. in an amount in excess of $254,269,

and (br any other reliet'this Court deems just.


                                    COUNTIII
                BRKACH OF IMF)LIED WAKRANTY OF MERCHANTABILITY

        61.      Lutheran I-lome incorporates by rel'erence Paraymphs 1 Ihroiigh 60 ofthis

Complainl as though fully set forth herein.

        62.      Forest Rivcr impliedly warrantecl that tlie Vehicle vvas fit t'or tlic ordinary

purposes for \vhich Ihe Vehiclc is usecl.

        63.      Forest River also knew the particular purposes lor which Liitheran Hoine required

the Vchiclc and that Lewi? Wekling was relying upon Alliance Laser lo select appropriatc yoocls.

        64.      llic Vct-iicle is unttt t'or the ordinary put'poses tbr vvhich siicli goocls are uscd.

        65.      As i\ direcl ancl proximate result ot'Foresl River's breach ofexpress vvarranty,

Liitheran Home has sustained damayes in llic ainoiint of$254;269; plus interesi, as well a.s

incidcntal damayes.
                                     'l'he
        WHEREFORl^ Plaintift;                Lutheran Hoinc tbr )he Agecl ci/b/a The Villaye at Luther

Square tl/b/a LIFE-Norlhwesten'i I>ennsylvania; prays this Honorable Coiirt enler juclgmcnt in




                                                      12
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 122 of 130



thcir favor, and a.aainsl the Det'endunt, Forc.st River, Inc.; in an amount in e.\cess of$254;269;

ancl Ibr any (Ulier rclicf'this Court clcems just.

                                        COUNTIV
                               MAGNUSON-MOSS WARRANTY Acr

        66.     Lulheran Home incurporaies by reference Paragraphs 1 tliroiiyh 65 oflhis

Complaint as though 1'iilly set Ibrtli lierein.

        67.     The Vehicle is a "consiimcr prodiict" iincler the Muynuson-Moss Warranty Act,

15 USC § 2301 ei scq.; und Lulheran Homc is a "consumer" untler this Acl.

        68.     Forest River is a "supplier" ot'the consuiner products to consumers ancl a
"warranior" iinder tlie Acl.

        69.     Forest Kiver macle writteii and implied warrantics t-egardiny llie Vehicle within

the meunin.u, ofthe Acl.

        70.     P'oresl River viotalccl ihe Act by t'ailiny to comply \vith the written ancl iinplied

warranties il macie to I.utlieran 1-Iome.

        71.     Lutheryn Home lias .sustaincd injuric.s ;incl damaycy as a resLill oi' Foi-est Kiver's

violations ol'the written and implied warranties.

        WI-11^REFOKI::.. l)laintitT, 'l'he I.-ulheran Home Ibr thc A.^d d/b/a 'l'he Villa.ue at l..uther

Square cl/b/a lJPI7-Noftli\veslcrn I)ennsylvunia; prays ihis Honomble Courl enter jiiclgment in

iheir iavor; und againsl ihe Detendanl; Forcst Kivcr. Inc.. in an tiinount in excess oF$254,269.

ulony \vith attorney's fecs ancl cosls; ancl tor any other ivlieflhis Court clecins just.




                                                     13
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 123 of 130



                                               COUNT V
                                                FRAUD

       72.     Lulheran Home incorporales by relerencc Parayraplis 1 throuyh 71 ofthis

Complaint as though f'ully sel Ibnli herein.

       73.     At the timc it purchased the Vehicle, Liitheran 1-lome was provided an owner's

manual for the Vehicle. That manual contained (he Vehicle's warranty alony with tlie Vehicle's

terms and conditions.

       74.     In the Vehicle:s owner's manual. Forcsi River i-epresented that the Vehiclc

uncierwent a tliorouyli inspeclion.

       75.     As detailcd above. Forest River did not unclertake a thorough inspection of'lhe

Vehicle. Ralher. Forest River. throii'.'h its team leaders. siuned ol't'on thc Vehicle's Julv 2017

production inspection sheet inclicaliny that proper imd ihorough inspections look place when: in

fact. no such inspections took place.

       76.     I.-Litheran I-lome justifiably relied on the infbrmation containecl in Ihe owner's

manual wtien purchasing the Vehicle, including Forest kiver's reprcsentalion that the Vehicle

undcrvvcnl a (horouyh inspcction.

        77.    As a direct ancl proximate cause oft7orest Rivec's misrepresentations; Lutheran

Home piirchasecl the Vehicle that contained varioiis clel'ecls ancl del'iciencies.

        78.     l.ulheran Home has sustaincd injuries and damayes as a t-eyull of'Foresi River's

misrcprcscntations.




                                                   14
           Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 124 of 130



                                                                                rFhe
             WHEREFORI^, Plaintiff, The I..iitheran Home fbr the A.yed cl/b/a          Villaye at Luther

Squarc d/b/a LlFE-Nofthwestern Pennsylvania. prays ihis f-Ionoi-able Coiirt enterjudgment in

their favor, and a.uainst the Def'cnciant, Forcst River, Inc.; in iw amount in excess of $254,269:

along with punitive clamages, ancl Ibr any other relieflhis Court deems just.


                                                 Respccif'ully submitted.

                                                 KNOX McLAUGHLIN GORNALL &
                                                 SENNETT. P.C.


                                                 BY:
                                                         Ndichael .1. Musone, Esq.
                                                                     'l'enth
                                                         120 West            Street
                                                         Erie. Pennsylvania 16501
                                                         (814)459-2800

                                                         Allornevs for Plaintit't'.
                                                                                                    "1'he
                                                         Tlie Liitherafi I-Iome f'or the Ayed d/b/a
                                                         Villagc ai LLither Square cl/b/a LIFE-
                                                         N'ortliweslern Pennsylvania


.;? 2092(>63.\-1




                                                    15
          Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 125 of 130
                                                                                                      EXHIBIT
Wwranfy
                                                                                                            A
 LIMITED WARRANTY MOTORIZED PRODUCTS                                                                                                    FOREST RIVER INC.
 RECREATIONAL VEHICLES BY FOREST RIVER INC.
 Thank you for choosing to purchase a Recreational Vehicle by Forest River Inc., a fine product in which dssign and constructlon have received the care that qual-
 ity dsmands. This important warranly covars many ilems and is indicative of our desire to stand behind our products and assure our customers' complelB satisfac-
 lion. If at any time the need arises lo speak with a Forest River representative please find our contacl informalion in our owner's manual or at
 www.forestriverinc.com.
 WARRANTl' COVERAGE SUMMARY OF WARRANTi': Forest River Inc., 55470 CR 1, P.0. Box 3030, Elkhart, Indiana 46515-3030 (Warrantor) warrants to the
 ORIGINAL CONSUMER PURCHASER ONLY. when purchased from an authorized Forest River Inc. dealer. for a period of ons (1) year or twelve Ihousand
 (12000) miles, whlchever occurs (iret from Ihe date of purchase (Warranty Period), that the body structure of this recreational vshicle shall be (ree of substantial
 defects in materials and workmanship attributable to Warrantor.
 EXCLUSIONS FROM THIS WARRANFf: Warrantor expressly disclaims any responsibility for damage lo the unit where damage is due to condensation, normal
 wear and lear or exposure to elements. Warrantor makes no warranly with regard to. but nol limited to, the chassis including without limitation, any mechanical
 parts or systems of the chassis, axles, tirss, tubes. batteries and gauges, optional generators, routine maintenance, equipment and appliances, or audio and/or
 video equipment. Their respective manufacturers and suppliers may warrant some of these items. Warranly information with respgct to these items is available
 (rom your cfealer.
 This recreatlonal Mehicls is dssigned solely for ils intsnded purpose of recreational camping and personal use. Warrantor makes no warranty with regard to any
 (ecreational vehicle used for commercial. rental, or business purposes, or any recrealional vehicle not ragistered and regularty used in the Unitad States or
 Canada. For purposes of this limited warranty, It shall be deemed conclusive evidence of commercial, rsntal, or business purposes i! the recreational vahicls is
 licensed, titled, registered, or insured in the name of any corporation, LLC, or any olher form of business or commerdal entity.
 LIMITATION AND DISCLAIMER OF WARRANTIES: WARRANTOR EXPRESSLY LIMITS THE DURATION OF ALL EXPRESS AND IMPLIED WARRANTIES OF
 MERCHANTABILITY AND ALL IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE EXCEPT IN THOSE STATES THAT 00 NOTALLOW
 THIS EXCLUSION. WARRANTOR EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITl' OR FITNESS FQR A PARTICULAR PUR-
 POSE AFTER EXPIRATION OF THE WARRANT/ PERIOD. No action to enforca express or Imptied warranties shall be commenced later Ihan ninety (80) days
 after expiration of ths Warranty Period. There is no warranty of any nature made by ths Warrantor beyond that contained in this Warranty. No parson has authority
 to enlarge, amend or modify this Warranty or to bint) ths Wanrantor to any action under this waffanty, sxcept the Warrantor.
 Some states do not atlow limitalions on how long an implied warranty lasts, so the above limitalion may not apply to you.
 No action to enforce express or implied warranties shall be commenced wilhout prior writlen nolice lo the manulacturer and/or Warrantor at the address lisled
 abova of the alleged defect or nonconformity or the authorized repair facility's faited repair attempt and MANUFACTURER, AT ITS DIRECT OPTION, SHALL
 HAVE A FINAL OPPORTUNITY TO REMEDY.
 DISCLAIMER OF CONSEQUENTIAL AND INCIDENTAL DAMAGES; THE ORIGINAL CONSUMER PURCHASER OF THIS HECREATIONAL VEHICLE AND ANY
 PERSON TO WHOM THIS UNIT IS TRANSFERRED. AND ANY PERSON WHO IS AN INTENDED OR UNINTENDED USER OR BENERCIARY OF THIS UNIT,
 SHALL NOT BE ENTITLED TO RECOVER FROM WARRANTOFI ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES.
 Soma stales do not allow the exclusfon or limitation of incidental or conssquential damages, so the above limitation or exclusion may not apply to you.
 NOTICE of any dispute or claim arising under this warranly or any appljcable Federat or State laws musl be sent to Warrantor at: Forest River Inc., 55470 CR 1,
 P.0. Box 3030, Elkhart, Indiana 46515-3030
 The lerms, conditions, rights and responsibllities of this wairanty shall be governed by the laws o) the State o( Indiana nolwilhstanding any other state laws.
 WARRANTOR'S OBLIGATIONS: Warranlor will remedy substantial defects in materials and workmanshlp caused by Warranlor. Warrantor shall elect to remedy
 the defect from among the following: repair or replacement. Warranty performance can only be obiained at Warrantor's authorized dealers and service centers and
 hom Warrantor at the discrelion of the Warrantor. All costs incurred in transporting this recreational vehicle for warranty seroice shall be borns by Purchaser. War-
 rantor shall remedy thg dgfect within a reasonable amount o( lime afler appointment and delivery by Purchaser. All of Warrantor's expenses in remedying the
 detect shall be borne by the Warrantor.
 PURCHASER'S OBLIGATIONS: Purchaser shall deliver this recreational vehicle for warranly sen/ics within a reasonable Ume afler discovery of the defect and in
 no event after axpiration of the Warranty Period, which Warranty Perlod is one (1) year. All expenses incurred by Purchaser in obtaining warranty service shall be
 bome by Purchaser. Warranly service shall, whenever possible, be scheduled with Ihe selling dealer by an appointment in order to avoid possible delays. Pur-
 chaser can, if necessafy. obtain a list of persons authorized to perform warranty ssruice by conlacting Warranlor at the above address. No action to enforce
 express or implied warranlles shall be commenced without prior written notice to the manufacturer and/or Warrantor at the address listed above of the alleged
 defect or nonconformity or the aulhorized repair lacility's failed repair attempt and MANUFACTURER, AT ITS DIRECT OPTION, SHALL HAVE A FINAL OPPOR-
 TUNITV TO REMEDY.
 EVENTS DISCHARGfNG WARRANTOR FROM OBLIBATION UNDER THIS WARRANTY: Misuse or neglect, including failure to provide reasonable and neces-
 sary maintenance, unaulhorized alteration, accident, and improper loading. use as a permanent or full time residence, commercial use or leasing of the recre-
 attonal vehicle, shall discharge Warrantor from any obligation under this Warranty. Notwithstanding these or other terms discharging the Warrantor, the provision of
 service by a Forest River aulhorized service center, authorizatton of repairs by Forest River, or any other attempt to resolve a complaint or request for warranty
 aen/ice shall not constltute a waiver of Warrantor's rights.
 PARTS AND DESIGN CHANGES: Warrantor reserves Ihe right to change the parts and design of its recreational vehlcle from time to time without notice and with
 no obligation to maintain spare parts or make corresponding changes jn its products previously manufactured.
 OBTAINING WARRANTY SERVICE: To ensure your local dealsr's personal inlerest in your complete satisfaction, it is recommended that all warranty service be
 performad by the authorized dealer (rom whom you purchased youc unit. Following a move or as you are Iraveling, should warranty sen/ice become necessary,
 such service shall ba performed by any authorized dealar in the United States or Canada. Such service shall also, whenever possible, be scheduled by an
 appolntment in order to avoid possibls delays.
 WARHANT/ REGISTRATION: A wan-anty registration 1s to be completed by ths ownef at Ihe tlme ol purchase and retumed to the Warranlor. The retum ol this
 registration is a condilion precsdent to warranly coverage; failure lo retum the completed registration to Warrantor will invalidata this Warranly.
 OTHEFI WARRANTIES: As indicaled in the paragraph above, enlitled 'Exclusions From This Warranty', certaln items that are not covered by Ihjs Warranty may be
 warranted separately by their manufacturers or supptiers. In order to validate those warranties, you may also be required to complete and retum to the appropriale
 manufacturer the warranty forms included with the intormation packags. See these warranlies wilh respect to thsir lerms and conditions. These other warranties
 may cover such ilems as chassls, tires, tubes, batteries, optional generators, and appliances. which are not covered by this Limited Warranty. For service or parts
 requlred lor these products, it may be necessary lo write or call the product manufacturer to obtain the nearest aulhorized service center location, In requesting
 parts for separately warranted products from the manufacturer of the product or Its authorized service center, It may also bs necessary to first obtain a warranty
 work authorization number before the work is done. It may also be necessary to provide the Product Name, Model and Serial Number along with the dsscription
 of the problem and part needed, plus shipping insiructlons.
 OWNER ASStSTANCE: Your confidence and goodwill are important to Forest flivBr Inc. as is maintaining a pleasant relationship with our dealers. We, at Forest
 River, recognize that there may be occasions when a warranty or sarvice problem Is not handled to your satisfaction. After discussing the slluation with the dealer-
 ship managemenl, II your problem has not been resolved to your satisfaction, we welcome vou to contacl the Forest River Customer Service Manager al the address
 lislea aoove. uur recommendatlons tor an agreeaoie solution wlll De communicated to tne local dealer. f-orest River customer service contacts can be tound in
 our owner's manual or by vislting www.forestriverinc.com.
 THIS WARRANT/ GIVES YOU SPECIFIC LEGAL RIGHTS AND YOU MAY ALSO HAVE OTHER RIGHTS, WHICH VAHY FROM STATE TO STATE.

Revised 11/7/18

                                                                                                                                                FR000007
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 126 of 130




TI-IE LUTJ-IERAN HOM:E FOR THE                  ) IN TI-E COUR-l' OP COMMON PLEAS
AGED d//b/a THE VILLAGE AT                      ) OF ER.TE COIWTY, PENNSYLVANIA
LUTI-ffiR SQUARE d/b/a LIFE-                    )
NORTHWBSTERN PENNSYLVANIA,                      )
                                                ) CIVIL ACTION - LAW
                        Plaintiff               )
                                                )
                  vs.                           ) N0. 12019-2019
                                                )
FOREST RIVF.R, INC,                             )
                                                )
                        Defendant.

                                          VERIFiCATION

           On this, 22nd day ofJanuar>', 2020, Mark J. Gusek, the undersigiied, deposes and states

tbat hc is ChicfExccutive Officer ofthe Plaintiff, The Lutheran Homc for thc Aged d/b/a The

Village at Luther Square d/b/a UFE-Northwestem Pennsylvania, a coq^oration, that as such he is

authorized to execute this verification on behalfofthe corporation, and that the facts set forth in

the foregoing Cornplaint are true and coiTect to the best ofhis kiwwledge, information and

belief, subject to the penalties of 18 Pa.C.S. §4904 relating lo unswom falsification to

authorities.




(,! 2092663.vi
         Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 127 of 130



THE LU'I'HEI^\N HOME FOR THE                        IN TME COURT OF CON4MON PLEAS
AGED d/b/a THE VILI..AGI; AT                        01'-' RRIECOUNTY. PENNSYLVANIA
L.UTHER SQUARE cl/b/a 1..IFE-
NOR'l'HWESTERN PENNSYLVANIA,
                                                )   C1V1LACTION-LAW
                       PlaintilT                )
                                                )
                 vs.                            ) N0. 12019-2019
                                                )
FORESTR1VER.1NC..
                                                )
                                                )
                       Defenctant.
                                                )

                                     CERTIFICATE OF SRRVICE

          The undersiyned hereby cenitles that on the ^i.    day of .lanuary. 2020. a copy ofthc

wilhin documcnt was served on all counscl ot'rccord ancl iinrepresented parties in accordance

with the applicable rules ofcourt.


                                       Timolhy R. Smith. EsqLiire
                                        Jtifie A. Brennan. Esquirc
                              Pion. Nerone. Girman Winslow & Smith, P.C.
                                        1500 One Gatewav Cenier
                                      420 For Duquesne 13oulevarcl
                                     Pittsburgh, Pcnnsylvania 15222



                                                       Michael .1. Musone"
s2092(>(i3.vl
       Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 128 of 130



TH121..UTI-IIF.RAN I-IOMIE FOR TI-IB                )   IN THE COURT OF COMMON PLEAS
AGEI) cl/b/.i THE VII.LAGE AT                       )   OF !r;R!E COUNTY, FHNNSYLVANIA
LU'PI-IER SQUAl^E cl/b/a IJFB-                      )
NOR'I'HWESTRRN PENNSYLVAN1A,                        )
                                                    )   CIVILACTION-LAW
                       I'lainlitT                   )
                                                    )
                 vs.                                ) N0. 12019-2019
                                                    )
FORI^ST RIVER. INC..

                       IDetendanl.


                                    CERTIFICATE 01 COMI'LIANCK

         I ccrtit'y ihat this 1'iliny coinplies \vith the provisions ot'llie Piihlic /ICCL^',\ Policy oflhe
                                                                                        'l'rial
Uni/icd ./luficia! SyylL'/ft of l}cnnsyl\'tinia: Cd.\'e Rccanls o/'/hc Apjwllatc uiul             Coiirls ttial

reqiiire Hliny contlclential inlbriTiation and documents dif'lcrentiy llian non-conl'idential

infunnation ancl dociiments.




                                                            Michuel J. Miisone"
g2092fiU.vI
      Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 129 of 130


         IN THE COURT OF COMMON PLEAS OP ERIE COUNTY, PENNSYLVANIA
                               CIVILDIVISION

THE LUTHERAN HOME FOR THE
AGED d/b/a THEVELLAGE AT
LUTHER SQUARE d/b/a LIFE-
NORTHWESTERN PENNSYLVANIA,                                                                                   n
                 Plaintiff                                                                      ^
                                                                                                <...3

                     '                                                                          ?.—
       vs.                                                 N0.12019-2019
                                                                                                  ^
FOREST RIVER, INC.,                                                               o •'            •;::'-•»   • '.,0
                 Defendant                                                         C..J . . -       ^




                                                                                                        03
                                             ORDER


               AND NOW, to-wit, this 24th day ofJanuary, 2020, after receiving correspondence
(Attached as Exhibit A), from Christine Lamary, Litigation Assistant to Michael Musone, Esquire
for The Lutheran Home For The Aged d/b/a The Village at Luther Square d/b/a Life Northwestem
Pemisylvania, it is hereby ORDERED, ADJUDGED and DECREED that the Motion To Extend
Deadline To File The Complaint originally scheduled for January 27,2020 at 2:30 p.m. is cancelled
and rendered moot.
                                            BY THE COURT:


                                                                              ?-^^
                                            Stephi6iie Domitrovich,              Judge



cc:    Michael J. Musone, Esquire, 120 West Tenth Sti-eet, Erie, PA 16501
       Julie A. Brenhan, Esquire, 1500 One Gateway Center, 420 Fort Duquesne Boulevard,
                             Pittsburgh, PA 15222

                                IMPORTANT NOTICE:
AMERICANS WITH DISABILITmS ACT OF 1990 - The Court of Common Pleas of Erie
County is required by law to comply with the Americans with Disabilities Act of 1990. For
infomiation about accessible facilities and reasonable accommodations available to disabled
individuals having business before the Court, please contact the Court's ADA Coordinator at Erie
County Court of Common Pleas, 140 West Sixfh Street, Room 205, Erie, PA 16501-1030, Phone
(814) 451-6308, TDD (814) 451-6237, E-mail courtadacoordinator(a>,eriecountypa.gov Requests
should be made as soon as possible or at least three business days prior to any hearing or business
before the Court. .                     ^"~EXHIBIT
              Case 1:20-cv-00035-RAL Document 1-2 Filed 02/11/20 Page 130 of 130


Sydow, Wendy

From:                                        Lamary, Christina <damary@kmgslaw.com>
Sent:                                        Thursday, January 23, 2020 8:50 AM
To:                                          Sydbw, Wendy
Cc:                                          Musone, Michael
Subject:                                     The Lutheran Home for the Aged v. Forest River 2019-12019


Ms. Sydow:

A hearing/argumenton Plaintiff's Motion to Extend Deadlineto Fiie Complaint is scheduled beforeJudge Domitrovich in
the above-referenced matter on January 27,2020. Plaintiff's counsel flled the Complaint in the above matter on January
22, 2020, therefore an extension is no longer needed. Plaintiffs counsel wishes to cancel the hearing/argument
scheduled on January 27,2020.

Ifyou need anything further please tet me know.

Thankyou.


Christina Lamary, LitigationAssistant
Neal R. Devlin and Mlchael J, Musone
Knox McLaughtin Gornall & Sennett, P.C.
120 WestTenth Street, Erie, PA 16501-1461
814-923-4902 814-453-4530 (fax)
clamarv@kmdslaw.com
Erie «tslfflttLEaSl;* Pittsburgh * Jamestown, NY
www.kmaslaw.com




The contents ofthis email and any attachments are intended for the named recipient(s) only and may be
confidential and/or privileged. Copying, retransmission, disclosure or use by others is prohibited.
